Ladies and gentlemen, today, 17 May, is International Day against Homophobia.
I would remind you that, last January, our Parliament approved a resolution on homophobia in Europe. In accordance with that text, the Committee on Civil Liberties, Justice and Home Affairs has organised a seminar this afternoon entitled 'Ending the Hate'.
I believe that it would be a good thing for the Members of this Parliament to contribute to the success of this seminar by attending it if they can, since, although we all say that we want to combat all forms of discrimination, reality demonstrates that, in practice, this discrimination still exists, that freedoms are still not fully guaranteed and that exclusion often generates violence.
I would like to congratulate the Committee on Civil Liberties, Justice and Home Affairs on this initiative.
– Mr President, I have been in politics for 32 years and regard the freedom of speech and of the press as democracy’s greatest assets. For two days now, early every morning – yesterday, it was at 8.15, today it was at 8.30 – I have been being followed and harassed by a team of television journalists, who have been pestering me with improper questions. I really do feel under threat. I would also like it to be known that yesterday – as witnesses will confirm – Mr Hans-Peter Martin was behind this team, although he was not there today.
I would ask you, Mr President, to cause appropriate action to be taken, since I find this sort of mobbing intolerable.
Thank you for telling us about these events, Mrs Schierhuber. The Secretariat will immediately contact the security services and I would ask you to contact them yourself as well so that the appropriate measures can be taken to prevent these things from happening again.
– Mr President, following on from Mrs Schierhuber’s statement, I would like to add that we, here in this European Parliament, are engaged – and rightly too – in enacting laws intended to prevent people from being mobbed and harassed at their places of work. Since this House is our workplace, we should ensure that its Members are accorded the same protection that we demand for Europe’s workers.
This is not the appropriate time to open up a debate on this, unless you are asking for an amendment of the agenda. We shall deal with this issue in a practical fashion by means of Parliament’s security services.
– Mr President, since my name has been mentioned, I would like, further to Rule 149 (1) of the Rules of Procedure, to simply say that I, too, have been questioned by a television crew, and, before misleading rumours arise, that it is indeed the case that I was using my car early yesterday morning in Kehl, but this is no cause for even more speculation. Quite apart from that, I do – difficult though you, ladies and gentlemen, may find it to accept – believe in the existence of the fourth power, namely the press, the independence of which we should respect. Of that I am all in favour.
Mrs Schierhuber, I see that you are requesting the floor, but you will appreciate that we cannot turn plenary into a place for discussing all of the incidents that take place in Parliament. I shall give you the floor for the last time, but from now on, when you wish to deal with an issue of this kind, please do so by means of the procedures laid down in the Rules of Procedure.
– Mr President, Mr Martin was not travelling by car, but I can give the security services the name of the young lady. He was on foot outside the hotel.
I would ask the Secretary-General to call a meeting with the security services and that will give you the opportunity to speak as you see fit. If Mr Martin has anything to add, he will also be invited to that meeting so that the appropriate measures can be taken and any repetition of this kind of event can be prevented, since this is not the first time it has happened.
Mr President, I would like to refer to the Minutes of Monday’s sitting, specifically in relation to the one-minute speeches on matters of political importance, which include a speech by a Member of this House which discredits this House and a Member State, namely Spain.
The Spanish People’s Party has once again used this Parliament as a trench from which to shoot its lies at the Spanish Government, accusing one of its Ministers of an assault against Spanish democracy. He also said that he would take those lies and that complaint to the Commission and the Council.
I would like to remind the European citizen that he lives under the rule of law, with institutions and procedures that work perfectly well, and that to wander around the European institutions with a bag full of national party-political lies, resentments and concerns is not the best way to do his duty as a Member of the European Parliament …
Mr Moreno, what you have said does not relate to a point of order and has nothing to do with the Minutes. Speeches on the Minutes are intended to point out that the Minutes do not reflect what has been said, not to express an opinion about whether or not what has been said is relevant. What you have said is not appropriate unless there is an error in the Minutes or unless they do not reflect exactly what has been said.
The next item is the joint debate on
- the report by Reimer Böge, on behalf of the Committee on Budgets, on the Institutional Agreement on budgetary discipline and sound financial management [2004/2099(ACI)] (A6-0150/2006), and
- the report by Sérgio Sousa Pinto, on behalf of the Committee on Constitutional Affairs, on the conclusion of the Institutional Agreement on budgetary discipline and sound financial management [2006/2028(ACI)] (A6-0144/2006).
. Mr President, ladies and gentlemen, following difficult negotiations, we are today able to put before you the draft of an interinstitutional agreement on budgetary discipline and sound and sustainable management of the Budget.
I would like, at the outset, to thank all those in this House who helped make it possible for this result to be achieved, in particular Mr Lewandowski, Mr Walter and Mr Mulder, who made up the negotiating team, along with the groups’ coordinators and staff, with especial thanks to the staff of the Bureau, who have really done a splendid job of work over the past months.
Whatever our differences, this way of working together was and is the strength of this House, in that we feel a sense of obligation to add value to Europe rather than engaging in a one-sided debate about net contributions and the backflow of financial resources. The title of this agreement is a programme in itself, in that the Commission, the Council and Parliament are committing themselves to the framework conditions of the annual budget procedure and of multiannual financial planning until 2013. They are committing themselves to improving the agreement that has been in force up to now and amend the Council decision of December 2005. What that means is that our budget procedures can be more flexible. It means that we can respond better and more quickly to exceptional political, humanitarian and economic circumstances. What we have managed to secure is a reform of the Budget legislation, the simplification of the Budget Regulations, certification of EU programmes and reporting responsibilities for the Member States, more reliable financial planning and clear agreements when new agencies are to be established.
The Commission, the Council and Parliament are also committing themselves to modernising the financial instruments by drawing on the European Investment Bank’s lending facilities. That will be important in terms of research, innovation and small and medium-sized businesses and could create an important leverage effect by boosting investments.
The agreement with the Council in December was also underpinned by what I have no option but to call targeted rebates and Christmas presents. By way of contrast, what we have secured through our negotiations is additional funding for programmes that really do provide added value for Europe, namely programmes for lifelong learning, for the trans-European networks, for research, for social policy, for innovation in the small and medium-sized business sector, for cross-border cooperation, for Natura 2000, for Life +, for health and consumer policies, for culture, youth and media. In foreign and security policy and in the neighbourhood policy, too, we have been able to make substantial improvements.
The whole may well, when added up, be a small amount when set against financial planning overall, but it secures the programmes that matter to the public, that bring added value to Europe and bear our signature, for this House, unlike the Council, was intent upon something more than a debate about 1%. What we wanted to do was to define an across-the-board negotiating position on the basis of an in-depth analysis of the political and economic challenges of an enlarged EU, as documented in the June resolution, with internal and external priorities, modernised budget structures and better-quality budget management.
We have not, by a long way, achieved everything, but we have been able to negotiate a big package and, to some extent, to make cracks in the Council’s concrete structures. Implementing the reforms, in particular, will bring considerable pecuniary benefit to the Union, to the Member States, and to those who have implemented the Community programmes. We have managed to enhance Parliament’s prerogatives as regards all the external policy instruments; Parliament has been accorded an appropriate role in the forthcoming 2008/2009 audit, and it will be possible, on the basis of the Commission's statement on the evaluation of these agreements in 2009, to ensure that the Parliament that will by then be newly elected can have its say.
Some deficits, though, still remain. The Galileo satellite programme is still underfunded, and there are – to say the least – question marks against the decisions on rural development and on voluntary modulation in agriculture policy. Natura 2000 has been left to decay somewhat; work on it and on other projects remains uncompleted, but I would ask our friends in the Council and the Commission to watch their step, for the 8 June 2005 resolution goes on to describe the financial resources and reforms that are – from our point of view – ideally suited to achieving the ambitious objectives of a union of citizens and states, and that is something to which we shall return time and again. We will be very vigilant in ensuring that the letter and spirit of all agreements are complied with.
I wish to express my gratitude to the Austrian Presidency, for our negotiations with it were constructive and fair. The Presidency can certainly not have had an easy job with so many opponents of reform in the Council and in COREPER.
I should like to conclude by expressing my deep gratitude to the Commissioner with responsibility for budgets. Following on from what one might term a period of weakness and a Commission position more strongly influenced by the Council, she has come back to making a positive and essential contribution to the final outcome that gives us hope for the future.
All in all, and under the prevailing conditions, the result incorporates important points on which progress has been made for the good of the public and with reform, a modernised budget, and the defence of Parliament’s prerogatives in mind. It is for this reason that I recommend that the House should vote to approve this agreement.
. – The opinion of the Committee on Constitutional Affairs on the Interinstitutional Agreement is a positive one. I wish to point out that the Committee on Constitutional Affairs has been asked to deliver an opinion on the compatibility of the Interinstitutional Agreement with the treaties in force. There is no legal obstacle to its adoption.
Although it is not for the Committee to assess the merits of the agreement, it should be noted that, on an institutional level, the agreement respects Parliament’s prerogatives as an arm of the budgetary authority. In this report, Parliament emphasises that future financial frameworks should be set up for a five-year period, in line with the terms of office of Parliament and the Commission. This in our view is a necessary step towards greater public scrutiny and democratic monitoring of the Union’s budgetary options.
The compromise that has been reached between the parties does not live up to the vision and ambition shared by many Members of Parliament, myself included. At various times during the negotiations, the opinions of the Council, especially as regards financial appropriations, fell well short of the statements of intent expressed by the negotiators in successive conclusions of European Councils and in numerous speeches made by national and European politicians.
In spite of the difficulties, Parliament was able to obtain this satisfactory compromise, which safeguards cohesion as a fundamental principle of the Union and the priority attached to the Lisbon Strategy. For Parliament to give its public assent, it does not need to consider that the agreement reached is perfect. With its shortcomings, the current text represents huge progress from the initial negotiating positions, and is infinitely better than brandishing an interinstitutional iron fist, which would have been irresponsible and for which the Union and its citizens would have paid a heavy price.
The agreement on the review 2009 ensures that Parliament will participate on an equal footing. The review will cover all aspects of the Union’s system of spending resources and will have to address the issue of the reform of own resources. This key debate will benefit from the experience of implementing the agreement before us. This interinstitutional agreement was negotiated under extremely difficult circumstances. It is clearly a success and good news for Europe, especially given the atmosphere of crisis surrounding projects and leadership that has beset Europe in recent years.
I should particularly like to commend Mr Böge, who led the negotiations on Parliament’s behalf with great skill and personal commitment on such a broad, complex issue, in a hostile political climate characterised by a crisis of confidence in the European project, by deep differences between the Member States and the institutions, and by a degree of confusion over the Union’s objectives.
. Mr President, ladies and gentlemen, my apologies for the slight delay in my arrival. Thank you very much for giving me the opportunity to address your House on the subject of how our Union is to be funded in future, and on the interinstitutional agreement.
We all know that the negotiations on the Interinstitutional Agreement were never a simple matter. What made them a particular challenge this time round was the fact that there were 25 Member States to negotiate with rather than 15, not to mention the fact that your House has become, as an institution, stronger, with more clout, and, quite rightly, greater importance, and acts with the self-confidence one would expect of such a body.
I can assure you that your House’s negotiating team did not give us an easy ride. I am, however, very grateful for the consistently positive and constructive atmosphere in our conversations and negotiations, and I would like to extend very warm thanks to the team from your House that negotiated with us, consisting of Mr Lewandowski, Mr Böge, Mr Walter and Mr Mulder, for making it possible for us to do so in a constructive spirit, with one single end in view, that being to find a solution for the European Union. The way in which we worked together can be taken as an example of how our two institutions should collaborate generally, that is to say, with the political will to find a solution, even if we did perhaps start out from positions at a great distance from one another.
The result is one with which you will all be familiar, and so I would like just to sketch it out point by point; there is a detailed description of it in Mr Böge’s report. We know that there is no getting away from the fact that we will attach different values to results such as this one. It is inevitable that we cannot all be completely satisfied with what emerged from the negotiations, but I can offer you some consolation. There are some members of the Council who feel exactly the same way, that they cannot go along100% with what the presidency and your House have hammered out together. That is how it is with any and every compromise. I believe that the result is fair and evenly balanced. The mere fact that we have been able to achieve a result on a matter that is central to the European Union is something I regard as a triumph in itself. We all agree that 2005 was a difficult year for the European Union, and it was good, necessary and important that we should have been able to demonstrate the capacity to act as a European Union that currently comprises 25 Member States and will soon number 27 of them. I believe that every institution has done exactly what its responsibilities demanded of it, and that the search for the best possible European solution brought forth a climate of cooperation.
If you look at the figures, I am certain that we can, on the one hand, face the public, the taxpayers, with confidence and tell them that we are being careful with the Community’s tax revenues. On the other hand, though, we are deliberately prioritising those areas where there is a need for more growth, more jobs and a reduction in the number of unemployed, which is our common goal. If you make a comparison with what we are now, in 2006, spending on important categories such as trans-European network, education and research among others, then I think we could negotiate and agree together on decidedly marked increases for the next period.
I have just three brief observations to make. I think it would be right and proper for us to agree on a new Part 3 of the Interinstitutional Agreement, dealing with the economic management of the EU’s funds. I believe that it matters that EU funds be subject to more effective controls, and, just as I have in the past, would like to stress our willingness to engage in dialogue on the common goal of improving those controls and the ways in which we plan our finances.
Secondly, there is the overall ceiling to consider. We all know how very difficult it was to achieve consensus on this in the Council in December, and that raising this ceiling was therefore a very difficult issue for the Council. I think we really can regard the present increase in funds as a good investment, and am glad that it was eventually possible to achieve a satisfactory and well-considered compromise that has also secured the balance between the institutions and has therefore made no excessive demands on any of them.
My third point is that it is also, I think, important that we should have agreed on a statement on the review of the financial framework, one of the most important reasons for that being that it takes full account of Parliament’s rights and responsibilities.
I will conclude by saying that I have always been convinced that there can be only one common solution to the vital question of our joint financial arrangements and the agreement between the three institutions. This is a fundamental issue for the EU, and division on it would have done the Europe in which we share no good whatever. Our consensus is a demonstration of the fact that, together, we are capable of acting on behalf of this Union of ours and sends an important message to our people.
The day before yesterday – 15 May – this Interinstitutional Agreement was approved by the General Affairs Council and I ask your House to join with us in giving it your approval and adopting it today. Again, I thank you for the good negotiations and for your willingness to allow me the time today to say what I have said.
. Mr President, on behalf of President Barroso and the Commission, I would like to welcome the agreement achieved by all negotiators from all three European institutions. I would like personally to thank the European Parliament’s negotiating team, Mr Böge, Mr Lewandowski, Mr Mulder and Mr Walter, for the remarkable job they did. Their support and tight cooperation has brought great results. I would also like to thank the Minister for his untiring efforts to reach an agreement. That was also very helpful.
We understand that this agreement does not reflect every area of our original ambitions, but it is the best possible compromise for today. It is a success, in particular because it encompasses not only quantitative elements but also includes a new chapter on sound financial management and a number of solid institutional commitments towards more effective budgetary management.
The way EU money is spent is at least as important as the level of expenditure. In this respect I very much welcome the new commitments included in the IIA as regards increasing the accountability of all financial actors, including the Member States.
The agreement is good news for an enlarged Europe, because it means that we now have a clear financial framework for the development of the Union over the next seven years, with full participation by the new Member States in key European policies.
The agreement contains many positive elements, in particular the boost to the development of the new Member States. We increased funding for programmes directly related to the new Lisbon Agenda. There are also new elements. For the first time, the agreement entails a joint effort with the European Investment Bank. Those funds will help act as a catalyst for Lisbon-related priorities.
Finally, one should not forget the increased flexibility achieved through different instruments, to be mobilised where necessary for unforeseen events and needs. This agreement also clearly recognises the role Parliament will play in the wide-ranging review covering all aspects of EU spending and resources, which will be one of the top priorities in the coming years. This agreement is an essential milestone, but we will now have to move swiftly to build on the momentum created by this agreement to accelerate and complete the legislative process necessary to get all programmes up and running from next year.
Again, let me thank all actors who participated in these negotiations, and I wish Members a very good debate with a positive outcome.
. Mr President, I wish to thank Parliament's team, who showed such respect and gave such commitment and importance to the Committee on Development's position.
I must reflect a rather negative position from that committee: in June 2005 you will recall that this Hemicycle was encircled by a 'Make Poverty History' band. Unfortunately, that hope has been dissipated as today we discuss Financial Perspective proposals that reflect lower levels of growth for the Development Cooperation Instrument than is the case for all Europe's other external actions. How can we believe that it is possible for Europe to meet its Millennium Development Goal targets if resources are to be limited for those critical years up to 2013?
Europe's preoccupation with counterterrorism and with migration should not dictate that resources should be diverted away from our essential task, which is to work with the pressing needs of the world's poorest people and poorest countries.
The Development Committee also firmly rejects the language used by the Commission, which presumes that the proposals to rationalise the instrument have the potential to enhance either the coherence or the responsiveness of the European Union as a development partner.
Finally, our commitment is to fund human and social development in the world's poorest countries. As things stand, I think we tragically face the likelihood that Europe will be seen as reneging on those principles and on those priorities. I also feel that the strong and welcome commitment made last year by us all – the Commission, Parliament and, in particular, the Council and the Member States – is now seriously under threat and the Committee on Development has to express its deep concern about the effects of the Financial Perspectives on its work.
. – Mr President, ladies and gentlemen, we in the Committee on Foreign Affairs have considered these questions, and there are two main points I would like to put before you.
One is that it is of the utmost importance that funds should be made available for the European Union’s peacekeeping operations in the Balkans and also in many other countries around the world. There is now the prospect of an operation in the Congo. That the funding has been topped up is something to be welcomed, but we would prefer it not to be divided up. The civilian component will be funded from the European Union’s budget, and the rest provided by the Member States from their current income. This results in shadow budgets that are ever more difficult to monitor as a consequence of their no longer being subject to the full scrutiny of the national parliaments, or, indeed of the European Parliament either. This must surely be counted as a deficit.
I might add that it is also of paramount importance that we have discovered deficits in these overseas operations, specifically in connection with reconnaissance and telecommunications. If we are to send troops on difficult missions, it is very important that it should first be ascertained what is going on on the ground, and for that we need satellite-based reconnaissance systems. It is irresponsible to deploy troops with five or six different types of communications apparatus, which often work together only with difficulty or are not mutually compatible at all. That is why we in the European Union need a single satellite reconnaissance system and common standards for telecommunications in this sphere. Another reason why that is particularly important is that it is the very same deficits that are to be found among the police and in disaster prevention and management centres. Let us imagine Europe being struck by a tsunami. In that event, it will, in the first place be of the utmost importance to be able to see what is happening, but also, and secondly, that those managing the disaster, the police and the armed forces, be enabled to communicate with one another without difficulty. This is another important task for the budget of the European Union.
. Mr President, that I should wish to express my satisfaction with the outcome is hardly surprising, since I was on the negotiating team. I would also like to take this opportunity of thanking my colleagues on the negotiating team, the Commission and the Austrian Presidency. I take the view that we have achieved as much as we could.
With regard to budgetary control, undoubtedly the most important thing is the fact that we have been given a clause in the agreement about better control on spending and certification. After all, the Court of Auditors has been issuing negative Statements of Assurance for the past 11 years, and this is something that the European public will no longer accept from us. Last year, we stated for the first time that national statements should be introduced. Before the negotiations, 23 of the 25 Member States were still opposed to the idea; after the negotiations, they were all in favour.
I think it very important for the sake of the Commission that we should, in future, hold firm to the idea that Member States make those statements one way or another. I happen to know that there are a few that have objected to this. Fortunately, this is not officially reflected in any way in the documents we are ratifying today, but it will cause a problem for the future. It is important to this House that the Commission implement this agreement as it was intended.
There are, of course, a number of drawbacks to this agreement. Indeed, it is impossible to please everybody all of the time. For me, what poses the greatest risk is the Council’s declaration in the area of voluntary modulation. The common market for agricultural products is one of the things we have achieved in Europe. If we start with 20% – or any other percentage – of voluntary modulation, then this strikes at the very root of the common agricultural policy. That is very dangerous and something we must avoid. If this House is to have any say in the matter, I will – for as long as I am still a member of it – try to prevent this from happening.
. – Mr President, ladies and gentlemen, The overwhelming majority on the Regional Affairs Committee welcomes the agreement that has been achieved on the Financial Perspective, even though regional and cohesion policy are, when compared with what Parliament proposed, losing out to the tune of EUR 40 billion, and even though it has not as yet been possible to get the Council to agree to the reuse of unused funds for cohesion policy.
The Regional Affairs Committee, though, is well aware of its responsibility to the 360 million voters who would like to get started on the programmes with which we seek to help the European Union’s poorest regions. Final agreement on the Financial Perspective provides, at long last, the political, economic and financial stability for these proposals to be actually put into effect.
It is not just the people in the new Member States who are looking to the European Union for support. It is because European structural and regional policies are up and running in every Member States that I ask that the proposal that Mr Böge has put forward should indeed get the backing of a majority in this House today.
I would like to take this opportunity of expressing my thanks to the House for the way in which the negotiations were conducted, and also to say ‘thank you’ for the additional EUR 300 million allocated to territorial cooperation and for the efforts made towards creating a single legal framework. Such matters as the crediting of VAT, the N+2 rule and the options available for public/private financing will in future be dealt with in the same way in each Member State. That is a triumph for this House and for its team in the negotiations, and warm thanks are therefore in order.
Mr President, ladies and gentlemen, as draftsman of the opinion of the Committee on Agriculture and Rural Development on the renewal of the Institutional Agreement, I should like to express my dissatisfaction with the budgetary agreement concluded on 4 April. Indeed, in the budget negotiation, heading 2, 'Preservation and management of natural resources', obtained an extra EUR 100 million under a reserve for forthcoming measures in the fields of Life + and of Natura 2000 and nothing more, despite the efforts of the negotiating team, to whose work I pay tribute.
Besides the fact that this does not by any means settle the Natura 2000 network's funding problems, I should like to highlight the fact that no answer has been given to all the other remarks and criticisms contained in my opinion, which was virtually unanimously adopted within the Committee on Agriculture and Rural Development. I would point out that one of the main aims of the CAP reform, which was decided in September 2003, was to freeze the first pillar in order to strengthen the second pillar, namely rural development policy. However, it turns out that the package earmarked for rural development has been reduced by some EUR 20 billion in comparison with what the Commission had proposed, which, in the regions of the 15 old Member States, represents a 35% decrease in relation to the current 2000-2006 period. That is a huge decrease and comes on top of the reduction in the Structural Funds.
This is clearly going to result in more people leaving our rural areas and, indirectly, in the problems within our towns and suburbs becoming more acute. The first pillar, for its part, is going to come under strong downwards pressure: compulsory and optional modulation, financial discipline, reform of the common organisations of the market and WTO negotiation.
The 2003 agreements have therefore been completely disregarded, and the balance that was struck is being called into question before the 2008-2009 revision period is even looked at. Like Mr Mulder, I also want to stress that the optional modulation in these unconditional procedures resolves nothing. On the contrary, it is going to present some serious technical problems and create distortions of competition; I regard the Interinstitutional Agreement's concluding statements on this subject as being very weak in comparison with the risks taken. As far as I am concerned, this is the start of a renationalisation of the CAP; I will therefore vote against this agreement.
. Mr President, I would like to point out that the European fisheries sector needs sufficient resources, both in order to continue with the commitments made with the sector and in order to carry on defending the new policy that we have established – the development of sustainable fisheries – particularly when the European fisheries policy mainly affects areas outside of the convergence objective which contain many of the regions that suffer most from the crises periodically affecting this sector and which therefore continue to need Community support.
The final agreement on the financial perspective is not the one we would have liked for this policy, for fisheries, but I would like to put it this way: it represents the minimum necessary for us to be able to vote in favour. We cannot ignore the fact that there have been reductions compared to the initial proposal, and the funds available will therefore have to be used extremely efficiently. This period is going to require special work by the Fisheries Directorate-General. Furthermore, Commissioner Borg has taken on the task of implementing a new maritime policy within the European Union.
In the case of fisheries, ladies and gentlemen, we are still awaiting the adoption of the relevant regulations, and I would therefore call upon the Council to adopt the Regulation on the European Fisheries Fund as soon as possible, so that the Member States can draw up their programmes as quickly as possible and plan their spending as efficiently as possible.
I would ask the Commission to make every effort to keep the policy of international agreements alive and kicking and make the best possible use of these funds, in order to ensure that Europe has an efficient and competitive fisheries sector.
I would like finally to congratulate our rapporteur, Mr Böge, on his excellent work, and I also believe that the Temporary Committee has done very good work.
. – Mr President, I too, speaking on behalf of the Committee on Culture and Education, would like to extend warm thanks to all Members concerned, and particularly to Mr Böge, the rapporteur, for the work they have put in, which has an effect on programmes in the fields of lifelong learning, youth, culture, media and the citizens’ Europe.
If you believe the pious utterances of politicians in every one of our 25 Member States, these programmes are part of the European Union’s most important field of action, but when it comes to making available the funding that young people need, the 25 governments keep out of sight and make swingeing cuts, particularly to important investments in our young people’s futures. It is for that reason that I want to tell the Commission and this house how grateful the Culture Committee is to them for not merely talking but also acting and, in their proposals, sketching out appropriate dimensions for these programmes. Let me give you just two examples to show why I am talking about the number of young people and not just about the financial aspects.
The first example is Erasmus – the student exchange – and both institutions suggested that 285 000 exchange students per annum is a workable figure, only for the 25 governments – in the person of the Council – to make a drastic cut of over 50% in that number and reduce it to 140 000. The cut made to Leonardo – the training programme – was from 150 000 to 36 000. It is for that reason that I am very appreciative of all those Members who helped to ensure that what emerged at the end of deliberations at least bore Parliament's stamp and that the sums of EUR 800 million for lifelong learning and EUR 300 million for other programmes achieved some sort of credibility in this area.
– Mr President, ladies and gentlemen, as draftsman of the opinion of the Committee on Civil Liberties, Justice and Home Affairs, I should like, after having thanked Mr Böge and our negotiators, to summarise the specific reasons that led our committee emphatically to endorse the draft Interinstitutional Agreement presented to us.
From the very start of the negotiation process, the Committee on Civil Liberties, Justice and Home Affairs made four precise demands. Firstly, we demanded that the freedom, security and justice sector be the subject of a specific and independent sub-heading in the new financial framework so as to highlight its importance in political terms. We obtained that sub-heading: it is sub-heading 3a.
Secondly, we proposed appreciably to increase the appropriations with a view to anticipating the threat of terrorism and the development of organised crime and to responding to the demands for external borders to be controlled better and for migratory flows to be managed better. We obtained that increase in appropriations. During the next seven years, it will be possible to increase the appropriations allocated to the creation of the area of freedom, security and justice by 167% – yes, 167%. That is by far the strongest potential growth of the new financial framework.
Thirdly, we requested authorisation to finance the new agencies by means other than the financial framework, so as to preserve the resources dedicated to the operational programmes. If I have correctly understood the arrangement included in point D of part III, it will be necessary, in future, to obtain the agreement of the two arms of the budgetary authority that any new agency can be financed before it is created. This financing will therefore not be automatically covered by the financial perspective. We can be satisfied with this, even if we had hoped for something better.
Finally, we, in the Committee on Civil Liberties, Justice and Home Affairs, proposed that a kind of trialogue with Parliament and the Council be established before the Council’s first reading of the budget, and we did so with a view to harmonising the positions held by the two institutions regarding the political priorities and the distribution of resources.
Admittedly, this arrangement does not appear as such in the text of the Interinstitutional Agreement, but rather as a unilateral declaration by the European Parliament: it is Declaration 13. We have not obtained everything that we asked for, but it is true that we have obtained a slight improvement and, nowadays, Mr President, ladies and gentlemen, a slight improvement – to quote Raymond Devos – is indeed something; it is a significant step.
. Mr President, although it is thanks to the negotiating skills of Mr Böge and the other negotiators that Parliament has managed to both add real European value to the Council’s original proposals and considerably enhance the institutional framework, the present financial perspectives for 2007-2013 remain unequal to the challenge that the European Union is facing, even though Parliament, in the Böge report, has formulated a reasonable and reasoned proposal that is more realistic than that from the Commission. Nevertheless, the Council’s tight-fistedness and short-sightedness, arising out of national considerations, have triumphed over Parliament’s and the Commission’s European ambition. We will nevertheless be voting in favour of this Interinstitutional Agreement, since it is the only compromise possible under the current circumstances. Indeed, the lack of financial perspectives in the next few years would plunge the Union into an even deeper crisis than the one it is already in. Moreover, it would not be fair on the new Member States, for they need future prospects in order to continue their cohesion policy and to be fully integrated into the common market. This does not alter the fact that the present level of resources is insufficient to meet Europe’s new challenges. That is why the review clause and flexibility scheme were an absolute necessity, because the risk that sooner or later, we will run aground, is too great. Parliament should be fully involved in this. The most important conclusion we can draw, though, is that the current system of own resources has reached capacity levels. There is a need for sweeping reform. We must move away from the system of donations from national budgets, and return to real own resources as was the case at the start of European integration in respect of customs rights. That is the only way of ensuring that the European general interest will prevail over the narrow-minded and short-sighted national interest. This House must play a role – a driving role – in this and formulate proposals, and Mr Lamassoure’s studies and notes are a good place to start.
. – Mr President, ladies and gentlemen, Mr President-in-Office of the Council, it has to be said, with all due respect, that there is such a thing as the European Parliament and that decisions on Europe’s finances are not left to the Council alone.
I believe that the reason why this House, through the negotiating process, achieved important improvements simply because, from the word go, we did not work on the basis of ‘Here’s the money, now work out how to manage on it’, but instead paid attention to the structures. We took care that we did not, as we had done in the past, fight to put plenty of money in the Budget lines – as we had done with the last, 700 billion, perspective – only to end up with the actual expenditure totalling just over 550 billion; what matters, then, is the quality of the expenditure, and that is why we insisted on making headway on the Budget Regulation front, making things less bureaucratic, less tangled. The money must actually be able to flow, and we must be sure that it gets to the right people; that is why it was vital that we should ensure that the Member States, too, paid attention to the quality of each item of expenditure and considered whether it was getting to the right people.
We attached, then, great importance to the quality of the expenditure, and that also means that we want to prevent margins needed elsewhere from being eaten up by the constant creation of new agencies or extensions of the Common Foreign and Security Policy; that is why we had to set boundaries. We have therefore made sure that budgeting will be done in a more structured way in future and that the money can actually be made use of.
Secondly, we have made sure of sufficient flexibility in the Budget for new things. Where the Council, regrettably, had left nothing over in the ‘Citizens’ Europe’, we have created a margin, in order that not everything should be used up in the multiannual programme, with no chance of doing anything more. We have improved and extended the pilot projects and the preparatory measures, thereby giving this House greater scope for influence, and we have added 5% for the sake of greater flexibility to the budgets of the multiannual programmes, enabling us to respond to challenges with greater flexibility and precision.
We have also managed to achieve things of importance in the individual subject areas, such as lifelong learning, about which everyone always has great things to say, and where you, Mr President-in-Office, seem to believe that there are only 140 000 students left, whereas we have increased their number to 210 000. We have also achieved increases in the trans-European networks and in PROGRESS, the programme that, by combating social exclusion, sends a message to Europe that we are not merely an economic union, but also spare a thought for, and help, those who have problems to contend with. We have also managed to get more money for Health and Consumer Protection, for cross-frontier cooperation and in many other areas.
If you were to ask me whether I would like to see more than what we have achieved, I would tell you, without a doubt, that, yes, I would have liked more, but that I know that there are always two, or sometimes three, sides to a compromise, and that is why we were as tough as possible in negotiating, for we were negotiating with people who drive a hard bargain. The result that emerged is one with which not everyone can be satisfied, and all the things we would have liked, which we described in the Böge report, will be back on the table in the next few years, and these requests will keep coming back to you, whether for own resources for funding agricultural policy or for other areas; we will be asking you how you propose to meet your commitments – by which I mean to GALILEO – and you will then come to us.
Let me say in conclusion that this compromise may well not be the stuff of my dreams, but I wholeheartedly endorse it, and ask my fellow Members of this House to approve it.
Mr President, Commissioner, Mr President-in-Office of the Council, reaching the agreement on budgetary discipline has been a long haul. In Parliament, we have done some thorough work, analysing what is needed and developing common political priorities. We have done this in the course of more than a year under the expert leadership of our rapporteur, Mr Böge, whose efforts have been exemplary.
The EU Heads of State or Government lapsed, however, into unseemly bartering about income and expenditure, with refrains such as ‘We will not pay’, ‘Maximum of 1%’ and ‘We want our money back’. The compromise we are debating today really is, therefore, a compromise. It is not a particularly attractive one, and no one is fully satisfied with it. Rather, it is the art of the possible. The optimist in us will, however, emphasise that it is constructive that there is now a framework to facilitate the legislative work on the programmes for the Structural Funds, research and education. What is more, the framework provides more resources for investment in education, research and transport and for aid to the EU’s poor regions, while expenditure on agricultural aid is cut back. I therefore recommend voting in favour of the agreement.
We have ensured that administration of the EU budget will become less bureaucratic. We have ensured that responsibility for administering EU resources has been placed squarely with the Member States. We have ensured that the European Investment Bank is able to provide far more ambitious funding and that more young people are able to take part in educational exchange programmes. We have also ensured that the EU budget for health and consumer protection was not subject to the swingeing cutbacks planned by the Heads of State or Government. The framework is tight, however; so tight that it pinches. Let me give an example. The Commission proposed EUR 20 billion by way of investment in cross-border transport projects. Parliament supported the Commission, but the result has only been EUR 7 billion. How are we to obtain money for the 30 cross-border projects that have been adopted? I think that the Council owes us an answer regarding how the common projects can be made a reality.
. – Commissioner, ladies and gentlemen, in contrast to the many Members who have spoken before me, I would like to explain why we think this compromise is a bad one and why it is that we cannot endorse it. We believe that the Financial Perspective that we will now have for the next seven years has to be judged on the basis of whether or not the budget is geared to the future, whether or not it helps us to sort out together the problems with which we are faced, and whether it really is oriented towards Europe. It is for that reason that my criticisms are primarily directed at the Council.
Over the last few years, we have suffered a great deal as a result of this debate about one per cent and net contributors, which gives a voice, not to the European spirit and to concern for what benefits Europe, but to small-mindedness and narrow nationalism. What we are dealing with at the moment is a nationalistic deformation of Europe’s foundations that is detrimental to every plan we make for the future. Contrary to what previous speakers have said about there being no alternative, we do believe that one would have been possible. We could of course have gone back to the annual budget procedure, and we in this House would have had 30 billion more with which we would have been able to do something about our own priorities.
Let us consider the messages that are being sent out. Over recent years, Parliament and the Commission have acted very responsibly, and have done so out of a sense of responsibility to Europe. What can we in Europe do better than the nation states on their own? That is what we need to concentrate on; that is what will win the European people over, but what has happened now? We have a structurally conservative budget that keeps agricultural policy as it was and makes no attempt to transfer funds to rural development. Just as before, agricultural export subsidies are in place, ruining, among other things, the development of African markets and contributing to the refugee problems about which we are always complaining. This is where the European Union’s policies are wrong, and I find it very regrettable that there has been no change in this respect and that the Council has stonewalled in this way.
My second concern is that, following the Council’s December meeting, it was clear that most of the savings had been made in the areas to do with the knowledge-based society and education, which runs completely counter to its own modernisation rhetoric. They are always getting on their hind legs and saying that Europe must become the most economically successful area in the world by 2010, that we must develop the knowledge-based society, that we must do more for education and exchange in Europe, and then the budget for this gets cut by 50%. This House may well now, by dint of a great common effort, have been able to make some small improvements, but there are only 210 000 students on Erasmus, and we want at least 285 000. Even that compromise is no kind of triumph, but rather no more than a drop in the ocean.
Let me now move on to energy policy, where Europe ought to take a joint approach and move away from oil, investing much more in renewable energies in order to arrive at a new position that will win over the people’s hearts and minds. We have succeeded in doing none of those things and must therefore come to the conclusion that this Budget is quite simply not forward-looking enough. The Council stood in the way of much of it, and that is why we cannot go along with it.
The last thing I want to say is that I am very grateful to the negotiating team and to Mr Böge for the dedication with which they handled the proceedings. We will have no shortage of work to do in the coming weeks and months.
. Mr President, Commissioner, on behalf of my group I wish to thank the rapporteur, Mr Böge, for the work he has done with regard to the matter now before us. It is not his fault that the Council keelhauled the Commission and Parliament and bruised the political credibility of these institutions.
The biggest miscalculation was made by the Commission in its original proposal for economic guidelines. It miscalculated the Council’s relative powers and created expectations that were far too great. The report by Parliament’s temporary committee was produced on the basis of these expectations. It was difficult for many Members to come to terms with Mr Böge’s sense of realism at the time. While the Council was editing the Commission’s proposal, the Commission continued to create expectations that were too high. President Barroso marketed the Commission’s view on the basis of total miscalculations. He has lost face in this process, as has Parliament as a whole.
Parliament’s decision to reject the conclusions drawn by the Council in December 2005 at the time established a good basis for further talks. The Council, however, showed the Commission and Parliament that the EU’s money came from the Member States. The Commission and Parliament may in practice only be involved in decision-making relating to the EU’s expenditure: in the redistribution of cash within the framework dictated by the Council. Postponing resolution of the problems until the mid-term review at the end of 2009 will not increase Parliament’s power in EU budgetary matters.
On the revenues side, we have failed to get rid of the unjustified UK special rebate. On the expenditure side, the fact that the Council kept to a 1% level for payment appropriations undermined a budget which could have achieved European added value, as the Community budget would have been more than just the sum of the Member States’ contributions.
My group would have liked a more constructive budgetary framework for the period 2007–2013. This we have not got, and we are voting against the adoption of Mr Böge’s report. We have not achieved the sort of flexibility in the financial framework that would have been necessary for good financial management. Instead, the Member States are putting more money in the budget for the militarisation of the EU. The Council has cleverly exploited a situation in which the federalists in the Commission and Parliament will not be able to cope with a new EU-wide crisis.
. Mr President, as far as the new financial perspective is concerned, we are definitely faced with both bad news and good news.
The good news is that we have overcome the 10-month impasse in talks on the issue, and that the multiannual planning of the European Union’s finances now has a solid basis. It is also good that this basis is EUR 4 billion higher than the Council’s proposal. The bad news is that the net contributors are still continuing to place restrictions on the Union’s development by means of spending cuts. We should still remember that during the seven-year period from 2007 to 2013 the European Union’s GNP is expected to increase by around 15%, while EU spending is set to increase by 2%. The good news here is that spending related to the Lisbon Strategy has been increased by EUR 2.5 billion, but there is bad news in that this spending will amount to barely EUR 74 billion compared with the EUR 371 billion earmarked for agricultural policy and natural resources, as well as the EUR 308 billion earmarked for cohesion policy. It seems a good thing that a review of budget implementation has been scheduled for the end of 2009, but such an early date for this review is not so good, as it may harm the new Member States, where the absorption of Union funds may not yet have reached the target level.
This review may thus be understood to be an attempt to enforce budgetary discipline and another reason for spending cuts. It is therefore good that we have the new financial perspective, but bad that it demonstrates so little economic solidarity and such little will to meet external challenges.
It would be in the interests of the European Union as a whole for the net contributors to contribute more generously. They would then reap the overall benefits from a higher growth rate in the beneficiary Member States. The competitiveness of the European Union will not increase if we continue to defend an outdated social model and expensive jobs. In this matter, blaming the new Member States or enlargement will not help. The Union’s economic problems have deeper roots, quite aside from political problems resulting from unfair and irresponsible comments directed at the governments of certain Member States. If a certain recent fan of Mao Tse-Tung, who is absent at present, for no apparent reason attacks the Polish Government as being fascist, his words doubtless hark back to Communist propaganda, which destroyed pluralism and democracy, and interpreted everything that was not Stalinism as fascism.
– Ladies and gentlemen, in the agreement, we are preparing to introduce a protective mechanism known as the European Globalisation Adjustment Fund, and to invest EUR 3.5 billion in it. I am fundamentally opposed to this. I strongly believe that in a further populist move, we are handing out fish where we should be learning how to catch fish ourselves. The Globalisation Fund does not have the objective of creating new jobs in sectors with long-term opportunities. It is seeking something entirely different. It is seeking to support those who lose work as a consequence of companies escaping from the tight reins of the EU. Instead of abolishing directives, opening up the market for services and labour and cutting taxes, we are currying favour with the citizens with a pipe dream of short-term social gain. Does anybody in this Chamber really think that greater support for the unemployed would lead to the creation of new jobs? Furthermore, with the establishment of the Fund we are creating a completely false impression that it is possible to protect the EU from the rest of the world. Ladies and gentlemen, just as we do not control the wind or the rain, we do not have the power to stop capital from running away to a place where it feels better. We should keep that in mind.
Mr President, the final agreement on the financial perspective for 2007-2013 coincided with the second anniversary of the enlargement of the European Union, and thus constitutes a birthday present of sorts. It is also real proof that the European Union is functioning with 25 Member States. This is proof in a field where compromise is difficult, as differences are sharply delineated and calculable in financial terms.
The financial agreement and the agreement on financial principles leave us here in Parliament in doubt as to whether we have sufficient funds to achieve the stated political aims of the European Union. This uncertainty almost verges on the certain knowledge that, in line with the agreement, some limits must be revised upwards in the course of the coming seven years, especially in order to fulfil the European Union’s ambitions on the international stage. It is good, however, that the flexibility and capacity of the budget to react have been increased, that we have increased access to European Investment Bank loans and that certain funds, such as the Solidarity Fund, the Globalisation Fund and the Emergency Aid Reserve, have been placed outside the scope of the financial perspective.
The lesson we can learn from this experience is that there should not be such marked differences between the initial positions of the European Commission, Parliament and the Council, as such enormous differences, which amount to billions of euros, can mean that some figures become abstract notions, especially if spending cuts are subsequently sought where the budget was to have been modified. The Rural Development Fund is an example and symbol of just such a case.
The budget needs changes, but it does not require a revolution. It cannot be an alternative means of reforming the European Union. Public spending cannot replace the far-reaching reforms needed to make the Union competitive.
I would like to thank all those who took part in this venture, which has now been brought to a successful close.
– Mr President, the majority of my group is going to vote in favour of the agreement on the financial perspective 2007-2013, reflecting our sense of responsibility.
We want the new Members States to be able to begin to use the Structural and Cohesion Funds fully from next year, in order to promote their growth and true economic convergence with the most prosperous regions of the Union.
The agreement is not very generous, but we are sure that it can be a useful instrument during these first years of accession, not just in terms of the economic development of those regions, but also in order to demonstrate to the Europeans of the new Member States that one of the distinguishing marks of our Europe is solidarity.
Neither do we want to add a budgetary crisis to the current political crisis in the Union, which has not just been created by the 'no' votes on the Constitution, but also by the negative campaigns against the integration process, which are having so much success in certain countries.
I believe these to be the fundamental reasons for our vote in favour. Nevertheless, given our desire to move ahead with the construction of an increasingly strong, fair and cooperative Europe, we have serious doubts about whether it is appropriate to vote in favour.
We do not like this financial perspective as a whole. It is not the financial perspective that Europe needs at the beginning of the 21st century. It is insufficient and it has been strangled by national interests. Our countries’ leaders appear to have forgotten that everybody benefits from European integration. So far everybody has gained from it. There are no net contributors; that hackneyed notion is merely a fallacy dreamt up by bad accountants.
Representatives of the Council, this time we are going to give our approval, but we will be watching to see what happens next. As any document shows, we are talking about a review in 2009. If you do not propose valid solutions for the Union very soon, we will have to impose them ourselves.
Mr President, first I would like to thank the rapporteur, Mr Böge, for his excellent work towards establishing the financial frameworks. He was working under difficult circumstances, but nevertheless enjoyed Parliament’s undivided confidence throughout.
The financial framework is a shallow one, payments only account for 1% of Gross National income, and it is visible within the content of the frameworks. It is unfortunate that we could not do anything about Great Britain’s annual EUR five-and-a-half billion contribution rebate. In my opinion every one of us should bear responsibility for financing the EU.
Initially the emphasis in the financial frameworks was on improved competitiveness. The Commission set an ambitious objective to improve industrial and entrepreneurial competitiveness in the European Union by promoting research and development and endorsing training schemes. The funds intended for these were to be trebled within seven years. The purpose was to improve employment prospects in particular. The Council, however, cut these funds by 40%, so this ambitious objective remained unachieved, which has been the greatest failure in these negotiations on the financial framework.
It is good in the final outcome that progress has been made with the Structural Funds. The new Member States are to receive approximately EUR 24 billion net every year from the old Member States for their reconstruction. In this way Europe can once again become united and strong.
Now we need to hurry to make use of the time available to establish the financial programmes, otherwise unpaid commitments will reach intolerable levels in the first few years.
Mr President, ladies and gentlemen, yesterday saw us debating the possible ways out of the constitutional and confidence crisis, and the President of the Commission and some in this House thought we should concentrate more on reforming the context rather than the text itself. We should try to cope with this crisis of confidence through the sort of policies, results and reforms that restore public confidence. It sometimes happens that the moment of truth arrives earlier than one thought it would.
What we have to deal with today is the context of the European Union’s policies and the options available to it, and what I ask of you is how you propose, by means of this Budget, to meet people’s expectations. There is something spooky afoot when the President of the Council talks about a fair and balanced budget. This House hears what the specialist committees have had to say on the subject, about development cooperation being unsatisfactory, about education, youth and research not being up to any kind of standard, about defective communications on our security missions overseas, about the dramatic reversal in rural development.
It is in a state of affairs such as that that you are proposing, in all seriousness, to win back the trust of Europe’s citizens. There have been negotiations between Europe and 25 states, whose public expenditure share of GDP ranges between 45% and 50%, and which, in return for handing over between 30% and 40% of their functions to Europe, give it 1% of their money. That is a recipe for disappointed public expectations; the worsening of the crisis is built in. You cannot leave the text and the context unchanged.
– The agreement reached for the financial framework for 2007-2013, including the interinstitutional agreement, is a bad agreement. It is inadequate from a financial point of view and as regards its priorities and its instruments for addressing the challenges facing an enlarged Union.
It is an agreement that fails to respond to the increased needs of cohesion, and to attach priority to fighting the increased imbalance, inequality, unemployment and poverty in the EU. It is a bad agreement for economic and social cohesion and for cohesion countries, insofar as it relegates the Community budget’s role of redistribution. The Structural Fund has been reduced by EUR 28 million in relation to the Commission’s proposal, and from 0.41% of Community GNI in the current financial framework to 0.37% in the future framework, and that in an EU of 27. It is an agreement that is EUR 100 billion down on Parliament’s original proposal. Parliament also negotiated a compromise of just EUR 12 billion and then went on to accept as little as EUR 4 million, which has led to inappropriate priorities and for which we are paying in cuts to other budgetary headings.
It is also a bad agreement for countries like Portugal. Against a backdrop of increased competition and facing a deep crisis due to aspects such as monetary and budgetary policy restrictions that have led to increased unemployment and a divergence from the EU since 2000, the country has suffered cuts of more than EUR 1 million per day and 15% of Community transfers in relation to the current financial framework, not to mention the injustice of cuts facing the Algarve region, victim of the so-called statistical effect. Consequently, we have no choice but to reject this agreement.
– Mr President, can the Union be competitive when it creates regulations that weaken it? These kinds of regulations are created in almost all fields. They make it impossible for the new Member States to catch up with the richer Member States. Instead of creating a strong European Union in line with the Treaties, decisions are being made that cement its division into two parts; more to the rich and less to the poor. I would like to ask you to look carefully at the figures in the budgets following the last enlargement and see how hugely disproportionate they are and how they discriminate against the new Member States.
This lack of proportion runs counter to common sense and also harms the interests of the old Member States of the Union, as is mentioned in the most recent report of the Centre for European Reform. It indicates that the old Member States would benefit more if the new Member States received more support. This would stimulate the economy and the market, and a larger market produces greater benefits. A narrow understanding of the interests of the old Union threatens the cohesion of the whole European Union. We will not achieve a better future for Europe if this policy continues.
Mr President, in taking the floor in the debate on the reports by Mr Böge and Mr Sousa Pinto on budget procedure and the financial perspective for 2007-2013, I would like to draw your attention to the following matters.
First of all, in spite of the feeling of satisfaction due to the fact that the financial perspective for 2007-2013 has been approved, it should be stressed that the setting of the general level of payments at 1% of the European Union’s GNP merely serves to meet the expectations of the most developed countries within the Union, and does not deal with the challenges facing Europe in the 21st century. It will be very difficult, if not impossible, to implement the enlargement of the Union, increase growth and achieve deeper integration with smaller financial means than we have hitherto had at our disposal.
Secondly, as a representative of a new Member State, namely Poland, I would like to express concern at the continued efforts to divide the financial resources foreseen in the financial perspective for 2007-2013 in such a way as to ensure that the stream of funding flowing into the old Member States is as generous as possible and continues for as long as possible.
Thirdly, I am convinced that a further enlargement of the European Union, and the accession of Romania and Bulgaria in particular, which will require additional financial resources of at least a dozen billion euros per annum, will not restrict the funding for regional policy and the common agricultural policy in the 10 countries which joined the European Union in 2004.
Finally, I hope that the work done on the draft regulations facilitating the spending of the funds foreseen in the financial perspective will be efficient enough to ensure that 2007 does not become a dead loss, especially in terms of regional development policy.
– Mr President, Mr Grasser, there can be no meaningful financial agreements without transparency, and it is for that reason that I would like to read this out to you: ‘We must listen when some of our citizens bemoan the misuse of EU funding or the squandering of resources within some programmes. There are cures for these ills in the form of independent scrutiny. We must listen when some people call for greater transparency in European decision-making, for example the publishing of funding awards, so that people know who has actually benefited. Why not? It is only right that such information should be published. This is European taxpayers’ money that we are talking about.’
I am sure that you, Mr Grasser, can agree with that. That was quoted, in any case, from your Federal Chancellor, the President of your Council, Mr Wolfgang Schüssel, who said those words, in this Chamber, on the very spot where you are standing, on 18 January this year. Now, though, what has become of publications by the Ministry of Finance? Eleven EU Member States have adopted the practice already; Austria, even under your Presidency of the Council, has not, even though the President of the Council gave a binding undertaking that we would be allowed to know how much money from the EU has gone into the pockets of big farmers and Austrian television journalists, including those around the farmers’ representative in the Austrian People’s Party, Mrs Schierhuber.
So just do it at last; pay no heed to those who whisper lies in your ear, and do not succumb to the deceitful intoxication of power. Do not believe the editor-in-chief of the Austrian Broadcasting Corporation; do not make him out to be more important than he is by appointing him as Secretary-General of its General Board, and make everything public once and for all!
Mr President, the European Parliament put its full trust in Mr Böge to negotiate an acceptable financial perspective package for the European Union.
The Interinstitutional Agreement on budgetary discipline and sound financial management, which will be put to the vote today, provides for great advances in the field of budgetary discipline and Parliament’s budgetary rights. The question is whether these improvements are going to compensate for the serious deficits that exist in relation to figures.
The European Parliament’s negotiating position expressed in the Resolution of June 2004 was the last compromise that was truly acceptable to the political groups and we therefore approved it unanimously. Since then, we have had nothing but bad news from the Council: a bad negotiation, a failed one, during the Luxembourg Presidency, and another negotiation during the British Presidency that ended with an agreement that everybody considers to be insufficient.
On that basis, the European Parliament and our rapporteur embarked upon an impossible battle: to raise the figures to acceptable levels in order to maintain a positive impetus within the Union and its programmes. It was not possible and the final round of interinstitutional meetings has led to a final result practically identical to that indicated by the European Council, with 1% of the budget, which is what the ‘letter of six’ originally called for, and with negative consequences in terms of cohesion and rural development.
Surprisingly, the head of the governments which will suffer most from this reduction, mine in particular, did not do much to prevent that failure. The final decision is in the hand of the parliamentary groups and the national delegations, which in any event will draw whichever conclusions they consider most positive for the future of the Union.
The majority of my group is going to vote in favour of this financial perspective. I would like to end by reiterating what everybody is saying about our rapporteur, Mr Böge: if we had to name a rapporteur again for the negotiation, we would name Mr Böge again a thousand times over. Had it not been for him, the Agreement would have been much worse.
Mr President, the Treaty provides only for an annual budgetary procedure. It does not provide for financial perspectives. But it is nonetheless quite sensible that the two arms of the budgetary authority agree on a multiannual perspective to permit more sensible long-term and forward planning.
My one criticism of this agreement, seen from the point of view of the Committee on Constitutional Affairs, is that it is so detailed and is broken down into so many points that it takes much of the flexibility away from the annual budgetary procedure. That said, in terms of overall content it is a good agreement.
Many colleagues have pointed out that the sums agreed are less than what had initially been proposed by the Commission. That, of course, is true. At the same time, however, for most items of expenditure they represent an increase on current levels of EU spending. Sometimes the increases are substantial, as in the case of research and development. That is to be welcomed. The one area that will decline is agricultural spending, by about 7% over that whole period. It may not seem much of a decline, but not just the 10 new Member States but also Romania and Bulgaria will have to fit within that ceiling. That would mean a substantial decrease for the old EU-15. I think the reform of the CAP in this regard has often been underestimated in the debate. The redistribution from agriculture to other items of expenditure is something that should be welcomed.
One of the ways the Member State Governments could stimulate the private initiative is to create an environment conducive to the growth of high quality economy. We must ask ourselves whether the interinstitutional agreement reached will contribute to the attainment of this objective. We can hardly answer this question because initially the agreement was reached when the Member States shared opinions at the dinner table and decided which programmes should be funded. Later the European Parliament joined the dinner table and attempted to adjust the agreement with regard to priorities defined by social programmes.
Can we really assess the economic impact of an agreement reached in this way? I do not think so. Therefore, I believe the procedures for developing such projects should be regulated in a more strict and clear-cut way. First of all we must clearly define the responsibility of the Member States in respect of the general budget, that is, reform the own resources system.
The Commission should say clearly that it supports this proposal and should say what it proposes and what it is doing, because at the moment there is a lot of uncertainty in this matter. The second important task is to actually define the criteria for each programme underlying the fund’s allocation. At present these criteria are of a very general character, on occasions overlap, and it is utterly unclear whether the funds, seemingly considerable amounts, will actually benefit the European citizens.
The third thing, which definitely must be defined in each programme is the responsibility – that of the Member States for the European Union budget, citizens' responsibility for the use of the funds and the Commission's responsibility for the efficient, apparent and the transparent functioning of that system.
Mr President, it is said that a bad compromise leaves some people happy and some people sad, while a good compromise leaves everybody pretty well unsatisfied. It would appear, to my group at least, that according to that definition this is a very good compromise.
The question for my group, however, is whether this interinstitutional agreement answers the big questions facing Europe at the moment. Our judgement is that it does not. It looks increasingly clear that we are in a minority, but we will be voting against this deal on the grounds that we could do so much better for our citizens.
This interinstitutional agreement locks us into never-ending wrangling between the net contributors, the net recipients, old Europe, new Europe, the Council and Parliament, at a time when we must be one Europe or we risk being no Europe.
We are not without ideas. The Sapir report contained a number of ideas that merited consideration. They have been put to one side in favour of continuing as we are, when Europe deserves so much better. On those grounds, my group will be voting against.
– Mr President, I wish first to thank Mr Böge for his excellent effort; however the agreement achieved on the package of the financial perspectives for 2007 to 2013 between the three institutions of the European Union is, for us as a group, unacceptable.
Following the compromise agreement between the European Parliament and the Council, the budget for the financial perspectives for 2007 to 2013 is particularly inadequate, both from the point of view of the amount and from the point of view of priorities.
We do, of course, welcome one of the basic points of the agreement, by which I mean the facility for the European Parliament to take a stand on the review of the budget to be implemented by the European Commission and in which Parliament will participate fully. Nonetheless, we disagree with it in essence. This agreement is particularly inadequate from the point of view of financial resources. For example, the last enlargement increased the GDP of the European Union and hence its revenue by 5%; at the same time, however, it increased its population by 30%. This means that expenditure will increase more than revenue, especially if account is taken of the fact that most of the new Member States have a much lower per capita income than the rest. Despite all this, the budget in absolute numbers is not very different from today's levels.
Similarly, the agreement is inadequate from the point of view of priorities for meeting the economic, social and environmental challenges of an enlarged European Union. It does not reflect the cohesion requirements of the current enlargement. It is rather a political and economic translation of the objectives incorporated in the Constitutional Treaty with an excessive focus on security, defence, the militarisation of the European Union and external action, but with little increase in the funds earmarked for the cohesion and regional development funds.
Mr President, budgetary discipline, sound financial management – surely these words are alien to this place! In fact, they are veritable oxymorons when used in relation to anything to do with the finances of the European Union.
This agreement is designed to keep the whole crumbling edifice of the EU in place. It uses lots of high-sounding words that give the impression that the EU is professional, well organised and has properly-maintained financial records. All I can say to that is ‘phooey’. Words mean nothing. After 11 years of abject failure to produce auditable financial accounts, how can we possibly justify putting in place an agreement allowing more of the same?
My colleagues and I will therefore be voting against this agreement on principle, but then we do not believe in the European Union either. It is a morally bankrupt, institutionally wrong and dangerously undemocratic organisation, a dinosaur in the modern world. It is a major threat to security, freedom and, more importantly, the economic future of Europe.
– The fact that we have reached an agreement on budgetary discipline and sound financial management, as well as an agreement on the financial perspective for 2007-2013 is a definite step forwards. However, neither the points of conflict nor the stop-gap measures used to agree the annual budget and the financial perspective of the EU have been ironed out. We will have to continue patiently to seek forms of regular communication, at least between the Council and Parliament. In other words, we will have to continue to intensify communication between MEPs and the national parliaments and governments.
It is a far more complex and urgent matter, however to reform the individual structures of the EU as items of budgetary finance. We need mention only the well-known need for greater efficiency in agriculture, which is the largest recipient of European funds, or the reduction in finance from the structural funds, where the effectiveness of the programmes is often doubtful, and where funding difficult to control, and corruption and cronyism are likely.
One way out could be a gradual move towards supporting and increasing funding for the construction of trans-European networks. This would create the preconditions for a growth in Europe’s global competitiveness, and the European Parliament, in guaranteeing national activities of this kind, would undoubtedly enhance its political prestige.
Mr President, I too want personally to thank the rapporteur, Mr Böge, for his excellent work. It is pertinent to remark that none of us could have dealt with this matter better, in what were extremely difficult negotiations.
He managed to improve on the original proposal in two matters especially. The first of these is the Flexibility Instrument. This is an important tool, because responding in humanitarian situations is precisely what the public expects of the EU. The other important matter is the review clause in the Financial Perspectives, which is an absolutely essential instrument from the point of view of Parliament’s competence.
I must express my disappointment with the Council’s original agreement and, in particular, with Christmas bonuses. They will not bring any kind of added value to the EU, and the emphasis should have been on training and innovation. The Galileo and Erasmus programmes should have warranted better treatment and additional funding.
It is nevertheless important that consensus has been reached and that we can show our citizens that in the new EU of 25 countries decisions can be made even in difficult circumstances. Accordingly, it is extremely important for us all to vote in favour of Mr Böge’s report. Once again I say thank you to Mr Böge for the excellent job he has done.
Mr President, firstly, on my own behalf and, I believe, on behalf of the MEPs of all new Member States, I would like to thank the negotiating delegation of the European Parliament, and in particular, rapporteur Mr Böge, Chairman Janusz Lewandowski and our colleagues Mr Walter and Mr Mulder. They deserve to have their names mentioned, for the difficult work requiring a high level of expertise, patience, international experience and true sense of diplomacy, with which they managed to reach the compromise regarding the 2007-2013 Financial Perspective.
A year and a half ago we, too, joined with great enthusiasm in the preparatory work that had started in the European Parliament, because it was clear to us that this was not only a political issue that would define the future of Europe as a whole, but also a practical issue serving the catching-up of new Member States.
As new European citizens with full rights, we understood that the 2007-2013 Financial Perspective has to serve a better, globally more competitive Europe. Also, another decisive factor for us was the need to receive, for the time following the adjustment period ending in 2006, a structural and cohesion framework easy to calculate and plan, to enable us to catch up rapidly and successfully.
We agree with our colleagues who do not find the current solution ideal, but we believe that even this solution is a good basis for the development of Europe as a whole, and especially for cohesion in new Member States.
Mr President, Commissioner, firstly, I should like to take my turn in thanking Mr Böge and all of our fellow Members - Mr Mulder and the others - for their contribution. Just when we are on the subject of a crisis of confidence in the European institutions, their contribution has demonstrated the extent to which our institutions, and especially our Parliament – that goes without saying – have played their part to the full.
The institutions have played their part to the full because, over and above the exemplary nature of those meetings, we are going to use this interinstitutional agreement to provide our fellow citizens with the practical resources needed to give full effect to Europe and to the powers it has in terms of development and solidarity. As a member of the Committee on Regional Development, I should like to emphasise one point. Throughout previous years, we have been able to observe, and we continue to observe, how much the Structural Funds have done for countries such as Ireland, Spain and Portugal, and how much these Funds have changed people's everyday lives within regions that were previously lagging behind and that, now, have aligned themselves with the average of our European regions.
With the Structural Funds for the 2007-2013 period, we can achieve this same result insofar as the new Member States, in particular, will be able to use the Funds made available to them. Nevertheless, we know that there will be a delay, in spite of rules n+2 and n+3; I therefore urge the Council, together with the Committee on Regional Development and the European Commission, to declare, forthwith, that the resources that are not used in the context of the Structural Funds will not be redistributed in the Member States, but reallocated as part of a new agreement that will be concluded in the next few years, thanks to which the Funds will be used to achieve the objectives of our proactive policy on this matter.
Mr President, the European Parliament is now entering into a compromise with the Council of Ministers concerning the half-witted budget for the next seven years. More than a third of EU money goes officially to agriculture, but it does not reach the farmers. Danish farmers’ total net income for agriculture is only a quarter of the direct subsidy. That is madness. Farmers could obtain four times more by way of total net income if the various arrangements were circumvented and the money sent to farmers directly.
Another third goes officially to regional development and the Structural Funds. The reality is that poor people in distant regions are direct net contributors to the EU budget. In Latvia, 80% of EU aid goes to Riga. Poor people living in the countryside pay a large contribution to the EU via their daily purchases, but the money is not returned by the EU to those who pay. It is Robin Hood in reverse, with the EU taking from the poor and giving to the rich.
Instead, allow the new countries not to have to pay contributions. Focus Structural Fund aid on the poorest areas in the poorest countries and begin by putting a cap on agricultural aid so that no one can receive more than, for example, EUR 30 000. Begin rearranging the budget now by voting against the compromise on funding.
Mr President, Parliament has come out of its trial of strength with the Council having succeeded in salvaging EUR 4 billion, from a total of EUR 864 billion over the period 2007 to 2013. The Council has also – to all intents and purposes – allocated more powers to Parliament by making it possible for the latter to assess the budget’s structure in 2008-2009. We are still in what is termed the period of reflection about the EU’s future. A period of reflection can, and indeed should, also offer the opportunity of calling a few things into question.
For example, we seem to be moving towards a European tax in the form of a tax on energy and transport. On behalf of the general interest of the European taxpayers, we must oppose this new tax – any new tax for that matter – that, whichever way you look at it, will be added to the fiscal pressure, which is already too high in most Member States.
Mr President, we accept this agreement not because it is good, nor because it is the least worst option, but because it is the only option, given that 90% of the European budget is now financed by the national budgets. The fact is, half of the Member States are in serious deficit and the other half do not see why they should pay on behalf of mismanaged countries.
The time has therefore come to reform the system of resources that sustain the European budget. Our Parliament is working on practical proposals, and we have been doing so with the help of the national parliaments for nearly a year.
Last week’s interparliamentary conference made it possible to hold an initial, encouraging debate on the diagnosis, schedule and scope of the reform. The diagnosis is virtually unanimous. The current system is regarded everywhere as anti-EU, unjust and totally incomprehensible to Europeans.
As regards the schedule, the consensus is that the 2008-2009 meeting must be used as an opportunity to reach a political agreement on the practical arrangements for a reform. As regards the scope, opinion remains very divided. There are the masochists who suffer as a result of the system, but who like to suffer. There are the moderates, who want to retain the principles of the current system. There are the ambitious ones, who are more open to more radical changes. There are, however, two common recommendations: on the one hand, not to bring the Member States’ fiscal sovereignty into question and, on the other hand, to protect taxpayers against further tax increases: the principles of sovereignty and of cost neutrality.
A further meeting is scheduled with the national parliaments’ committees on budgets for 21 June. Our aim is to succeed at least in bringing the points of view close enough together so that the Commission might take its inspiration from the proposals put to it for 2008.
– Mr President, I would like to follow Mr Lamassoure in concentrating on the reform of the financing system. The one we have at present is unworkable, unfair, lacking in transparency and is no longer sustainable. One of the things we regard as essential is that this House should be involved in the 2008/2009 reform process. I am grateful to those who have negotiated on our behalf. We need a new system, one that the public can understand and that is also fair, an objective system to replace the net payers, net recipients and rebates that we have at present; it will probably be a proportion of a tax levied in all the Member States.
Secondly, there is the period for which the Financial Perspective will apply, which we want to see brought into line with the period for which Parliament is elected; five years, in other words, instead of seven. There would be a closer connection between policies and the means by which they are funded, and so better democratic control and greater transparency would be possible.
My third point is that I think it is a good thing that we have transitional rules for the advent of the Constitution, which I do of course see as desirable, since it will strengthen Parliament’s prerogatives. It is good that item 4 makes preparatory arrangements for that event. I also think it is worth mentioning that financial control of the EU’s external policies has been improved; that is normally a prerogative of the executive, so that parliaments have no part in it, but this budget has enabled us to get a foot in the door, and things that usually escape our grasp – such as the decentralised agencies and the European Schools – are included in this agreement. Thank you, Mr Böge; thank you, Mr Sousa Pinto.
Mr President, ladies and gentlemen, I should like to take my turn in thanking Mr Lewandowski and the rapporteur, Mr Böge, together with Mr Mulder and Mr Walter, who, for more than a year, have conducted the very difficult negotiations with the Member States, in order to define our Union’s budgetary resources.
Europe needs more than ever to devote significant resources to structural cohesion policies, as well as to policies focused on innovation, research and SMEs – in short, to policies that will support the emergence of a People's Europe and the spread of Europe’s influence in the world. The proposals presented by our Parliament in June 2005 enabled this ambitious policy to materialise.
I must confess to you my disappointment, as the compromise that we have just obtained following long-term efforts is still singularly lacking in ambition and inspiration and, although our Parliament succeeded in forcing the Council to review the unacceptable amounts it was proposing last December, the progress made by the Member States falls far short of Europe's real needs, which we all hoped to see fulfilled.
While the budget compromise is acceptable in its form because it complies with the Council’s policy choice, the fact remains that, in terms of content, the Member States’ ambitions are half-hearted, they are timid and, above all, they fall very far short of meeting the challenges of our society.
That is why, albeit with a slightly heavy heart, I will be voting in favour of this compromise because, no matter what happens, I want Europe to continue to make progress. When the path is narrow and steep, it is better to move forward in small steps than not to move forward at all. Moreover, it is with great determination that I now await this meeting, which will enable us to renegotiate a real proactive policy in 2008, with renewed government teams and with our aspiration for Europe firmly instilled in us, and which will enable us to exercise …
Mr President, ladies and gentlemen, today’s vote at the European Parliament will adopt the interinstitutional agreement reached on the Financial Framework for the 2007-2013 period. This will be one of the most significant and far-reaching votes in this part-session.
The interinstitutional agreement reached provides for a sum of EUR 864 billion for the next Financial Framework, or 1.05% of the European Union’s total national revenue. This is significantly less than the amount originally supported by the European Parliament, and as a result it will be necessary to reduce the amount of funding available for strengthening EU competitiveness, for science and trans-European networks and for EU regional policy, as well as for other areas. Unfortunately, at Council the tone of the debate was set by six countries whose only goal was to reduce the amount of expenditure in the EU Financial Framework to 1% of the European Union’s GNI.
The compromise reached, however, has various positive features. Firstly, there is the flexible approach to setting a ceiling on amounts to be received from EU funds, as advocated by the European Parliament in its resolution. As a result, Latvia and Estonia have been allocated additional resources from EU funds over and above the ceilings laid down, and Lithuania has been allocated additional resources in order to deal with programmes connected with the closure of the Ignalina nuclear power plant. Secondly, there is the calculation of the ceilings, using each Member State’s individual economic growth forecast. Thirdly, there is the agreement to allow the use of Structural Funds resources for accommodation projects. The limit of 2% of total Structural Funds resources, which is identical for all the new Member States, is, however, difficult to understand. For example, it is obvious that heating homes is a much more urgent issue in countries with a harsher climate, such as Estonia and Latvia, than in southern countries such as Cyprus and Malta. Therefore, this unified approach is unjustified. Fourthly, there is the gradual replacement of the n + 2 rule with the n + 3 rule. Of course, the application of such a rule to the Cohesion Fund is still open to doubt. This agreement, however, is extremely necessary, first and foremost for the new Member States, and for that reason the European Parliament displayed a flexible attitude to the total amount of EU funds.
– Mr President, I keep on hearing today that we are supposed to be approving a compromise. The usual practice when a compromise has been reached is to talk about whether the glass is half full or half empty, but that is not the case today, and that is why this so-called compromise will get no support from the Austrian Social Democrats. As the previous speaker mentioned, we are facing a backward movement in policies at national level. What was inherently wrong with these negotiations on finances was that six Heads of State or Government had said we could have more Europe, and achieve more European objectives, with less money, but that does not work – it does not work back home, and it does not work in Europe.
All you need to do is flick through the newspapers. Yesterday morning’s headline in the Austrian was ‘EU fails to meet its own education targets’. There are six million young people leaving school without qualifications, and, on top of that, the figures for lifelong learning are 42% down on what Parliament proposed. It is quite clear from this that things are out of joint.
Assuming we get a majority this lunchtime, we will be assuming joint responsibility for a budget on which we have not made our mark. Much as I respect our negotiators – who are outstanding and I really do want to congratulate them – the difference that they have managed to make over the last few months amounts, in terms of the total amount of this seven-year budget, to something like 0.2%. That is what the directly-elected European Parliament has managed to do with a budget like this one. It is not enough; the glass is not half full – it is empty. That is why I hope that many Members of this House will refuse to give their endorsement to this Financial Perspective.
– Mr President, Commissioner, Mr President-in-Office of the Council, I would just like to start by saying what a joy it is to see that these negotiations have managed to turn the decision by 25 Heads of State or Government – which was more an expression of the intergovernmental Europe – into a European resolution, and to say how very grateful I am to them for that.
I also believe that it has, slowly and surely, become evident to the Member States that Europe cannot function on the basis of nobody paying in and everyone drawing out, and that, on the contrary, a rational balance must be found between the Member States’ demands for the funding they think Europe should provide, and what they themselves are willing to make available in terms of resources. Negotiations with this House’s delegation made it quite clear what is at stake here, and what we have achieved together is a great triumph.
That having been said, though, I would like to say in plain terms that the Interinstitutional Agreement that we will – I hope – adopt today, provides us ourselves with an array of possibilities in terms of how we can help to ensure that European taxpayers’ money is handled carefully and properly. There is just one issue I want to highlight and that is the great European disease of ‘agencyolism’ – the compulsion to keep on creating new agencies. We have now taken that function out of the Council’s hands; under the Interinstitutional Agreement, Parliament’s consent is always required. We are now the doctors who can grapple with this sickness within the Council, and we should take the use of these instruments very seriously. I believe that by doing so, we will add more European value than if we were to leave it in the hands of the Council and its secretive meetings.
Mr President, may I add my congratulations to Mr Berger and the Parliament team, particularly Mr Walter. They all worked very hard through difficult and drawn-out negotiations to achieve this agreement.
I firmly believe that, given the circumstances, the best and most sensible deal was brokered. Parliament was right to push Member States to put more resources behind the ambitious programmes that all the governments and political leaders have signed up to. But, more importantly, the negotiations have had key outcomes, non-financial gains that add value and will improve the efficiency and effectiveness of future budgets. Let me highlight just three: the reinforcement of Member States' responsibility to improve expenditure control in order to achieve a positive Court of Auditor's statement, an improvement in the execution of EU programmes and an effective input from Parliament into the budgetary review in 2008.
The best course of action for now is to focus on this 2008 budgetary review. In it we must reform the structure of the budget from head to toe – deconstruct it to build a new improved framework that reflects the needs and expectations of the EU of 2014.
One reason we had so many problems in getting agreement on future financing was that the Commission missed an opportunity to address the root problem of the current financial framework, namely the lack of flexibility. I therefore urge the Commission not to miss the boat again.
Now we must build an EU financial framework that demonstrates transparency, one that is rigorous and displays solidarity. It has to be free from the legacies of the past; a framework that must combine the visions of over 27 Member States and is flexible enough to face future challenges.
Mr President, Mr Grasser, Mrs Grybauskaitė, I should like to begin by addressing my colleague, Mr Böge, and sincerely thanking him for his outstanding work.
Unfortunately, we are faced with a minimum Interinstitutional Agreement. Mr Böge, you were no longer able to do anything when, before you at the Council, there stood up the champions of a policy that I would describe as a deceptive policy, which pretends to propose a budget to Europeans that is in keeping with the declarations trumpeted by the Heads of State or Government in front of the media. Young people must benefit from more Erasmus scholarships, but we note that there is not an adequate budget for this. The Council declares that we need more Europe if we are to sustain regional funding, but does not want to commit itself on the matter. This deceptive policy makes people believe in the Union having its own sources of finance, but any notion of a European tax would mean Europe being severely criticised.
Nevertheless, this budget does focus somewhat on research and on the European transport networks, such as the Lyon-Turin project. Yet, what have become of the ambitions for Galileo as a result? Where are the funds that were supposed to encourage our SMEs to set up in international markets? What have you done with the rural development fund? With this agreement, a revision of which is already planned for 2008 - it is really most regrettable that we should be obliged, today, to put our hopes in this future revision – a coat of paint is being given to the front door of Europe House, but everything else is being neglected. This is the budget of hypocrisy.
Under these circumstances, I will vote in favour of this minimum agreement because I am genuinely obliged to do so, but it will be with a heavy heart that I give you my vote.
Mr President, the Interinstitutional Agreement contains a proposal to review the financial framework in 2008/2009. This is a step in the right direction, but only if the European Parliament is involved in this task, and under the best possible conditions.
A further issue is that the future financial framework must be established for a five-year period. Each successive Parliament and each Commission must have the right to vote on the financial priorities of their term. It is particularly important to us, or in other words Parliament, because it is Parliament’s Members who, on behalf of the citizens of the European Union, make financial decisions and are later held to account for them. It is, therefore, a positive sign that the European Constitution wants to change that. In Article 402 it proposes that the multiannual financial framework should be established for a period of – and I quote – ‘at least five years’.
To conclude, I would like to say that we all want a financial system which will be fair to both the old and the new members of the European Union. We want a system that will be transparent and that will give the EU an opportunity to fulfil its aims by using its own resources rather than by using the financial contributions of the Member States. Finally, I would like to say that those who do not like this budget should consider the following well-known saying: ‘If you do not get what you like, you have to like what you get.’
Mr President, ladies and gentlemen, the speeches made by my fellow Members highlight the great difficulties we are having in moving away from the ‘glass-half-empty or half-full’ attitude.
Many Members have seen the glass as ‘half-full'; many others have seen it as half-empty. Yet, what is the one significant political action, aside from the partial results on each budget chapter, that makes us realise that this is a good result? I believe that it is a political result, in the sense that Parliament has shown itself to be active and capable of relaunching an intergovernmental decision and of turning it into a decision with a European outlook. We owe our gratitude for this both to Mr Böge and the negotiating team and to all those who have demonstrated that they are constructively concerned about the future of a generation.
Allow me, in that connection, to highlight the fact that the positive outcome of this political initiative can also be seen in the set of rules that accompany the budget outturn and that will allow for access to Community programmes in such a way as to ensure sound financial management.
In my capacity as rapporteur for the trans-European networks, moreover, I must stress that these networks represent one of the key factors in achieving the European Union’s targets for economic growth and employment, as identified in the Lisbon Agenda. I would therefore emphasise the need for Community resources to be used primarily on cross-border sections with high European added value, and subsequently call upon the Member States to make a commitment regarding the national sections of the networks.
Mr President, ladies and gentlemen, voting in favour of this financial perspective would mean going back on one’s decision and not providing Europe with the resources for its ambitions.
In June 2005, virtually the whole of Parliament voted in favour of a budget of EUR 974 billion. This, in order to make a success of enlargement and of a policy of active growth and of support for research, thereby preparing for the future.
Today, the same people are preparing to vote in favour of the financial perspective, which has been slashed by EUR 110 billion. Would you believe it? I challenge anyone to understand that. To vote in favour of that would be tantamount to believing that a two-speed form of enlargement exists: that of the past, which, in the South, enabled Greece, Portugal and Spain fully to develop; and that of the present, which, in the East, inspires a debate that is all the more grandiloquent because it conceals the fact that there is insufficient financing.
On every side of this House, I will make a bet with you that, month after month, year after year, report after report, we will have to suffer the long litany of regrets at having an insufficient budget, but it will be too late. It is now that the European Parliament must confirm that it is the driving force behind European life. To quote the words of the Bolivian President, Mr Evo Morales Ayma, who visited us here the day before yesterday: ‘let us not lie, let us not be weak, let us be strong, let us not accept a financial perspective that is a cut-price financial perspective'.
Mr President, Mr President-in-Office, Mr Grasser, Commissioner, ladies and gentlemen, there are those among us who voted against the December summit decision with greater passion than they are able to summon up today for what has emerged from these tough negotiations. We would probably have enjoyed greater short-term popularity in the eyes of very many observers if we had said ‘no’. The lead stories in some of the media on 5 or 6 April would probably have been along the lines of ‘Parliament shows teeth: Council rebuffed’, but would we then really have achieved more in terms of European goals, more for Europe’s people, more for a better Budget, or more for an effective European Union? Those are the questions that we – every one of us – must ask ourselves today.
If we do not effectively discharge our responsibilities; if the institutions are unwilling to work together; if there is no agreement with Parliament; and if we do not give our assent today, then there will be no security to plan ahead for a period of years, no interinstitutional agreement, no greater scope for manoeuvre for us to use in the annual budget negotiations, no review clause and no improved consultation on the programmes and the monitoring of them.
Every one of us must consider whether there really would, without our consent, be an extra EUR 800 million for education, EUR 400 more for the CIP programmes for small and medium-sized enterprises, an extra EUR 100 million for social policy, EUR 300 million more for the cohesion fund, EUR 200 million more for Natura 2000, and so on and so forth. It is precisely because our agreement has mobilised an additional EUR 7.9 billion that it needs, in the interests of the European Union, to be supported.
– Mr President, the compromise by the European Council on the financial perspectives was inconsistent with the needs of the peoples of Europe and the objectives of the European Union. It has, unfortunately, retained the 1% doctrine which pins the budget of the enlarged Europe of the 25 at the level of the budget of the Union of the 15 Member States.
With Parliament's negotiation, a marginal improvement was achieved which, despite the fact that it is a far cry from the real financial needs of the Union, safeguards a minimal level of continuity in the financing of Community policies. It is clear, however, that – within the framework set from the beginning by the governments – the mindset which prevails in the Council is a short-term, restrictive, accounting and administrative mindset.
The question therefore raised today goes beyond the debate on the future budget. It relates to the very credibility of Europe in the eyes of the citizens. In other words, if the European Union continues to set objectives, without safeguarding in practical terms the means and political will to implement them, then the lack of confidence on the part of the citizens will increase constantly.
Today a different European strategy is needed which will effectively promote development, employment, solidarity and social cohesion without discrimination but with prospects.
– Mr President, Mr Böge deserves warm congratulations on his contribution. With him as coordinator, we were able to achieve continuation in the financial resources for programmes that expired this year and we gave guarantees for more comfortable margins for manoeuvre in what was until today a completely inflexible budget, so that the launching of new initiatives and the immediate response to emergencies are compatible with the perspectives.
The Böge report also helps to improve the quality of the implementation of the budget: internal control, the facility to transfer appropriations using the flexibility instrument and legislative flexibility. Mainly, however, we secured the 2009 review with our full involvement in the review process. In 2009 the question of the need for there to be a new own resources system will also be raised again intensely, in order to find the new financial 'fuel' to speed up the development of the Union's policies. I refer in particular to the need to implement the Lisbon Strategy, especially the aspect of the Lisbon Strategy for which, at the level of research and innovation, much was promised by the prime ministers, but little was delivered to the citizens of Europe.
Where possible, Mr Böge reconciled our political priorities with the Union's financial requirements. However, all together, with our systematic work in the Committee on Budgets, we basically achieved something else. We managed, in the overriding 1% problem and with the help of all our colleagues, to overcome the Commission's set trend, which the Council has always favoured, thereby giving the European Union albeit one part of the original financial strength that it deserves.
Mr President, ladies and gentlemen, the agreement that has been reached is not the one that we would have hoped for, despite the fact that Parliament fought with dignity for a more satisfactory budget. If progress has been made – and it has – it is only thanks to Parliament, its negotiating team and the rapporteur.
The Council must assume full responsibility before Europeans for a short-sighted and miserly outlook, which is concerned only with balancing the books of the national budgets and not with making Europe great and powerful. We are satisfied, however, because the agreement provides a number of positive solutions and confirms that the programmes will start on 1 January 2007.
The thorny issue of reforming the financing of the budget remains unresolved. We need a thorough reform of the structure and procedures, which is divorced from the mercantile ‘give and take’ approach and inspired by genuine pro-European ideas. No public institution has lasted for long without having a direct link with its citizens through taxation.
Mr President, recently the European Union has experienced a number of significant defeats, the greatest being the rejection by certain countries of the Constitutional Treaty. The consequences of this are being felt ever more painfully. Have we learnt nothing? Should the period of reflection not spur us on to take a more critical view of our Union? Judging by the financial perspective being discussed today, this has not happened.
In spite of the interinstitutional agreement which has been concluded, and which we know is the best possible solution, the European Council does not understand the needs of the Union. We are supposedly the citizens of the same countries, but we have such a different view of our needs. Could it be that the statesmen who represent our countries want to create political capital through financial limitations? Have they achieved this? Judging by some of them, perhaps not, but it does give us food for thought. We should think about whether the effects of this financial perspective, which is not satisfactory for either side, will be as keenly felt in two years as the lack of the Constitutional Treaty.
. Mr President, ladies and gentlemen, I rejoice in this brief opportunity to reflect once more on the debate, and there are just two points that I would like to consider.
Certain Members of your House who negotiated with us – Mr Mulder and Mr Walter among them – have said that your House believes it has succeeded in getting the most out that it could. The negotiations were tough, and what could be achieved was achieved; I can do no other than confirm that your House, quite rightly, gave us, the Presidency, a difficult time during the negotiations in terms of the pressure it piled on in order, quite understandably, to achieve the best possible outcomes. To those who have now described this compromise as not good enough and stated their intention of voting against it on the grounds that they believe it does nothing to make European goals achievable, I would like to put a question. What, then, would be the consequence of our failing to agree on a compromise in this matter, if we had not, together, managed to resolve the issue of the Inter-Institutional Agreement and of the Financial Perspective? Would that – as someone said – have been something that would win us back the confidence of the public? What would have been the result of that?
We know perfectly well that failure to complete in good time would have meant that the new Member States would have been unable to claim sufficient money from the Structural and Cohesion Funds, that we would have been unable to put in place the necessary legal bases, and that we would have been unable to run the programmes in the various Member States. It follows, then, that failure on our part, failure to achieve this compromise, would have sent the worst imaginable message about Europe’s capacity to act effectively, and would also have given the public the wrong idea about us. It is clear, then, that, when we are dealing with something as complex as a seven-year financial perspective or an interinstitutional agreement that has to be negotiated by the three institutions that are vital to Europe – Parliament, the Commission and the Council – no one party’s position must be allowed to prevail, but we can all send out a message. Together, we have found the best possible solution for Europe, and that was what we were tasked to do.
To all those who said that we should improve control, and that there was not enough transparency, I can give the assurance that I really do regard it as vital that we should, over the coming months and years, do everything possible to improve monitoring for the sake of greater transparency. It is vital that our taxpayers, Europe’s citizens, should be able to see that we are careful with money, that we conceal nothing and that we are trying to prevent abuses. This is our unconditional commitment to them that the Council, too, wants to improve monitoring.
So let me once again extend the warmest of thanks to your House's negotiating team and to the Commissioner and her own team, while also asking you to give your approval to this compromise.
. Mr President, we all listened and debated today. We can say that we reached the point where historic events can happen. Today is a historic day for the Chamber, a historic day for the enlarged Europe. It is also a historic day for the Presidency, which can say: 'If you support this agreement, the Presidency has been very successful'.
I would like to invite you to vote positively today, to send a message to Europeans that Europe can be safe, can be financed and can start to work. Today, this decision is in your hands.
The debate is closed.
The vote will take place at 11.30 a.m.
Mr President, the new financial perspective is a compromise. Is it a good compromise? Some earlier proposals would doubtless have been better for Europe and its future. Financially speaking, the European Union is not as strong as it could have been if we had managed to reach a consensus on a larger budget. In Polish there is a saying that ‘if you do not get what you like, you have to like what you get’. Today it seems that this compromise is a success. However, we will only find out after 2013 whether it will be viewed as equally successful in the future. At that point we will have to look at the level of cohesion in the European Union, the extent to which the European economy is competitive, the level of unemployment and the state of the education system and of scientific research.
It is difficult to reach a universal consensus with regard to basic budget priorities. I am convinced that an important dimension of European solidarity is practical solidarity in the form of cohesion policy. The quality of the implementation of this financial perspective will determine whether the European Union’s biggest enlargement to date, in 2004, will be fully exploited and completed. I hope that this will indeed happen and that no one will have any doubts that the return of 10 countries to the European family was right and beneficial not only to those countries, but also to all Europeans. Europe will be greater and more powerful at a relatively low price.
The financial perspective, totalling EUR 864 316 billion in commitment appropriations, is the disappointing outcome of a compromise between the Commission, the Council and Parliament, which have undermined the European spirit and threatened to render the Union powerless.
The Union of 27 will have a smaller relative budget for 2007-2013 than that of the Europe of 15. Even though the financing of the CAP is being safeguarded and the budget devoted to SMEs seems to be enhanced, the Galileo project, the trans-European transport networks, research, regional policy, education and training and culture will be sacrificed.
The rigour imposed on the national budgets did not permit an increase in national contributions, which explains why MEPs gave their approval to this compromise.
This budget, which is unjust and complex and which no longer makes it possible to finance future policies, must be reformed. A form of financing based on own resources must be adopted, with the latter being fixed so as to provide the EU with full budgetary autonomy. These resources would be equitable, transparent, controlled by democratic procedures and in compliance with the principle of cost neutrality.
The revision of the Community budget, which is scheduled for 2008, must enable us to carry out this reform – which can be done without amending the basic treaties – by means of an agreement between the European Parliament, the Commission and the Council, acting on the basis of unanimity.
Today’s vote is particularly important for the European Union as a whole, because it spells the end of two years of complex negotiations that have seen MEPs committed to defending a future budget based on an overall vision and on a European, rather than national, outlook, with a great sense of political responsibility and perspective. We are concerned here with negotiations that I have had the opportunity to follow closely as a member of the first temporary committee, which was set up on an ad hoc basis in order to draft the European Parliament's proposal aimed at strengthening the cohesion policy and guaranteeing an optimal level of financing so as to enable the necessary reforms to fulfil the ambitions of the European Union and its citizens, whom we represent.
The European Parliament has succeeded in adopting a budget that reconciles political priorities with financial constraints, and in updating its structure and improving the way in which it is executed. The result of today’s vote is a financial perspective that presents some new and highly desirable elements, such as the increase in spending options, greater flexibility in terms of management, and the priorities relating to the trans-European networks and to the programmes focused on strengthening youth exchanges, on the common foreign and security policy and on the neighbourhood policy.
The next item is the vote.
. Mr President, ladies and gentlemen, as President of the Council, I would like to thank you warmly for this overwhelming vote. If you think back, it was a year ago that the great crisis occurred, with the failure of a financial proposal from the Luxembourg Presidency – a proposal, I might add, that was not all that far removed from the one we have adopted today, and so I would like to take this opportunity to say a very big thank you to Jean-Claude Juncker, who deserved to see this day in his presidency.
It is as partners that we have resolved this crisis. Parliament has not merely bared its teeth, but has put forward simple and practical ideas and suggestions. All in all, we now, with the new Financial Perspective, have, for the period of seven years, some 70% more money for the competition goals as per the Lisbon agenda, but we also, and in particular, have 60% more for small and medium-sized enterprises, while, moreover, hundreds of thousands more students than over the past seven years can avail themselves of the Erasmus programme.
I am particularly glad that we have made provision for the costs of enlargement. Over the next seven years, we will, in total, be making EUR 160 billion available, and that includes to Bulgaria and Romania; in terms of monetary value, that is twice as much as the post-war Marshall Plan for the whole of Europe. Proud though your House can be of this resolution, it might well be that the accession costs of the ten Member States ought to have been included at the same time, and then we would have had an easier time of it with this Financial Perspective. This should be a lesson to us to do this better in future.
Our original intention was to sort out practical projects in order to restore public confidence in us. This Financial Perspective is the same sort of practical project as the infrastructure costs directive, the European driving licence and the joint resolution to desist from using the Structural Funds to promote the relocation of workplaces or jobs to new Member States. This, too, is a most significant step forward.
We will continue down this road in the remaining weeks that are left to the Austrian Presidency. I hope that you will be cooperative and rely on your being so. We will meet again in June, when we will be discussing the future of Europe. I wish you all the best, and thank you from the bottom of my heart.
The Commission does not wish to speak, but I believe that it is essential for Parliament, via its President, to supplement the words of the other Budgetary Authority.
This Agreement fully demonstrates Parliament's role as budgetary authority and makes it clear that an agreement within the Council is not sufficient to provide the Union with a financial perspective, but that this Parliament also needs to be present. Parliament has been present following a long and difficult process, which has led to an agreement which many Members consider to be a minimal agreement, and this is reflected in the vote. This is certainly a minimal agreement, but it allows the Union to function and does not add any further problems to the ones we already have.
Parliament would like to thank you, Mr Böge — you and all of your negotiating team — for the work you have done on its behalf.
I would therefore like to express our thanks to Mr Lewandowski, Mr Böge, Mr Walter and Mr Mulder, but I would also like to say that, for many Members I would insist it is the maximum we could have achieved. Nevertheless, this maximum represents a minimum in terms of many of the Union's expressed ambitions.
In accordance with the financial perspective, the European Union costs EUR 0.72 per day for each European. Surely that is not excessive, given what the Union achieves.
Mr President-in-Office of the Council, I would like to say that Parliament takes a positive view of your initiative of talking about the Union's own resources and that, at the inter-parliamentary meeting on 8 and 9 May, all of the Parliaments of the Union took the same view. There is no question that we will not be able to negotiate the next financial perspective in the way we have negotiated this one, that the system has been stretched to its limits, and that, by then, we will have to find new methods so that we can continue to move forward.
I would also like to address my thanks to Mr Lewandowski and all of the members of the Committee on Budgets and I would urge all of you to take an active part in the work of revising this perspective in 2008 and 2009.
President Papoulias, our Parliament welcomes you today as a man of peace and a person committed to European integration. It is an honour to have you here. You are the third President of the Hellenic Republic to visit us, but the last one was here 18 years ago.
I would like to highlight certain aspects of your personality, firstly pointing out that the two great political families in Greece have been united in elevating you to the top office of State. It is rare for all political parties to support one great personality. The fact that you have the support of the whole political spectrum demonstrates that you are recognised as a man of moderation, of ethical responsibility and of prudence. In fact, in Greece you are thought of as the ‘personification of prudence’.
It is also a recognition of your early fight for freedom, your early fight against Nazism, which, given your age, must have been at a time when your rifle was taller than you, and then, subsequently, your fight to restore democracy to your country during the era of the military dictatorship.
It is also a recognition of your ceaseless quest for peace along the borders of your country with your most immediate neighbours, in the Balkans and also in the Middle East. The President of the Palestinian Authority was with us yesterday and I believe that we should remember today that, thanks to your intervention in 1983, many Palestinians were able to leave Lebanon at a dramatic time, entirely safely, aboard Greek ships which you made available in your capacity as Minister for Foreign Affairs.
I must also point to your constant concern for dialogue with the Muslim world, which is undoubtedly the most important challenge facing Europe, and your will to bring the two flanks of the Mediterranean closer together, an aim that this Parliament fully shares.
Mr President, you were born in Ioannina, the capital of a beautiful region, as anybody who has been lucky enough to visit it will confirm. Ioannina has a place in Europe’s living history, since it was there, before the enlargement to fifteen Member States, that, under your direction, the Union’s Ministers for Foreign Affairs reached a memorable agreement that facilitates decision-making. It would be a good thing if we could continue to achieve commitments such as the one achieved in Ioannina in order to carry on making the difficult process of decision-making easier, no longer amongst fifteen Members, but now amongst twenty-five, and soon amongst even more.
There are now twenty-five of us, we will soon be twenty-seven, the Balkans are knocking at our door, and you have always pointed out that there will be no definitive peace in Europe and Europe will not have been fully reconstructed until the Balkans have been legally, politically and economically integrated into the Union.
All international observers who have analysed your diplomatic missions have praised your qualities, and in particular, you are a man who stands by your word, who does as he speaks and who says what he thinks. This must also be a source of inspiration at this difficult time for Europe.
Something that I am sure nobody knows, or few people know, is that the President of the Hellenic Republic visiting us today was a pole-vaulting champion in his youth.
There is no question that Europe needs good pole-vaulters.
. Mr President, Mr President-in-Office of the European Council, ladies and gentlemen, thank you very much for giving me the opportunity to speak about the future of Europe from this tribunal, which represents the most democratic institution of the European Union.
Because its Members are elected directly, the European Parliament has the best possible credentials from the citizens of Europe and the clearest instructions to express their concerns and problems. I believe that its institutional role will be strengthened as the process of European integration progresses and I am convinced that this development is the natural way forward for our political culture, especially in times when the citizens of Europe feel insecure about their future and, often, remote from the decision-making centres.
I should like to start with a personal comment: coming from the generation that suffered under Nazism, I experienced the Second World War first hand. This experience determined the start of the European way, an historic process with the attributes of a peace plan. Out of the ruins of war there was born the hope and the vision of a brotherhood of the peoples of Europe. This is an historic achievement which constitutes a model of stability in the global system.
The path opened up by Jean Monnet in establishing specific forms of cooperation and avoiding ambitious theoretical schemes resulted in the creation of a union, the democratic, social and development model of which, despite its shortcomings, has rightly earned global admiration.
The implementation of the European vision, which is still under way, is inevitably affected by international political and economic events. Globalisation, a monopole world, emergent economies, mass migration, the influence of non-institutional centres and the formulation of political decisions, the asymmetrical threat of international terrorism, environmental problems – combined with an insecure energy supply – are creating a complicated and fast-changing international environment which is creating both challenges and opportunities for the European Union. It is a state of affairs on which the citizens of Europe need to take an honest stand.
While preparing the speech I am giving today, I browsed through the electronic dialogue with the citizens of Europe on the European Union's website. I read interesting views, mainly from people living in different countries, but who have the same concerns. The conclusion which I drew from this exercise is that the European Union is being called upon today to return to the principles of European enlightenment that inspired its beginnings. Freedom, equality and humanity are the high ideals which determine the content of the European idea and which need to be given meaning again today.
Freedom is now a concept which is examined in conjunction with that of security. The citizens of Europe and everyone living in Europe do not want to feel threatened in a world suffering under international terrorism. At the same time, however, they reject compromises on the protection of individual rights and personal freedoms.
We defend the doctrine of 'security and freedom', but not of 'security instead of freedom'. Equality is defined differently depending on the point of view from which you view the world. Immigrants are demanding equal treatment with the citizens of their host countries and, sometimes, their demand takes on dramatic proportions. The unemployed are demanding equal opportunities as regards the potential for a dignified life and people living in poverty are claiming the same access to health and education as high earners.
Humanity is therefore the principle of European enlightenment which is nowadays proving to be the major demand of European societies and the major risk for the leaders of Europe.
How can humanity be given meaning? Some lessons from the long process of European unification already harbour historic truths. Development without social justice is meaningless. Prosperity without wellbeing is simply a contradiction. The European Union is currently going through a period of reflection, as the interval starting after the referenda on the European Constitution has been called. I would say that this period should mainly be a process of collective self-knowledge, a path which, if followed consistently and honestly, will bring us to a deeper definition and to the essence of the European Union itself, because the real question that needs to concern us is not technocratic; it is philosophical: what sort of Europe do we want? What sort of world are we fighting for? What is the vision we are trying to implement? Is that vision utopian or a realistic ambition?
We have good reason to be optimistic. The European Union has proven its historic resistance and its attachment to its objectives. Frequently there are delays, other times there are retractions, sometimes there is lassitude, but still the road leads on. It leads on and does not stop and, most importantly of all, the citizens of Europe, despite any disappointments, continue to invest their hopes for a better life and a better world in the European idea. We consider a constituent element of the global process to be dialogue between cultures and, as we saw recently, a lack of understanding, trust and dialogue can have serious consequences, especially when there is cumulative indignation and a feeling of injustice.
The recent enlargement of the European Union, with the accession of ten new Member States, caused a real shockwave to resound through Europe. The view prevailed then – and rightly so – that the cost of not enlarging would be greater than the cost of enlargement. Enlargement had an historic and a moral dimension. The accession of the states of central and Eastern Europe brought the division of the old continent to an end. The historic unity of all its peoples was restored in the face of a common destiny. Enlargement was certainly a very important development in the Union from the point of view of foreign relations too. Its geopolitical – and hence its strategic size – shifted significantly, giving weight to central Europe and making it a direct neighbour of the crucial area of the Middle East.
The accession of Bulgaria and Romania will be especially important, as will the prospects of the completion of Union in the Western Balkans at the next stage, once the conditions have been met. We welcome this strategic enlargement towards southeast Europe. My country and I personally, as Minister of Foreign Affairs, have played a leading part in its processing and adoption.
As far as the accession procedure of Turkey is concerned, I should like to emphasise that my country is in favour of its integration. However it must be clear that entry to the Union depends on the full adoption of its principles and rules and that this is a non-negotiable rule of European civilisation which cannot be bent for the sake of any broader geopolitical expediencies. It is certain – and this affected the result of the referenda on the European Constitution – that geographical extension preceded political integration, and this has resulted in acute concerns, justified unease and, at times, disappointment. The answer to this disappointment cannot but be to speed up the rate of the political enlargement process.
Ladies and gentlemen, the European Union was built on the ruins of the Second World War. It was built as a force for peace and stability, prosperity and progress. At the end of the cold war, the final wall within Europe fell, apart from the Green Line, which continues to divide Cyprus in two, defining ...
... a major European problem which still awaits resolution.
A Union of 25 Member States today, and more tomorrow, cannot exist and prosper except as an independent, strong and unified presence in the international system, with all that this implies.
The war against Iraq revealed the split in the European Union in a dramatic fashion. There was not one voice, one decision or one direction; there was sterile confrontation and clear, dividing lines that injured the peoples of Europe. The cohesive fabric between the Member States cannot be just a common currency and a common flag; it must be a system of principles and values, a common political and social culture.
The challenges are before us. The crisis of Iran's nuclear programme, the parallel energy crisis which is imminent and which may be worse than expected, terrorism, developments in the Balkans in the face of the finalisation of the status of Kosovo, conditions in Africa and the problem of AIDS are situations which require the European Union to articulate its own unified word and formulate its own strategy. We hope there will soon be stability in Iraq; the long-suffering Iraqi people are in real need of it. The resolution of the Palestinian problem, with a secure Israel and a democratic Palestine, in conjunction with stability in Iraq, will also restore the political geography of what is – from the energy point of view – a very crucial area, with which Europe has preferential, historic, political, cultural and commercial relations. I also consider it important that the European Union has decided to continue sending aid to the Palestinians, given that depriving them of it will only exacerbate the problems.
As far as relations with Iran are concerned, we are categorically opposed to the proliferation of nuclear weapons and, at the same time, we believe that full use must be made of the possibilities of diplomacy which, in my estimation, have not been exhausted, in order to reach agreement. This agreement is being sought by European and by all communities, which constantly send messages in favour of peace and dialogue between cultures.
Ladies and gentlemen, the aim of the Lisbon Strategy is precisely to provide an answer to the concerns of Europeans relating to development, unemployment and social cohesion with financial prudence and respect for the social state. The objectives of this strategy have not been achieved through its implementation. To put it plainly, the Lisbon equation, which was correct in conception, continues to have elements of academic rhetoric as regards its implementation plan, a rhetoric which is attractive for the connoisseurs, but incomprehensible or contradictory to the average citizen. Often, the average citizen feels that he is living in Wittgenstein's nightmare. The words are used to hide the meaning. Let us not delude ourselves; it is clear that today, in the Union, there are two basic schools of thought as far as the implementation of the Lisbon objectives is concerned: the group that maintains that the development and the survival of the social state under conditions of globalisation can only be achieved with radical reforms of employment relations, and the group that considers that the Lisbon Strategy can be implemented under conditions of globalisation without abolishing the social state. I consider that differences of opinion are the basic privilege of democracy and hence the foundation stone of our Union. However, in order for there to be a synthesis of opinion, open dialectic is needed in European society, because it is the citizens who will give the ultimate answer while we, the politicians, will be responsible for conducting this necessary dialogue.
Life is hard in much of Europe today. Despite the fight against unemployment, the minor successes achieved are not enough to combat this major problem. Instead of the numbers of jobs increasing, the unemployment and underemployment indicators are rising in several countries. Instead of the vulnerable groups of the population acquiring greater social protection, there are increasing masses of excluded persons. Instead of the quality of life improving for everyone, the dividing lines of the society of the two-thirds are deepening. Farmers worry about the reform of the common agricultural policy. Young people agonise over jobs; and then worry about being sacked and having to find another job and, at the end, about their pensions and insurance. Workers worry about their jobs being moved outside Europe.
The worst thing is that society has developed a deep distrust of the decision-making centres. The reason is obvious: there is a serious crisis of confidence between politicians and employment relation theoreticians. There is acute social insecurity. The fact is that no development strategy will bring about results unless it is people-orientated, unless it starts from the principle of protection for the weak and steers clear of international realities, as an area in which the operation of the market will not be the only regulatory factor,
unless it invests in the quality of education, research and the challenges of new technologies. This is not political romanticism. It is respect for the principles on which the European construct was founded: the principles of equality and solidarity. It is also political realism, because we have already seen not once, but several times, that when collective insecurity intensifies, when inequalities and exclusion worsen, social tensions manifest in extreme ways and have unforeseen consequences. As history has taught us, this can cause dangerous dynamics outside the political system. Human societies have passed through various stages of dominant economic theories. However, whenever the voice of the people was ignored, tensions and reversals swept away both theories and theoreticians.
The future of Europe will be shaped by the citizens of Europe and will depend on their participation in public affairs, which is both necessary and desirable in a democracy. As Thucydides says in : 'Only those who take no part are regarded not as unambitious but as useless', describing with timeless accuracy the importance of active citizens to democracy. That was centuries ago and yet active citizens are still the alpha and the omega of how we define our course towards a Europe with a global mission, a Europe which will be not only a bastion of democracy and human rights, but also a standard for the right to work, development and social cohesion, a European Union which will be a superpower of humanity and the place in which I stand today, the European Parliament, has the supreme responsibility of making the voice of the citizen heard as clearly and as loudly as possible.
Thank you very much for your words, Mr President. I am sure that they will serve the same purpose as the pole you used to vault with in your youth and will help us to overcome the obstacles facing European integration.
You have referred to many of the problems that we have to resolve and to the role that the European Parliament must play in that regard. You may rest assured, Mr President, that this Parliament will honour your invitation and will be up to the task of resolving the difficulties facing us, through its democratic strength.
Thank you very much, Mr President.
. Mr President, I should like to add the following to the existing text of Amendment 10: ‘while fully respecting the Stability and Growth Pact’. In other words, the new text of Amendment 10 would read: ‘Encourages the use of the cyclically adjusted deficit concept in national budgetary procedures in order to reduce cyclicality, while fully respecting the Stability and Growth Pact;’.
That concludes the vote.
. What clearly emerges from the answers given by the applicant Mr Stark to the questions put by the members of the Committee on Economic and Monetary Affairs is his acceptance of the monetary policy pursued by the European Central Bank, not least the ECB’s primary objective of price stability. This means that there will be no change of objectives, such as the inclusion of objectives relating to economic growth and employment.
He also offered qualified support for the 1997 version of the Stability and Growth Pact, and has stated that the 2005 reform weakened the Pact. This monetarist, neoliberal blinkeredness, which panders to the profits of the large multinational companies operating in the EU and which places the workers – and their jobs, their rights and their salaries – as an adjustment variable during crises, is in keeping with its role in creating the single currency and the Stability and Growth Pact.
In addition, it should once again be noted that the new faces on the ECB Executive Board are exclusively from the large countries (one German replacing another). If one adds the rotation of votes on the Council, the small countries are being pushed to the margins when it comes to monetary decisions in the Economic and Monetary Union.
Hence our vote against.
.The illegal copying of designs is one of the causes of counterfeiting. It constitutes a theft of the intellectual property of businesses, which distorts international trade rules and is responsible for the loss of around 100 000 jobs each year in the EU. It also constitutes a danger for consumers when counterfeit products may harm their health or compromise their safety. Lastly, it constitutes a source of fiscal and social fraud that places a strain on the Member States’ accounts. All the resources used to fight against this scourge must therefore be continually strengthened.
Design protection – which characterises the creativity and innovation of businesses – is a crucial element of the battery of powers used to combat counterfeiting. Yet, the international registration of these designs is an often complicated and costly process, especially for SMEs.
All the measures aimed at simplifying these procedures and at making savings will therefore encourage businesses to comply with them and will have a positive effect on research and innovation.
Mr Rocard’s report on accession to the Geneva Act concerning the international registration of industrial designs is along these lines, and I therefore supported this report.
– We have today voted in favour of Mr Sousa Pinto’s report on the Interinstitutional Agreement. The report states that the Interinstitutional Agreement that the European Parliament, the Council and the Commission have managed to reach is compatible with primary European law and the Treaties. It is a positive thing that we have finally reached a settlement on the EU’s long-term budget. At the same time, it is disappointing that no further progress was made in respect of the reform of the budget. We should have liked to have seen a thorough overhaul of the agreement on agricultural funding and a methodical reform of regional aid. More of the EU’s resources should be spent in areas such as research and fighting crime, poverty and climate change, as well as on work to make the EU the most competitive economy in the world. The reform of the budget must be kept to the fore when the agreed overhaul is due to take place in 2008/2009.
There are also sections of the report that we would rather have done without. Amongst these we might mention what is known as the Globalisation Fund and the text relating to ‘own resources’. It is our opinion that it must continue to be the Member States that decide what resources the EU has at its disposal.
. We endorse the rejection of the interinstitutional agreement tabled by our parliamentary group and voted for by 120 Members of Parliament because, among other reasons, we oppose:
- a mindset that gradually turns every defeat into a mystifying ‘victory’ on the grounds that things could always be worse.
- the blackmail perpetrated by the economically most highly developed EU Member States, the so-called ‘wealthy’ countries, which have imposed a relative reduction of the Community budget; this at a time when the EU has grown to include a further ten countries with an average level of economic development that is below the Community average and when preparations are under way for two more countries to join.
- this is a process that increasingly favours supranational level decision-making on monetary, budgetary, economic and social policy – pandering to the interests of the economically most highly developed countries and the large economic and financial groups, which are concerned less and less with the rights, needs and aspirations of the workers and of the people of the various EU Member States – and that, at the same time, entirely predictably, reduces the financial resources that could help minimise the consequences of (unacceptable) capitalist competition between countries with very different levels of economic development.
. Mr President, ladies and gentlemen, I cannot not support the conclusion of an interinstitutional agreement on budgetary discipline and on sound financial management, in particular.
We must be aware, however, that supporting the European Council's decision on the review of the budget means starting to reduce spending, particularly if we aim to use the Union’s own resources rather than the Member States’ contributions. It will then be easier to do away with that percentage that Parliament overpays on the lease of its seat in Strasbourg, precisely because it appears to be an undue and unwarranted cost. We must also recognise that the review will include a reduction in workplaces and in the various trips that are sometimes made merely to boost the self-esteem of a specific individual.
Although not exciting, the interinstitutional agreement must also be approved, and we approve of the fact that the negotiations have resulted in the political priorities and the financial requirements being combined. I wonder, however, whether the clear separation between an own resources budget and the provision of the Member States' contributions might not cause some technical problems in the financing of particular programmes, unless this separation is also applied to the programmes themselves and the political objectives to be achieved. We therefore hope for a great deal of clarity and transparency and for a clear and inflexible approach to separating expenditure and objectives.
– Mr President, one particular reason why I gave my support to the Böge report was that it represents a landmark success on the part of this House in establishing that the European Union is social and educational in character. Whatever else may be said about it, we have succeeded, by negotiation, in getting EUR 800 million more for our young people, money that will make it possible for many young people within the European Union – we estimate that there will be hundreds of thousands more of them than last time – to get better education in another Member State and thereby protect themselves against unemployment.
.Europe is undergoing two kinds of crisis: an institutional one and a political one. It is imperative that a strong relationship of confidence be built up again between Europeans and their institutions. The first signal that political leaders have a duty to send out to their fellow citizens in order to restore that confidence is one of equipping themselves with a budget that lives up to their much touted ambitions.
At a time when the EU is opening up to new countries and when we more than ever need a social and competitive Europe and one that is strong in the world, the budget now proposed to us is unacceptable.
The implementation of the Lisbon Strategy, progress in terms of research and development, education and training, external aid in the fields of development and cooperation, transnational infrastructure projects, and sufficient Structural Funds and a sufficient Cohesion Fund to demonstrate the necessary solidarity with the new countries: all of that will only be achieved to a minimal extent.
Moreover, any new policy is out of the question and any recovery unthinkable – this budget symbolises inflexibility and a desire to give in.
That is why I cannot vote in favour of the financial perspective. It overlooks the European interest to the advantage of national self-interests and disappoints our nations with regard to Europe’s future.
. The British Conservative group acknowledge the benefits of the interinstitutional agreement and in particular applaud the provision for the parliament to take a more influential role in the 2008-2009 review. We also warmly welcome the requirement for the national authorities to accept greater accountability for the money they spend.
We would point out; however, that the compromise deal struck between the parties fails to adequately address the problems that confront the European Union today. In particular it has missed a rare opportunity to alter the political priorities and instead has continued to fund the traditional spending programmes.
I voted in favour of the European Union’s financial perspective for the years 2007 to 2013 on the basis of the Böge report, and I did so having borne in mind the long, painful and arduous negotiations that have taken place since the first half of 2005. I did so not because I believe that this is the best or the least worst budget but because it is the only budget possible and so as not to side with those who would not have hesitated to exacerbate the crisis that the European Union is undergoing by creating a budgetary crisis that neither our fellow citizens nor the new Member States that joined in 2004 would have understood. I must point out that it is not the European Union that is in financial crisis but the Member States, some of which are on the verge of bankruptcy as a result of having spectacularly mismanaged their national public finances. We really need to get over this issue of the UK rebate, which has been poisoning European relations for too long. Lastly, I am delighted that this agreement, together with the 2008/2009 review clause, paves the way for the crucial reform of the European Union’s finances, which is becoming a crucial and urgent stage in European integration.
. In the negotiations about the financial perspectives covering the period between 2007-2013, Parliament has managed to add another EUR 4 billion to the EU budget. This additional amount is unjustified, because those extra resources will benefit forms of policy that cannot be regarded as part of the EU’s core tasks. Just as I stated earlier, this House pays no more than lip service to the principle of subsidiarity.
The Interinstitutional Agreement contains valid points in terms of improving the management of the EU budget and the more effective combating of irregularities and fraud – areas in which the Member States have their own responsibility to shoulder. I am expressly opposed to resources being set aside for the globalisation fund, the flexibility instrument, the solidarity fund and perhaps also for European schools.
.I abstained from voting because I cannot accept the fact that the budget for research over the next three years has not increased in real terms, even though the Lisbon process and the declarations of the Heads of State or Government rightly consider research to be a key priority for Europe.
We have today voted in favour of Mr Böge’s report on the Interinstitutional Agreement on budgetary discipline. It is important that a settlement has finally been reached on the EU’s long-term budget.
We are, however, critical of the support in the report for what is known as the Globalisation Fund. Globalisation entails great opportunities for the Member States of the European Union and, insofar as it poses any challenges, these are best dealt with by the Member States themselves.
Furthermore, we reject the proposal in the report that the EU should have its own resources instead of relying on the contributions of the Member States. It must be for the Member States to decide what resources the Union has at its disposal. Any form of EU taxation would be a departure from this principle.
.I voted in favour of the Böge report because the absence of an agreement on the financial perspective for the period 2007-2013 could undermine the European Union’s work as from next year. I should like to pay tribute to Parliament’s negotiators led by Mr Böge, who obtained an extra EUR 4 billion for important initiatives in the fields of competitiveness, education, research and youth exchanges.
I deeply regret the fact that the Council did not agree to grant more resources to European farmers, particularly in the field of rural development, in which a sum amounting to EUR 20 billion less than that proposed by the Commission will be made available. I should like to take advantage of this opportunity to remind the Council of its obligations to ensure that the principles of the 2003 CAP reform are respected.
I am completely opposed to the Council proposal on voluntary modulation, which transfers 20% of direct aid to rural development without the obligation of cofinancing. A system of that kind is unacceptable, given that it could create an imbalance in the market and could constitute a first step towards the renationalisation of the CAP.
. It is with but little enthusiasm that I have voted to approve the financial perspectives and the Interinstitutional Agreement. Whilst the budget lacks ambition, we would, without this agreement, be unable to offer the new Member States any prospects at all. Moreover, the many programmes would be at risk of grinding to a halt. A new crisis resulting from rejecting the financial perspectives would represent a huge blow to the European Union.
.Like the French Socialists, I voted against the Böge report, which ratifies the interinstitutional agreement on the 2007-2013 financial perspective.
In January, our Parliament rejected a budget that it regarded back then as mediocre, believing that it was not enough to provide employment, growth, research and the major trans-European networks with the financial levers they require.
On 6 March, the Committee on Budgets, for its part, unanimously adopted a resolution denouncing this financial perspective, in the hope that the negotiations between the Commission, the Council and Parliament would result in a budget that was more in keeping with Parliament’s wishes.
The budget is still not large enough now, and the budgetary wrangling needed to satisfy the justifiable and ever-increasing demands aimed at financing all of the EU policies will be very difficult over the next few years.
We shall have to explain to Europeans that this tight budget is down to the intransigence of the Heads of State or Government, who did not want to grant the Union the resources for its ambitions.
. We have today voted in favour of Mr Böge’s report on the Interinstitutional Agreement on budgetary discipline. The report approves the budgetary and financial consequences of the agreement which the European Parliament, the Council and the Commission have managed to reach. It is a positive thing that we have finally reached a settlement on the EU’s long-term budget. At the same time, it is disappointing that no further progress was made in respect of the reform of the budget. We should have liked to have seen a thorough overhaul of the agreement on agricultural funding and a methodical reform of regional aid. More of the EU’s resources should be spent in areas such as research and fighting crime, poverty and climate change, as well as on work to make the EU the most competitive economy in the world. The reform of the budget must be kept to the fore when the agreed overhaul is due to take place in 2008/2009.
There are also sections of the report that we would rather have done without. Amongst these we might mention what is known as the Globalisation Fund and the text relating to ‘own resources’. It is our opinion that it must continue to be the Member States that decide what resources the EU is to have at its disposal.
. Parliament’s negotiating position on the financial perspective 2007-2013, as expressed in its resolution of 8 June 2005, enhanced the financial perspective with quantitative, structural and qualitative elements that were considered ‘non-negotiable points’. These were elements that Parliament claimed it was 'determined to defend', saying it was 'ready to start constructive negotiations with the Council’, in the Resolution of 18 January 2006, which rejected the agreement of the December 2005 European Council.
That was worthwhile.
Although I acknowledge that the final outcome of the negotiations, especially regarding the quantitative elements, fell short of the position adopted in June, this has, broadly speaking, been a success. Given the urgent need to obtain an agreement, ‘this was the only possible compromise’. In the negotiations, Parliament secured an increase for itself of EUR 4 billion of the total amount earmarked for priority policies, which goes directly to programmes, in accordance with the approach it put forward. Most of the qualitative elements were reflected in the new interinstitutional agreement. Of these I should like to highlight Parliament’s participation on an equal footing in the 2009 review, because this will enable it to find solutions to existing deficits and to improve the forthcoming financial perspective, thus helping us to meet the objective of the abovementioned negotiating position, which remains in place.
I therefore voted in favour of this report.
.I was unable to resign myself to voting in favour of the amended financial perspective. Even though Parliament’s negotiators succeeded in obtaining an extra EUR 2 billion over seven years, the difference between Europe’s ambition and the sad reality of the budget is striking. Even though the needs identified for the trans-European networks come to EUR 18 billion, we allocate EUR 7.2 billion. The needs identified for Galileo total EUR 2.5 billion, while the appropriations provided for total EUR 900 million.
The intelligent part of the CAP, rural development, has seen its appropriations halved. Research, the Lisbon Strategy, social policy - in short, all of the key policies – have been curbed. Europe will not make progress with an annual budget that represents scarcely a third of what the US allocates to its military budget alone.
Although this compromise, like every other of its kind, has its weak points, it is nevertheless a step forward and one worth supporting. Accession negotiations, new initiatives in research, and so on, demand more in the way of resources, and Europe would be sending the wrong message to the new Member States and to those with legitimate expectations of solidarity between Europe's regions if the countries had not agreed to this compromise.
It needs to be acknowledged, though, that negotiations of this kind need to be more open and more transparent. It is not acceptable that certain countries should demand solidarity in one area – agriculture, perhaps – while denying it to others in other areas, such as the structural funds, for example. It is in everyone’s interest that a Europe characterised by such ‘egoisms’ should steadily be done away with.
. The proposals for the financial perspective 2007-2013 that we have been putting forward since the outset of negotiations are as follows:
- ensure a Community budget that, on the basis of national contributions commensurate with the relative wealth of each country (based on GNI), will have a redistributive role. Its priorities will be to bring the levels of economic development of the different countries closer together and to improve the living conditions of their workers and citizens.
- a root and branch overhaul of the common agricultural policy, with the aim of safeguarding each country’s right to food sovereignty and safety, by means of introducing modulation and a ceiling for agricultural aid, and delivering fair redistribution of agricultural aid among farmers, types of production and countries.
- an end to the conditionality of the Cohesion Fund to the Stability and Growth Pact and the non-application of the N+2 (or 3) rule to this Fund or to the Structural Fund.
- Complete compensation for regions that will suffer from the so-called statistical effect, such as the Algarve.
- Portugal not losing Community funding and the creation of a specific programme for modernising the Portuguese economy in the context of enlargement.
The Community framework that has been adopted runs counter to these objectives and needs.
Hence our rejection.
.I voted against the European budget planned for the period 2007-2013 because, in my opinion, it represents a tragic lack of European ambition and the return to intergovernmental practices of which I disapprove and which will paralyse all European public action, and this at the expense of Europeans.
With a sum of EUR 864 billion, or 1.05% of the gross domestic product of the 25 Member States, the financial perspective is not equal to Europe's historic enlargement to incorporate ten new Member States, or the challenges awaiting it for the future.
I believe that we are very far removed from the much-hyped demands made at the start of the negotiations (indeed, in June 2005, the European Parliament voted in favour of a budget totalling EUR 974 billion, or 1.18% of GDP); this budget, I am afraid to say, goes hand in hand with a reduction in the Structural Funds and the Cohesion Fund and with a fall in competitiveness, growth and employment, and will rule out any modernisation.
As an MEP, it was therefore my responsibility to reject an agreement such as this, which runs counter to the idea I have of a great Europe.
. I voted in favour of the Böge report on the interinstitutional agreement because I feel that it represents the highest common denominator, following lengthy negotiations in trialogue.
I must register my deep concern, however, about the apparent discrepancy between what is stipulated in the agreement reached in December and its practical application.
It would appear that a discrepancy has now emerged in the funds earmarked for the Algarve region in the context of exceptional measures adopted for statistical effect regions. If the information is to be believed, the Algarve region will be seriously harmed by the Commission’s interpretation of the December Agreement, which could lead to the Algarve receiving far worse treatment than any other Objective 2 region, as it will no longer be eligible for phasing out.
In the name of transparency and good interinstitutional cooperation, I feel that it is extremely important that the bases of the interpretation of the content of the 2007-2013 financial package be clarified.
. My group has the following reasons for rejecting Mr Böge’s report. Since it rightly states that Parliament is disappointed in the existing financial framework, it is incomprehensible that this so-called compromise should meet with approval. Even though the concluding negotiations produced improvements in quality, the underlying problem has not gone away.
This paltry budget will do nothing to help the EU achieve its high targets in terms of cohesion and development.
Today has also seen discussion of the report on the budget for 2007, according to the first paragraph of which Parliament ‘expresses concern about the visible discrepancy between the challenges that the European Union faces and the means capable of being made available under the relevant headings of a backward-looking Financial Perspective for 2007-2013 in order for these challenges to be effectively addressed, especially in relation to competitiveness, research and innovation, which the Council and the Commission have categorised as priorities’.
It is to 2007 that the new Financial Perspective will first be applicable. The adoption of a far too tight framework plan, involving a reduction of 15% in the funds available for the period between 2007 and 2013 over against those originally considered necessary, followed immediately by complaints about the lack of financial resources, does not testify to political farsightedness.
. I voted in favour of ratifying the agreement reached between Parliament and the Council of Ministers, for the following reasons:
1. The excellent negotiations by Portugal and Madeira achieved their goals.
2. Following pressure from Parliament, EUR 4 billion has been added to the spending limit.
3. Rules have been established with a view to the Member States taking greater responsibility for the management of European funds.
4. Parliament has been given a more prominent role in the review of the Community budget, which is to take place by 2009.
I wish to point out that I was one of those who, by voting, contributed towards Parliament’s decision to reject the budgetary agreement reached by the Heads of State or Government in mid-December 2005. This obliged the Council of Ministers to sit around the negotiating table with Parliament with a view to reaching a position that would express the common will of both institutions.
I should like to conclude by pointing out that this agreement falls well short of being completely satisfactory. It is, however, the agreement that was possible under the current circumstances.
. I welcome the Interinstitutional Agreement as providing financial stability for the 2007 to 2013 period. I also welcome the fact that Parliament has been able to add around EUR 4 billion to the original settlement reached by the European Council. This demonstrates Parliament's ability to negotiate effectively with other institutions.
. I voted in favour of the Böge report but would like to record my concern about certain elements of the budget agreement which may have a negative impact on the single market.
In particular, the possibility of using 20% modulation in the CAP to fund rural development without having to meet the agreed rules on co-financing and spending guidelines is regrettable and could lead to a distortion of competition between Member States.
It is an attack on the CAP and is effectively a move to renationalise agriculture policy.
. If politics is the art of the possible, the search for an agreement on the EU’s financial framework for 2007-2013 has proved to be the art of the minimum possible, which is not a cause for satisfaction.
The EU has over the last few years undergone a major enlargement process to include new countries and political integration. This needs to be matched by increased funding. For the prosperity and security project that the EU represents for its citizens to be a reality, it requires a financial framework to match that ambition and its new size. Furthermore, the notion of solidarity, which has always been an integral part of the make-up of the EU's financial institutions, is justified on the grounds that it is fair and that it seeks to promote a balanced and effective internal market.
In light of these considerations, and in particular the impossibility of going beyond the limited budgetary outcome, my vote in favour is coloured by this regret. It also comes, however, with the hope that the entire budgetary structure will in due course be rethought with a view to promoting a more development-friendly economy, via the review of the expenditure heading.
The final stage has been reached on the financial perspective for the period 2007-2013 with the vote in favour of an overall package of EUR 866.4 billion. I should like to quote a figure to you: Europe costs each European 26 cents a day.
After the standstills on the part of certain Member States – I am referring to the ‘Club of the six skinflints’ – which were hoping for a cut-price agreement, we can be satisfied with the compromise adopted, despite its being far below Parliament’s initial proposal of June 2005, namely EUR 975 billion.
Parliament nonetheless managed to extract EUR 4 billion more than what the Council had decided, EUR 4 billion that has been granted mainly to policies regarding education (an extra 40 000 Erasmus scholarships!), research, competitiveness and innovation.
On the other hand, other areas have been sacrificed, such as ‘Life +’, a far-reaching environmental programme that will only receive 16% of the total funds initially provided for.
To conclude, we have an unsatisfactory agreement and a subsistence budget, which will make it possible to ensure some continuity, but which are nowhere near providing Europe with the resources needed for its ambitions.
. I voted in favour of the proposed financial perspective for 2007-2013.
I still feel, however, that the proposal originally adopted by Parliament was far more beneficial to the EU, not only from the quantitative point of view but also, especially, on account of the methodology used.
Whilst the proposal adopted by Parliament is the consequence of defining policies and priorities and as such is the true expression of a policy, the Council’s decision, being more of a summary of claims made by the Member States, does not have the same quality.
In spite of this, I voted in favour of the proposal because it would be highly damaging if the European institutions did not have a medium-term financial framework in which to prepare development-related projects.
A further significant reason for voting in favour of the proposal concerns the commitment to review both revenue and spending. I consider this point to be of major importance, given that I have on a number of occasions expressed the view that the current method of funding the EU has run its course. For the first time, it has become clear that this reform will take on crucial importance and will require Parliament’s involvement.
. I have voted against the Interinstitutional Agreement.
For the period between 2007 and 2013, Parliament has asked EUR 112 billion more than the Council. During Mr Blair’s debriefing in December 2005, the group chairmen of the large groups screamed blue murder, claiming that they would not under any circumstances agree to this result. Five months down the line, it is evident that pressure from the capitals, and particularly from Berlin, has worked very well: all the big promises were taken back. Parliament has contented itself with an increase of a mere EUR 4 billion.
This agreement will be unable to adequately meet the major challenges that the EU is facing. Cutbacks are now being made on the second pillar of agricultural policy which is supposed to fund rural development and which puts quality, animal welfare and environmental care first. By the same token, not enough funds are being set aside for trans-European networks, programmes such as Erasmus (a mere 140 000 students will be placed from now on, compared to 170 000 in 2006) and Leonardo (36 000 placements compared to 50 000), the seventh Research and Development Policy programme, the social agenda, the structural funds, Life+ and Natura, cultural activities, external policy and our dealings with our neighbours. The people have their expectations of Europe, and it is extremely regrettable that we will be unable to meet them.
Between Parliament’s vote in June 2005 (EUR 974 billion) and the agreement reached under the UK Presidency in December 2005 (EUR 862 billion), there was a shortfall of EUR 112 billion.
Following many meetings, the agreement reached by the trialogue has made it possible to secure an extra EUR 2 billion, which is far from satisfactory.
Yet, at a time when Euroscepticism is gaining ground within the old and the new Member States, mainly because of the uncertainties linked to the enlargements and to the institutional deadlock, it seems helpful to me to reassure people by adopting the financial perspective for seven years.
Solidarity mechanisms are being preserved, although we will not see them increase in importance, as I would have wished.
It is for these reasons that I will vote in favour of this financial perspective, but I will obviously be unenthusiastic about doing so.
. I have voted in favour of the Interinstitutional Agreement on budgetary discipline and good financial management, not because these were the financial perspectives of my dreams, but because I welcome the qualitative improvements in financial management and because, since the prospective budgets just about make the grade, we should not throw out the baby with the bath water.
Parliament has, I believe, done a good job – better than ever before and, above all, better than the two other institutions. It is thanks to our preparatory work and negotiators that we, despite the Commission’s half-hearted commitment and governments’ tight-fistedness, have firm prospects. In the current circumstances, this agreement is better than the absolute uncertainty surrounding the entire financial policy.
There is one thing that still sticks in my throat, and that is the treatment meted out to rural development, along with the possible moves towards the renationalisation of agricultural policy. Since we have no guarantees, though, of being able to get agricultural policy on the right track without either the Constitution or financial perspectives, this was not a good enough reason to reject the whole initiative.
. I voted in favour of the interinstitutional agreement on budgetary discipline and improvement of the budgetary procedure, because I believe that the outcome of the negotiations on the 2007-2013 financial perspective is a good one for the 450 million citizens of Europe.
There is no such thing as a perfect budget. In the current economic and political climate in the EU, this is a good agreement for Europe and for Portugal, which is set to receive EUR 22.5 billion over the course of this seven-year period.
In addition to the quantitative gains in relation to the Council’s previous proposal, there are also qualitative benefits that Portugal will enjoy.
What is more, any postponement of the decision would lead to delays in the use of Community funds to resolve people's problems. Europe’s citizens – the Portuguese in particular – would not appreciate any further delays.
I voted against the Sousa Pinto and Böge reports, which reflect the way in which Europe has taken a back seat to acts of national self-interest, destroy any far-reaching political project and seriously threaten existing public policies, not least the CAP and the Structural Funds, both of which are tools for showing solidarity with the most vulnerable regions.
As regards agriculture, there will thus be a shortfall of EUR 30 billion until 2013 to honour the CAP reform, the negotiators having failed to account for the fact that two new Member States will be joining the Union in 2009.
Having been presented as a way forward for the European agricultural sector, rural development is, for its part, showing a 21% decrease in the appropriations that were allocated to it in comparison with the previous period and is paving the way for the abuse of our rural territories.
The Union’s Cohesion Policy is undergoing the same drastic cuts, recording a 10% decrease in the Structural Funds and the Cohesion Fund, despite the fact that many European regions are lagging behind in terms of development, and thus instead required a substantial effort to be made regarding Community solidarity.
Directly affected, as they are, by this climb-down on the budget, the outermost regions will, moreover, be unable to rely on the development of new regional synergies, the European Neighbourhood and Partnership Instrument having lost an extra EUR 6 billion.
We have chosen to vote against both of these reports as we consider that the total payment appropriations should be below 1% of the total GNI of the EU Member States in accordance with the proposal from the G6 countries. Nor do we see any reason to celebrate the fact that the EU’s budget has been increased by EUR 4 billion by means of yet another round of negotiations initiated by the federalist majority in the European Parliament. This money would have been better spent on the political priorities of the Member States in respect of expenditure. We therefore reject the agreement on the Financial Perspective for 2007-2013.
We also emphatically take exception to the debates in the European Parliament in relation to there being a need to reform the system for own resources and to the EU needing its own source of income, for example by means of a tax being levied on mobile phones across the entire Union. The EU budget must depend on membership fees from the Member States, and the size of these membership fees must be decided by the Council of Ministers.
.In June 2005, Parliament estimated that the Union required a budget of EUR 974 billion in order to face up to the challenges of the future. The agreement on the financial perspective, which was reached on 4 April at the end of the trialogue between Parliament, the Commission and the Council, is EUR 112 billion below our position in June 2005. We have recorded a 35% decrease in the budgetary resources allocated to growth and competitiveness (heading 1a), a 10% decrease for the Structural Funds and the Cohesion Fund (heading 1b) and so on. With such a tight budget, it is very hard to imagine the Union’s being able to achieve the Lisbon and Gothenburg objectives. This is a minimalist agreement that does not provide the Union with sufficient leeway to conduct new policies for the future.
The only thing going for this financial perspective is the fact that it exists. We can no longer postpone our vote for fear of not being able to start the new programming period in time. The Member States and the regions must, in particular, be able to develop and launch their projects in good time so that the latter can be cofinanced as from 2007. It would, in fact, be tragic if the poorest regions in Europe were unable to have access to structural aid as from 2007.
Those are the reasons justifying my abstention.
.I am not going to get into a dispute over figures in order to explain to you why I voted against the reports by Mr Böge and Mrs Sousa Pinto, both of which relate to the financial perspective. The advocates of this compromise, which they themselves describe as 'tolerable', will not hold it against me, I hope, if I harbour a different ambition for Europe and its citizens to theirs.
I do not want a Europe that is reduced to being a mere free-trade area copied from the Anglo-Saxon model, but rather a Europe founded on the values of solidarity and of sharing among nations, something that has always been the vehicle for European progress.
This financial perspective is tragically lacking in ambition for the future of the European project and merely helps to promote intergovernmentalism. With a 37% reduction under the heading of growth and competitiveness, and a 10% reduction in the Cohesion Fund, the financial perspective destroys any notion of a revival of Europe and precludes any new policy for seven years.
It is regrettable that the European Parliament has not heeded the 1% target of the G6 countries but has instead worked for a budget framework far in excess of this amount. The agreement also lacks ambition in respect of the necessary reforms of both agricultural policy and regional policy. Within the framework of a long-term budget of 1% of GNI, there must also be room to invest in scientific research and to support enlargement.
The overhaul of the EU’s system of financing must not under any circumstances cause the EU to be granted its own right to levy taxes, and it is therefore unfortunate that there are wordings that implicitly suggest that this is necessary.
I have therefore chosen to reject the financial consequences that would be associated with the Interinstitutional Agreement and have voted against the reports in their entirety.
– Mr President, I voted in favour of the Rack report even though I believe that traffic’s considerable impact on human beings and their environment makes it essential that more freight be carried by rail. This is an area in which there is ever-increasing, and ever-tougher, competition in the private sector, and, although the Austrian railways, among others, were able to increase the amount of freight they carry, it became evident at the same time that margins were becoming tighter.
A study has shown that an increase in the toll levied on HGVs would result in the transfer of scarcely any traffic onto rails, instead doing no more than speeding up the large-scale closure of small haulage firms at the same time as imposing burdens on the economy and businesses. The only thing that would promote the transfer of goods to rail would, it appeared, be qualitative and structural improvements. I believe that the only rational approach to resolving this problem would be a radical reshaping of our transport system, which has, to date, favoured transport criss-crossing the EU from one end to the other. If, though, this crazy approach to transport is to be maintained, then support should from now on go only to what are termed ‘roll-on roll-off’ trains.
This programme is of great value as a means towards more 'environmentally friendly' mobility, but, if we want to take the pressure off the roads, other means of transport, ranging from waterways to railways, will have to be highly efficient. Even so, multimodal transport is as strong as every link in the chain, although railways in particular are still the weaker partner and a more recent inventory of the multimodal platforms clearly shows where the weak points are to be found. The Commission and Parliament would therefore be well advised to concern themselves with this issue over and above these programmes, failing which even the best support programmes will be pulled up short by a lack of efficiency in rail transport and elsewhere, and transport businesses will see no advantage in using railways.
. The compromise adopted today introduces various amendments that improve upon the text of the Commission’s original proposal. For example, it includes in the scope of application of this regulation more environmentally friendly means of transport, such as rail and inland waterways, and it takes account of the needs of the SMEs and the more remote and vulnerable regions, with a view to delivering better economic and social cohesion.
Bearing in mind these important changes, and bearing in mind the fact that, as the text states, ‘the present regulation establishes a financing instrument … should reduce congestion, improve the environmental performance of the transport system and enhance intermodal transport, thereby contributing to an efficient and sustainable transport system’, we cannot accept the drastic reduction in the budgetary envelope laid down for the programme. Let us not forget that the initial budget came to EUR 740 million and the amount adopted today only comes to EUR 400 million, which means a 46% reduction.
We hear about the fight against climate change, honouring the Kyoto Protocol and developing more environmentally friendly means of transport, yet we note that insufficient support is given to implementing those objectives.
. Europe's transport system is expected to see an increase of road freight by 2013 of more than 60%. The results will be greater congestion and environmental degradation, more accidents and a loss of competitiveness of European industry, which must rely, for the management of its supply chains, on cost-efficient transportation. In this situation, a greater reliance on intermodality is necessary.
In my own constituency of Munster, I have just learned that the port of Limerick is to lose substantial facilities through sale of important land. This will cause an increase of heavy road traffic in the Limerick city area. I see my vote today as a support for not only maintaining existing water-borne freight traffic, but also for moving it from road to water. I know that there are no Marco Polo projects in Ireland, but I intend to urge the interested parties in Munster and Ireland to look for projects that are acceptable under Marco Polo.
– The group of the Kommounistiko Komma Elladas in the European Parliament would point out that the drastic cut of 50% in the financial framework, from 740 to 400 million euros, and the criteria for the selection of projects for the implementation of the second Marco Polo programme for the period from 2007 to 2013 are designed to increase the profits of big business and will not mitigate – let alone resolve – the serious problems relating to the major traffic congestion which exists and is worsening in internal and international freight transport, resulting both in an increase in accidents and destructive consequences for the environment.
This choice forms part of the more general anti-grass roots policy of the ΕU, as applied to maritime cabotage in Regulation (EC) No 3577/92 on the responsibility of the Nea Dimokratia and Panellinio Socialistiko Kinima governments in our country, in collusion with shipowners, with painful consequences for workers in maritime and shore transport, professional artisans and small and medium-sized farm owners.
That is why the group of the Kommounistiko Komma Elladas in the European Parliament did not vote in favour of the report on the proposal for a regulation establishing the second Marco Polo programme.
We Swedish Social Democrats have voted to support the compromise amendments to Mrs Roth-Behrendt’s report on TSEs that have been jointly tabled by the Socialist Group in the European Parliament, the Group of the European People’s Party (Christian Democrats) and European Democrats, the Group of the Alliance of Liberals and Democrats for Europe, the Group of the Greens/European Free Alliance and the Confederal Group of the European United Left/Nordic Green Left. We think it important that Parliament be able to demonstrate a broad majority in favour of measures to fight and eradicate TSEs.
Our view is that ruminants should not be fed animal protein. Experts in the field believe that this may, however, be justified in one exceptional case, namely fish bone meal as a protein replacement for calves. Our view is that, in such a case, this process must be preceded by careful monitoring in order to ensure that the feedstuff in question is fish bone meal rather than any other animal protein.
. This report follows the Commission’s original proposal of December 2004, which had two objectives: to prolong the validity period of transitional measures and to establish rules for the prevention, control and eradication of certain transmissible spongiform encephalopathies, one of the key issues of which is the ban on feeding livestock on processed animal proteins.
The compromise adopted today establishes a series of rules regarding breeding programmes to select for resistance to TSEs or to export and import animal feed.
Nevertheless, despite the food and veterinary crises that have struck in recent years, and their impact on public and animal health, the interests of animal ration companies have taken precedence insofar as they have been granted derogations to the existing general ban; for example, such companies are allowed to use fish flour, and the Commission is allowed to grant partial derogation for certain types of animal such as young ruminants. We oppose this position, which, apart from the problems already mentioned, raise issues as regards the intensive, verticalised production development model so prevalent nowadays in agriculture and fisheries.
Hence our decision to abstain.
– The prevention, combating and elimination of the transmission of spongiform encephalopathy is needed in order to protect public health and livestock. This is the way to safeguard consumer confidence in the food chain.
Outbreaks of BSE are declining; nonetheless, we must aim to put the crisis well and truly behind us by adapting to the new circumstances and taking preventive measures which make use of scientific studies and findings.
Today's report has several positive proposals in this direction. However, it does not avoid contradictions with certain amendments that leave the way open for the adoption of the use of animal proteins in ruminants, thereby negating the positive points of the report.
Double standards are also applied, allowing the exportation to third countries of certain processed animal proteins from non-ruminants, in order to save the costs of destruction, thereby using third countries for EU rubbish.
This way of thinking disregards and puts public health in third place, setting profits above all. This is also the main element of the capitalist system, which is why it is barbaric and inhumane. It is also dangerous for the food chain and the public health of the peoples. We have every reason to fight to overturn it.
. I voted in favour of this report which seeks to amend the EU’s current rules on controlling transmissible spongiform encephalopathies (TSE) in order to bring the EU into line with international agreements reducing BSE risks categories from 5 to 3. TSEs are brain disorders in animals and include sub-categories such as BSE and other diseases. The aim is to streamline the risk categories while improving EU animal health controls and maintaining consumer protection.
. The People’s Party for Freedom and Democracy (VVD) voted in favour of the Roth-Behrendt report today, even though it is not entirely satisfied with the compromise between Parliament and the Council. In the compromise, steps are being taken to relax the ban on feeding non-ruminants animal meal, provided that animals are not fed animal meal originating from their own species. In this respect, we would refer to the by-products regulation (1774/2002/EC) which lays down the ban on feeding animal by-products to animals of the same species for reasons of possible food safety risks.
While the VVD welcomes this development, we are dissatisfied with the fact that in the compromise, nothing is being said about imposing the same requirements on imported products. Indeed, non-ruminant products from third countries need not meet any conditions in terms of feeding animal meal. The VVD believes that third-country products should meet the same requirements, certainly where food safety is at stake.
Despite this, the VVD has voted in favour, because the compromise, in many ways, represents an improvement on the current situation. Approval of the compromise means agreement at first reading, which means that these improvements can actually be carried out in the short term.
The extension of the prohibition on feeding animal-based feedingstuffs to animals other than ruminants is a positive development, but it is most unfortunate that an exception has been included to allow the feeding of fishmeal to calves. I am therefore voting against this part of the proposal, although otherwise this is a good compromise.
I voted in favour of the excellent report by my colleague, Mrs Plestinska, on the proposal for a decision of the European Parliament and of the Council on the financing of European standardisation. The text proposed by the European Commission and adopted at first reading makes it possible to give a crucial legal basis to the financing of European standardisation. Standardisation is one of the tools needed for applying Community policies, especially those concerned with the internal market and with increasing the competitiveness of businesses. I am delighted that access to this financing has been extended beyond the traditional beneficiaries that are usually referred to as 'European standards organisations’ and will include more activities. This is a significant show of support, particularly for those European standards that are in competition with other standards worldwide.
Technical measures implementing standardisation are a precondition for the satisfactory functioning of the internal market. It is thus necessary to grant funding to those institutions that are to develop such common standards. The financing of the institutions and organisations in question should nonetheless be debated and established within the framework of the regular budget negotiations. It is irresponsible to lay down at this stage the indicative amounts that the institutions in question are to be granted. We have therefore voted against this report.
This legislation is based on the fundamental misconception that the aim of standardisation is to increase the competitiveness of businesses rather than to make life easier for consumers. What is more, it is only logical that industry should pay for standardisation itself if, indeed, it is only businesses that are to benefit. I therefore oppose the EU granting funding to this work, which should be self-financed through charges. I am thus voting against the proposal.
. The proposal is constituted by a series of technical and procedural regulations that aim at improving competition. It creates a framework for financing standardisation activities for the implementation of Community policies.
One more proposal, which, if seen as what it is, introduces a better financing framework and facilitates the adoption of European standards, particularly for very small enterprises and manufacturers.
The Commission must be subject to censure, not only for what it does but equally for what it does not do. Obviously, for the Commission, the prosperity of citizens and the harmonisation of social models and systems of social protection – upwards not downwards – is not a priority. This Commission continues to ignore the voice of the people calling for harmonisation of social systems before any such internal market is put in place, resulting in social dumping. Instead it presents a new Lisbon strategy and a directive on liberalisation of services (Bolkestein) as the panacea to all our problems.
Abstention would be the best choice, as a protest vote against the general policy of the Commission and especially the fact that European citizens are at the bottom of its list of priorities.
I voted in favour of the excellent report by my fellow Member, Mr Rosati, on public finances in economic and monetary Union. It was crucial to declare that the public finance situation is very worrying to say the least, with some Member States going bankrupt. Furthermore, it must be noted that Community procedures, whether we are talking about the Stability and Growth Pact (SGP) or the excessive deficit procedures (EDP), only partially resolve this tragic situation and are, indeed, ineffective in a context in which weak economic growth and social demands are compromising the European Union’s capacity to reform itself. The absence of political will to bring some sense back to the crucial budgetary adjustments is reflected in a tragic increase in debt. How long is this irresponsibility going to last? It has become impossible to comprehend how the leaders of the executives in the Member States concerned cannot understand, by using their common sense and by looking at the world's success stories, such as Canada and Demark, that healthy public finances are crucial to achieving higher growth and employment.
– Recent developments in public finances in the ΕU show an increase in deficit and debt, and yet no mention is made of the increase in the profits of the plutocracy and of who wins from this policy.
Similarly, there is no mention of the elements of poverty and unemployment for the peoples, who are called upon every time to pick up the bill, so that big business can maintain its profitability and exploitation.
The slow rate of the structural reforms ordered by the anti-grass roots Lisbon Strategy is presented as the cause of the debt and deficit. That is why the measures proposed are a higher retirement age, flexible forms of work, lifelong learning and the strengthening of companies, in other words measures and objectives that want slave workers to work without rights to employment, a pension and the basic human necessities, so that euro-unifying capital can increase its competitiveness and profits.
That is why deficits and debts are used as a pretext for new waves of austerity programmes and for the removal of vested rights, which will bring more poverty, unemployment and uncertainty to the workers.
These are the results of the capitalist barbarity from the policy of the ΕU and the governments. This policy is inhumane and must be overturned. The message from the grass-roots fight is the need for grass-roots prosperity.
. I wish to congratulate Mr Rosati on his important and timely report on public finances in the economic and monetary union, to which I give my full support. I especially welcome the reference to the need to channel efforts into increasing the effectiveness of the preventative and corrective political measures for strengthening and consolidating the EU's public finances.
The fact that the necessary reforms were not carried out reduced growth and jobs and put pressure on public finances. This question will only be resolved when a question of common interest to the EU is addressed by all Member States.
. Europe’s public finances remain in a precarious state. European growth remains worryingly slow.
The drop in deficits that we have seen is more an indication of the economic adjustments following expectations of greater growth in the economy, rather than the necessary structural reforms that are so vital to the future of the European economy.
Against this backdrop, this report highlights the effects on growth, employment and macroeconomic stability of public finances and calls on the Commission and the Member States to work together to take measures to reverse the slow growth of the European economy and to pave the way for the smooth functioning of the single currency. These measures are crucial for the European economy to grow strongly on sound foundations, in such a way that it can provide fresh business and job opportunities for its citizens.
We cannot, however, overlook the difficulties that some Member States have had in recent years in keeping public deficits within the levels of the Stability and Growth Pact. A further reason for us to follow this issue with concern and to call on the Commission and the Member States to take structural measures and be prepared for genuine coordination of economic policies.
I therefore voted in favour of the Rosati report.
The next item is the report (A6-0158/2006) by Mr Howitt, on behalf of the Committee on Foreign Affairs, on the Annual Report on Human Rights in the World 2005 and the EU’s Policy on the matter (2005/2203(INI)
. Mr President, the job of the European Parliament is to scrutinise and hold to account the institutions of the European Union, yet every year since 1988 in this Parliament’s annual human rights report, we have scrutinised the record of governments across the world, but never asked the hard questions about what impact the EU itself has had in promoting compliance with international human rights law abroad. This year we are doing so.
I would like to thank colleagues from the Austrian Presidency who have agreed with us an enhanced role for Parliament, as the Council prepares its annual human rights report on behalf of the Union as a whole. This is not so much a question of institutional sensitivities: it is more that a unified and strengthened EU human rights report can provide a stronger voice for Europe and our commitment to human rights in the world. I hope our proposal for an annual EU list of countries of concern will be considered in that context.
I would like to thank the Commissioner, too, for her support for this approach and for listening and responding to Parliament by agreeing to a separate legal instrument for human rights. This will allow us to continue funding human rights projects, despite opposition from governments responsible for oppression and abuse. It is the right choice.
Of course Parliament will, this year and every year, offer constructive criticism. Why does the Council support UN reform which puts human rights onto an equal footing, yet itself have a part-time working group, compared to other foreign policy working groups which are staffed by permanent Brussels-based officials? Human rights are not a part-time occupation. When UN troops in Liberia stand accused of rape and torture, how can Europe launch its own ESDP mission in Aceh, Indonesia, without any human rights monitoring? Why do the EU’s human rights consultations allow Russia to exclude human rights NGOs and why does our human rights dialogue with China not even benefit from simultaneous language interpretation? And does Europe really apply human rights consistently when it fails to support criticisms of the abuse in both China and Russia, but is prepared to do so for less strategically important countries like Nepal or North Korea?
Explain to the families of 99 trade unionists murdered last year in Colombia, which has the worst record in the world, why Europe actually offers trade preferences to that country for its supposed protection of internationally agreed workers’ rights. Why have nine Member States, including Germany, Ireland, and Portugal, failed to sign the UN optional protocol against torture? Eleven EU countries refuse to sign the Council of Europe Convention on Action against Trafficking in Human Beings, including Britain, France and Spain.
Why have seven of our members considered signing so-called immunity agreements in opposition to the jurisdiction of the International Criminal Court? When human rights defenders face death threats for upholding their rights, how can evidence show that in Zimbabwe – scene of political imprisonment, mass evictions and the persecution of journalists – the European Commission delegation itself said that it was not aware of the EU’s guidelines for human rights defenders? We can do better.
We must stop the navel-gazing by EU representatives in international forums and, for the first time, genuinely link multilateral and bilateral negotiations in the EU so that abusive countries know they will face adverse consequences in the EU’s diplomatic trade and development policies.
We must use a more sophisticated sliding scale of sanctions and make it easier to find political agreement in the EU to apply them. We should ensure that one staff member in every Commission delegation, in 118 countries worldwide, is responsible for reporting and promoting human rights obligations. We must make the UN and its international human rights conventions a contractual obligation of the stabilisation, association and accession process, starting with ourselves.
Finally, as far as we ourselves are concerned, let me refer to the debate raging this week in my own country, the United Kingdom, on how human rights can be reconciled, given the changed threats of terrorism, people trafficking and organised crime. It is time to say that the threats might change, but that human rights are inviolable.
When the last generation saw Nelson Mandela labelled a terrorist, when former East Germans smuggled themselves across the Berlin Wall, when the Holocaust represented one of the worst ethnic genocides in world history, the threats of terrorism, trafficking and racial hatred were a cue to agree human rights, not to tear them down. So if our generation is sincere in seeking the freedom of political prisoners like Aung San Suu Kyi, tackling the despicable trade in women and children for sexual exploitation and bringing the perpetrators of ethnic cleansing in Darfur and in the Balkans to justice, we have to defend the concept of human rights at home as well as abroad. Europe must practice what it preaches.
. Mr President, let me begin on a personal note: this is my third opportunity to speak in this House about the broad issues of human rights. As far as the Austrian Presidency is concerned, this issue is very dear to our hearts and we want to deal with it in a way that corresponds to what the rapporteur has just said. We want the European Union as a whole to be perceived by our partners and by the outside world as speaking with one voice and conveying the values of the European Union. As Mr Howitt said, we have to practise what we preach. This is very much what the Presidency is trying to do.
I should like to begin by thanking the European Parliament for its cooperation and we should also like to thank the Commissioner and the Commission for their contributions.
We are grateful this year that, for the first time, Parliament has adopted a comprehensive approach. It has not just listed one human rights violation after another in a given country but has adopted a comprehensive approach and policy, which the Council very much appreciates.
To those – be they women or men – who are threatened and tortured for standing up for human rights, it is irrelevant whether the European Union now speaks through Parliament, the Council or the Commission. The important thing is that we in the European Union should speak at all. People who rely on help from the European Union do so irrespective of the institution, and that is why cooperation between the institutions is so very important.
I would like, at this point, to make reference to something that is very important to me personally, even though it may well not be directly connected with the report. The Austrian Presidency is endeavouring, if at all possible, to set up the Fundamental Rights Agency, and to bring about a final agreement on it, before our presidency comes to an end. We had, this morning, a highly constructive sitting with Parliament and the Commission, in the course of which we agreed on the basis outlines of what this Fundamental Rights Agency is going to be like. I would ask you all to play your parts in this, in order that this important institution, which is to represent the European Union as a whole to the outside world, may take concrete form as soon as possible. The Presidency will be working very hard to that end.
We have closely examined the report, and we are appreciative of the efforts of the rapporteur and of all the Members of your House who worked on it. I would just like to give particular attention to a few points. The first has to do with the human rights guidelines, which the report quite rightly emphasises, and which is of great significance in terms of the more effective implementation of EU policy. At the heart of all that we do is the worldwide abolition of the death penalty and of torture, along with the protection of human rights activists and of children caught up in armed conflict, and I would like to mention the fact that Austrian foreign policy over recent years, not least under the aegis of Mrs Ferrero-Waldner – who is now a Commissioner – focused particularly on these issues.
We welcome your House’s work, in particular that of the Human Rights Sub-Committee, towards the better implementation of the anti-torture guidelines and also your time-honoured commitment to the prevention of human rights violations. The present Austrian President of the Foreign Affairs Council, Mrs Plassnik, takes these matters extremely seriously; in the run-up to the summit between the EU, Latin America and the Caribbean, she received human rights campaigners from that region and assured them of the European Union’s support.
Passing on to the subject of the anti-torture guidelines, we repeatedly hear it said that the European Union does not do enough in individual cases. We are of course well aware of the fact that whether or not people detained in police custody are treated humanely is often something that is determined within hours, and, true though this is, we must also be honest with ourselves and admit the regrettable fact that our options are often limited. Within the scope afforded by those options, the European Union does speak out very strongly in cases where people face the threat of torture and inhumane treatment, but we regret our inability to prevent them in every case.
The implementation of the United Nations Convention against Torture, and cooperation with the UN’s human rights apparatus generally, was, during our presidency, an essential part of our human rights policy; in this respect we were doing no more than continuing the European Union’s traditional policy, and initiated démarches on the subject in over twenty-five countries.
The subject of torture and inhumane treatment is of course an important one, and it is one that we keep on raising in our human rights dialogues with third countries. Having visited Kazakhstan, where we engaged in political dialogues with the countries of Central Asia, and more recently, the region of the Southern Caucasus, I myself can say that the European Union has always been very forthright in addressing the issue of torture and inhumane treatment, as well as human rights matters in general.
Elections to the UN Human Rights Council were held a matter of a few days ago, and I am sure that we can generally be satisfied with them, since it turned out that certain states who are notorious violators of human rights were not elected after all, and the European Union had in fact given an undertaking not to vote for countries known to have a poor record on human rights.
The Human Rights Council will meet for the first time on 19 June, in other words, before the end of our presidency. Our desire is that this new United Nation body should, in future, make a constructive and essential contribution to working for human rights around the world.
In conclusion, I would like once more to emphasise the great importance of exchange between the institutions in terms of our work for human rights. Only an even-handed and universal human rights policy on the part of the European Union will get a hearing and, eventually, bear fruit.
The presentation of the European Union’s annual report on human rights to your House in December, an occasion on which you traditionally highlight human rights priorities by presenting the Sakharov Prize, and your House’s response to that report, makes an important contribution towards that end.
Our common goal is an effective and visible human rights policy for the European Union, which will see us standing up for our values. The European Parliament is making a significant contribution in this respect, to which tribute was paid in the European Union’s annual report for 2005. The European Parliament’s achievements should and will receive due recognition in the forthcoming annual report, which will be prepared under the Finnish Presidency. I would like, once again to extend warm thanks to the rapporteur for this outstanding report.
. Mr President, I very much welcome this opportunity for a human rights debate. I thank Mr Howitt for his excellent report. I also welcome the comprehensive analysis of action. As the President said, both the Commission and the Council have to work very closely together in order to have a comprehensive human rights policy. Let me make a few comments and raise a few issues.
First, I acknowledge the strong support of Parliament for the European Initiative for Democracy and Human Rights, and its continued interest. I assure you that all the elements that contribute to the success of this initiative will be maintained for the period 2007 to 2013, for instance independence from government approval and support for civil society organisations. I share the concern to make our actions in the area more flexible and in tune with the needs of the grassroots organisations. This year we are already trying out concrete improvements in our procedures, notably in the calls for proposals. We also need to better adapt the programme to the sensitive situations and restrictions often faced by civil society organisations. I will certainly continue to rely on your support to carry through those changes.
Secondly, I am grateful for the recognition of the effectiveness of the EU election-monitoring activities. They clearly demonstrate the commitment of the European Union to the democratic process and the sustainable resolution of conflicts. That is clearly reflected in the significant increase in the number of observation missions over the last two years, particularly in post-conflict and transition situations. The professional and independent approach of EU electoral observers is highly regarded and enjoys credibility and leverage. I am sensitive to the need to ensure that any further increase in that area does not squeeze resources from other priorities and I can assure you that I will do my best in that regard.
Thirdly, I welcome your positive comments on the human rights work of the EU in multilateral fora. Great efforts go into consolidating EU positions in such fora, which are often instrumental in achieving progress. As the President has already said, that leadership role of the European Union was clearly visible in the negotiations establishing the Human Rights Council. I should like to pay tribute to the Austrian Presidency, which capably steered through somewhat difficult waters.
Now that elections to the Council have taken place, the real work of this new body at the helm of the international and human rights system begins. I am confident that it will prove more efficient than the old Commission on Human Rights.
Fourthly, I should like to pay tribute to the work leading to the report on gender equality and women’s rights. The mainstreaming of women’s as well as children’s rights remains a priority for this Commission and for me personally. The ongoing work on a comprehensive communication on children’s rights encompassing the internal, as well as the external, affairs of EU action is testimony to that.
I welcome the recommendations made by the rapporteur on the format of this and future reports. I hope that it will be possible to make the 2006 EU Human Rights Report a truly interinstitutional report. In that respect, my services have already suggested to the Member States that, as suggested by Parliament, the 2006 report should include a section on human rights guidelines, more emphasis on the use and impact of human rights clauses, and it should also aim to cover the activities of all three institutions – the Council, the Commission and Parliament.
That should not in any way be interpreted as impinging on the prerogatives of Parliament to scrutinise the work of the Council and Commission. But there will be space and need for a separate report by Parliament on the European Union’s human rights policy.
I agree with Mr Howitt that a reinforced effort should be made by the European Union as a whole to address human rights concerns more systematically and to mainstream human rights considerations in EU policies. In that task, cooperation between Parliament, the Council and the Commission is crucial. You can be sure that we are a partner in it.
. Mr President, as draftsman of the opinion of the Committee on Women’s Rights and Gender Equality, I am happy to welcome the content of Mr Howitt’s report, particularly the sensitivity he has shown in terms of dealing with the gender perspective in a transversal manner.
As we pointed out in our opinion attached to the report, we believe that the international legislation supporting and protecting women's rights should systematically become the cornerstone of all bilateral relations, particularly in the case of third countries with which the European Union has signed association and cooperation agreements.
Furthermore, since the Summit between the European Union and Latin America has just taken place, we wanted the report to condemn the dramatic phenomenon of feminicide, which consists of torturing and killing women merely because they are women, and to highlight the need to put an end to the impunity relating to it.
Finally, I would also like to point out that we have noted once again that women are the main victims of armed conflicts and, at the same time, from a positive point of view, we must stress the crucial role they play in terms of building peace.
. Mr President, firstly, I welcome the change in the scheduling of debates to allow the human rights report to be debated this afternoon in the primetime slot. I want to thank the chairmen of the various groups for that. It is recognition of the importance of this report.
This year, we have a very different report, in style and in content. We are essentially undertaking an experiment. Parliament has agreed to change the format of its human rights report to have a much tighter focus on issues where the EU has a direct impact or influence and to focus on EU human rights policy, in particular on guidelines that have been set out and the performance of the three institutions in implementing those guidelines.
We are doing this on the understanding that the Council will work closely with us to produce a common and unified human rights report for the EU. That report will provide the general assessment of human rights across the globe and of many of the broader questions and challenges, as well as the more local challenges. In the past, as you know, Parliament and the Council have both essentially duplicated each other’s work to a certain extent by producing similar reports. Certainly, as rapporteur last year, I saw a huge amount of duplication between the report produced by Parliament and the one the Council produced.
However, if the Council does not significantly consult and include Parliament when putting its report together in the coming year, we will have to revert to our previous approach. I appeal to the Council, therefore, to make the new formula work so that we can have a common, strong, unified human rights report, representing a European view on human rights, that we can send to all corners of the world. Parliament can then focus on the job that it was elected to do: assessing the performance of the Council and the Commission on behalf of the people.
Finally, I want to congratulate Mr Howitt on doing an excellent job this year under new and different circumstances. The fact that we only have 14 amendments to the report tomorrow is a reflection on the work he has done. I can assure him that he is unlikely to get the kind of shock that other rapporteurs have received the night before or on the day of the vote on the human rights report.
. Mr President, everybody should read and study the excellent report by my friend Mr Howitt very carefully, because in it they will find challenges and responses.
At a time when the great debate is security – and there is no question that security is a great issue – our fears must not lead us to question our basic principles in terms of human rights. There can be no European political project without making human rights a priority.
Lowering our guard in terms of human rights – and that may be what we are doing – means surrendering democratic standards and the European Union’s greatest values. We cannot permit this kind of double standard for the sake of . Such double standards are unsustainable since they greatly harm the credibility of our democracy.
People suffering from persecution, torture, discrimination fear and death expect us to take decisive and coherent action to defend their rights. Furthermore, speaking with one voice within international bodies – as the Commissioner and the representative of the Council have said – defending human rights with the voices of twenty-five countries behind us, with the energy that the Union must apply at this time, will strengthen all of us and will at last make it possible for us not to have to go back to thinking, as we are at the moment, about what we call torture, what we call murder, what we call security and what we call the crucial defence of human rights.
. Mr President, Commissioner, ladies and gentlemen, this human rights report is clear, comprehensive and ambitious. It is an appeal in favour of more coordination and more coherence in the human rights policy of the EU and of the Member States. We all know that the rapporteur dreams of a single human rights report reflecting the viewpoints of the Council, the Commission and Parliament, and that dream can, and will, become reality one day, provided that, in the short term, the Council takes Parliament’s advice seriously and in the longer term, places economic and commercial considerations second to the principle that human rights are universal and indivisible.
I endorse the rapporteur’s point of view that the European initiative for democracy and human rights is an extremely important instrument in the EU’s human rights strategy. I also share Commissioner Ferrero-Waldner’s view that more funds need to be set aside for election observation missions, which, certainly in post-conflict situations, are crucial in strengthening democracy and human rights. I also have high expectations of the inclusion of human rights clauses in all EU agreements.
Setting up sound instruments is one thing, but applying them consistently and courageously is quite another, and so it is baffling that the Commission should continue to dither about applying Article 96 of the Cotonou Agreement in certain cases of blatant human rights violation in ACP countries, of the sort that are, for example, currently going on in Ethiopia. A policy of double standards threatens to make the EU’s human rights policy less credible and should be avoided at all costs.
What is so good about the Howitt report is that, in moving away from situation ethics, it finally offers a prospect of a more systematic and integrated approach. That is something I can support with a great deal of enthusiasm.
. Mr President, the subcommittee decided this year to change the structure of the annual report on human rights. Thus, we will no longer have an assessment of the situation in countries, but a report on the Commission's, the Council's and Parliament's implementation of the EU instruments regarding the promotion of human rights and democracy. We achieved this result despite the difficulties involved. We can congratulate the rapporteur and the political groups.
Parliament’s role consists in guiding, monitoring and assessing the policy of the Council and of the Commission. That is why it is crucial that Parliament continues to draft its own report. If we had to draft a report with the input of three different parties for example, we could not criticise a Member State's action – which we can take the liberty of doing with the current report – because all that that Member State would have to do is to veto it. The amendment to Article 8 that we have tabled is along these lines.
Mr Howitt’s report presents a number of interesting and innovative proposals concerning the mechanisms for promoting human rights. The report specifically calls for qualified majority voting within the Council and for possible restrictive measures against a third country. It logically follows on from the report adopted by Parliament: the Agnoletto report.
The report also proposes to ensure that the United Nations Commission for Human Rights, which has recently been set up, is not chaired by a State that is responsible for human rights violations. Furthermore, it proposes to implement a system aimed at keeping MEPs regularly informed of the actions carried out by the Council and the Commission. The report also stresses the need for cross-cutting human rights policies to be drafted within Parliament.
It is in this spirit that the subcommittee proposed to allow the delegations to put forward candidates for the Sakharov Prize. The report refers to the violations of rights, or forms of intolerance, that are practised in certain Member States, to the use of torture, to cruel, inhuman and degrading treatment or to the banishment of people to countries that use torture, to the use of diplomatic assurances and to extraordinary rendition.
That is why we must establish a close link between the European Union's internal and external policies and perhaps contemplate having just one European Parliament report on human rights, drafted together with the Committee on Civil Liberties, Justice and Home Affairs, as the issues related to asylum and immigration require.
As such, I reject paragraph 97, which in some ways supports the implementation of the pilot Regional Protection Programmes. The Commission plans to implement one of these initial programmes in Belarus, a country responsible for numerous human rights violations, which maintains no diplomatic relationship with the Union and which offers no guarantee regarding the protection of migrants. These programmes do not seem appropriate to me.
. Mr President, ladies and gentlemen, the Howitt report represents a significant advance on the past insofar as it tries to analyse the effects of the European Union's human rights policies and, above all, their effectiveness with regard to third countries.
The first, significant difference of this report comes in the shape of a request for subsequent annual reports to include an assessment of whether the democracy clause, which was adopted on 14 February, is actually being complied with. I must point out, however, that neither the Council nor the Commission has given any precise indication of the way in which it intends to incorporate that human rights and democracy clause in the commercial dealings between Europe and third countries.
As regards the fledgling UN Commission for Human Rights, the document to be voted on calls on the European Union to support the activities of that body and, at the same time, promotes the universal ratification of the Rome Statute establishing the International Criminal Court, especially on the part of the United States, for which no legal exception can be made. The document in question also specifically condemns the bilateral agreements that a number of EU countries have drawn up with the United States for the purposes of guaranteeing impunity to US soldiers. Lastly, it calls on the European Union to take a consistent approach to human rights, in the specific cases of China, with regard to the Tibetan people, and of Guantánamo, on the subject of which it calls for the immediate closure of all of the detention centres.
Nevertheless, I cannot fail to mention some shortcomings of the report too. It does not in fact make any reference to the European Union’s failure to commit itself to supporting human rights on the occasion of the sixth WTO Ministerial Conference in Hong Kong. On the subject of Iraq, moreover, Article 38 is too vague: it does not criticise the human rights violations carried out by the occupying forces, or the use of illegal weapons such as, for instance, the white phosphorous used in Falluja.
Finally, on the subject of Colombia, Article 41 is not as explicit as the situation of the Latin American country's citizens would, on the contrary, require, such as in the case of the residents of peace communities who have been affected by countless massacres where the perpetrators have gone unpunished. The report fails, in fact, to firmly condemn the climate of violence in the country and to acknowledge a correlation between this situation and the recent legislative measures, such as the ‘Peace and justice’ law, which actually allow paramilitary forces to become part of the Colombian army.
I have one final observation to make: although I support the request for the European Union's annual report on human rights to provide for the involvement of the European Parliament, I do, however, think it just as necessary that Parliament continues to draft its own specific report, with the aim of ensuring that Parliament monitors the European Commission's practical commitment towards human rights and of assessing that monitoring effort.
– Mr President, I wonder what human rights we are talking about, when our economic policy creates an eminently class-ridden society.
If we really want to consider human rights, we will not do so in this House; let us go to the rest rooms so you can see the women working there. No relation of ours is working there; poor, respectable women from North Africa are working there.
So who is talking about human rights? Those who exterminated, who eliminated an entire race from the face of the earth? The Red Indians. Who is talking about human rights? Those who based their wealth on the natives in their colonies for centuries on end? Who is talking about human rights? Those who, with a beer in the evening, enjoy the charms of some beautiful, poor, weak girl from the former eastern bloc? Who is talking about human rights? Those who support and coexist with dictators who torture their people in order to invade another country? Or is that not what happened in Afghanistan and Iraq? Who is talking? Those who turn a blind eye to what has been happening for three years now in Iraq? Who is talking? Those who accept Turkey in Europe, when a month ago they murdered a Catholic priest there, burned the effigy of the ecumenical Patriarch of the Orthodox Christians and set light to the synagogues?
I therefore am not prepared to talk about human rights. My conscience forbids me with everything it sees happening around it, with everything that we all allow to happen.
. I would like to thank Mr Howitt for the enormous amount of work he has done in preparing this excellent report, which reflects the European Parliament’s role in the European Union’s human rights policy strategy.
For a successful human rights policy it is essential for the EU Member States to implement a joint, consistent and visible policy in bilateral relations with countries that do not respect human rights. Our relations with Russia, as a strategic partner, are very important. It is therefore essential that in the report the Commission and the Council are requested to discuss violations of human rights in Chechnya during talks with Russia. In the report, hopes are expressed concerning the newly-created UN Human Rights Council. The election of Cuba, Nigeria and other similar countries, however, prompts concerns regarding the election mechanism and whether the Council’s work will be more successful than that of the Commission on Human Rights. The European Union must therefore systematically object to the allocation of the presidency to such countries and the Council must express the common EU stance.
Mr President, ladies and gentlemen, I have the impression that the report overplays the role that the EU carries out on the world stage regarding human rights, so much so that it highlights the inconsistency of the measures taken against third countries.
The request for the Council to identify those countries that give particular cause for concern in terms of human rights violations would have counted for something if, at the same time, it had produced measures against those countries; above all, if it had the courage to implement those measures against large countries too, such as China and the United States. We must certainly make respect for human rights obligations a priority in the accession negotiations with Turkey and Croatia, and the same goes for the stabilisation and association negotiations with countries from the former Republic of Yugoslavia. The Commission must therefore demonstrate that no grey areas exist in that regard.
I acknowledge the fact that the fight against trafficking in human beings, which underpins illegal immigration, particularly from eastern Europe, Africa and China, is now regarded as a priority that is widely shared by the Community institutions.
As for the concerns expressed by Mr Howitt on Iran – with reference to the first few months of President Ahmadinejad’s term of office – I frankly regard such concerns as simplistic and demagogic, in the same way that I regard the EU's supportive stance towards US policy in Iraq and the violations in Guantánamo as servile and counter-productive.
To conclude, I believe that a progressive scale of measures and sanctions to be applied in the event of a human rights violation should be defined as a matter of priority. Arrests on political grounds, the persecution of minorities, acts of torture and the repression of a person’s freedom of religion, speech and expression are acts that, wherever they take place in the world, require practical action from the Union.
Mr President, this annual event clearly demonstrates this Parliament’s total and permanent commitment to the cause of human rights in the world, which must not just apply to one region, country or continent, but which must be of a global or universal nature.
We must welcome the constructively critical approach that Mr Howitt takes in his report. We should accept that, on many occasions, we should take a good look at our own house before throwing ourselves into putting the world right.
This Parliament puts its commitment to human rights into practice by means of its resolutions, by means of the Sakharov Prize for Freedom of Thought and by means of the strong positions it has expressed with regard to the International Criminal Court and the death penalty.
I believe that we must support the European Commission and the Council’s efforts to introduce the human rights dimension into the European Union's external actions with regard to the candidate countries, Mr President; with regard to the neighbouring countries, within the context of the neighbourhood policy, Commissioner; by means of the democratic clause that we have with third countries; by means of the instrument for the defence of democracy and human rights; and, in particular, by means of the initiative that the Commission has implemented in the form of electoral observer missions in third countries, which are a privileged instrument which enhance the image and the respect for human rights that the European Union must try to communicate throughout the world.
Mr President, the Union's three institutions – the Council, the Commission and the European Parliament – must work together and make every possible effort to ensure that this 21st century is the century of human rights and that respect for human rights and fundamental freedoms become the norm in every region of the planet.
– Mr President, the European Union’s policy in the field of human rights should shape the European Neighbourhood Policy and also become an effective instrument in today’s global civilisation for the protection of people threatened by genocide and war crimes, people fighting for democracy and fundamental freedoms and all those who experience discrimination due to ethnic origin, religious beliefs, gender, disability or sexual orientation.
Human rights policy cannot apply double standards – one approach for small countries and a different one for large countries that are of strategic importance to the European Union. The policy should be effective. In view of this, the European Initiative for Democracy and Human Rights takes on particular importance, as does increasing the budget of this institution. The European Parliament must take on the responsibility for raising the importance of human rights protection in the European Union. It must become a place where new initiatives in this field will emerge, and the institution which coordinates the human rights actions of the different Union institutions.
Mr President, I would like to thank the rapporteur for all his hard work on this report. I am pleased that we have moved away from just a list of countries where human rights abuses are a problem and I welcome the new measures we are taking in this report. I hope we continue in this way.
Having said that, I am pleased that the situation in Kashmir has been included. I hope we will eventually find a just solution involving the Kashmiri people that will end human rights abuses from all sides. I am also glad that we call in this report for the Americans to close down Guantanamo Bay. I think it is very important that we do this and that detainees have a fair trial. Again, that is included in this report. I am sorry, however, that my amendment on CIA flights was not accepted by the committee, but I note Amendment 5, which seeks to rectify this situation. It is very important that we include CIA flights in this report.
I would have liked a stronger statement on people with mental health problems, as the rapporteur knows, but I am pleased that they have been included. I am equally pleased that disabled people have been included generally, with a particular emphasis on the United Nations Convention on the Rights of People with Disabilities. As many of you know, I was Parliament’s rapporteur on that issue.
I am glad that there is a strong mention of trafficking in human beings. I, along with Mr Coveney and various other Members, have been campaigning on this subject for quite some time.
I am sorry, however, that we are told repeatedly in our committee that we cannot mention human rights abuses within the European Union. That, I believe, takes away from the strength of our argument when we are talking about human rights abuses in other parts of the world.
– Mr President, the report on the Annual Report on Human Rights in the World 2005 and the EU's human rights policy is one that I welcome, agree with, and endorse, in that it sheds a self-critical light on the EU’s human rights dialogues and gives a balanced evaluation of them. Despite the progress that has been achieved, through, for example, the initiatives taken by the human rights sub-committee and the appointment of a personal representative for human rights, deficits are still apparent, particularly in the EU’s dialogues on human rights with third countries.
I would like to take this opportunity to highlight the pre-eminent importance of human rights, which are universal, and it is vital that greater account be taken of them in every area of policy and that they become a permanent component of them. Among this House’s essential functions are the global prosecution of violations of human rights and the promotion and defence of those rights. What I would like to see in future would be closer attention given to the human rights situation in the countries that are applying for accession to the EU.
Mr President, another year, another report, but what real change? Still we trumpet human rights and democracy clauses in partnership agreements with third countries, but non-compliance largely seems to go unmarked. Apart from a single suspension in the case of relatively insignificant Uzbekistan, these clauses might as well not exist, especially with regard to major economic forces like China. There it seems to some of us that the value of trade persuades the EU to do less than it could about flagrant breaches of human rights and instances of religious persecution. Indeed, one is tempted to say that such is the EU’s apparent awe of China that it avoided an opportunity during the year to sponsor a critical motion in the United Nations. Likewise, when it came to an opportunity there to join in condemning Zimbabwe for its mass forced evictions, the EU countries also avoided that issue.
It is true that we talk the talk of human rights, but too often, it seems to me, we hold back when there are economic interests which we seem to hold dearer.
Today we are discussing a truly important report on the human rights situation in the world in 2005 and European Union policy in regard to this matter. I would like to thank the rapporteur, Mr Howitt, for his cooperation.
Mr President, the European Union continues to be leading in the world in the area of human rights, and of all the European Union's institutions, the European Parliament is the fiercest defender of human rights. The bad news is however, that Europe is much better at making declarations than it is at adhering to them. The Union is able to take up some sterling work on human rights, but in some strange way is unable to integrate decisions on human rights into its policies and programmes.
If we sincerely cherish our values and want to defend them, this situation must change. I believe it is high time to identify the countries raising the greatest concern in each annual report, and thus develop an initiative facilitating the establishment of priorities. In order to provide short and concise information about countries which are prone to crisis and to trigger joint actions by the Council of Ministers and foreign ministers of Member States, the Council already has drafted the monitoring lists which are revised every six months.
Such information could be used to draw up the lists of countries causing particular concern with the aim of drawing special attention to them. It is also clear that significant improvements are needed in respect of the visibility and dissemination of the reports, especially amongst journalists and the national parliaments.
To conclude, I would like to draw your attention, Mr President, to a provision in the report which I feel is very important. I quote, ‘the European Parliament welcomes the choice of freedom of expression as a major human rights theme during the UK Presidency; is concerned at the high number of journalists worldwide being convicted for alleged defamation of public officials or politicians; asks the Council to advocate a worldwide moratorium on such imprisonment of journalists as a first step’.
I am firmly convinced that in this context we, the European Parliament, must mention countries where the situation is particularly bad, that is, Cuba, Belarus, North Korea and the People's Republic of China. And this must be included in our resolution.
I am truly satisfied with Mr Howitt's report which I believe is exceptional in the way it does not distinguish between large and small States and treat them under equal standards. However, in my opinion the paragraph on China lacks some highlighting of the Tibet problems.
Tibet, as we know, was occupied by China, but for some reason we have recognised it as an inseparable part of China. China is committing genocide against the Tibetan people, but nowhere have we even mentioned that. The fact alone that each year around 3 000 children, and I stress children, escape to India via the Himalayas and Nepal just so that they can learn their own language, is worthy of notice. The Tibetan nation and its culture are being extinguished right in front of our eyes. For Tibetans even cultural autonomy is an unattainable dream, and negotiations about this between the representatives of the Dalai Lama and China are fictitious, as being conducted on the expert not on the principle level.
I believe that we must change our position in respect of Tibet, if we really do not want to see the Tibetan people and their culture destroyed.
Mr President, we find ourselves once again debating the situation of human rights in the world. I thank the rapporteur for his evident hard work in compiling this comprehensive report, for the cooperative attitude he has demonstrated throughout and his support for the inclusion of Kashmir. For this, I personally thank him.
Colleagues, we often speak of human rights in the abstract, in terms of well-rehearsed subjects and themes, but in this instance I should like to ask colleagues to imagine themselves as an 18-year old on holiday abroad. You take a taxi journey to visit your friends and family that ends in tragedy. There are no witnesses, for the taxi driver ends up dead and you go straight to the first policeman you can find. You say he pulled a gun on you and what you did was in self-defence. This leads to a legal process which finds you innocent, then finds you guilty, then starts over again until every appeal is exhausted and you are ultimately condemned to death, with due legal process having been thrown out of the equation. All this takes 18 years; half your life on death row: a cruel life sentence in itself. This is not an abstraction. This is the tale of the rough justice of a British and EU citizen, Mirza Tahir Hussain, condemned to death on 1 June – his 36th birthday – a matter of days away.
Today, we reaffirm this House’s role as a defender of human rights with a long history of opposition to the death penalty. I implore you all to live up to the responsibility this position carries and make representations to the President of Pakistan, appealing for clemency for Mirza Tahir Hussain.
Mr President, during the recent UK Presidency, the European Union intervened diplomatically in 26 separate matters related to human rights, and published 49 statements on the issue. It is laudable that we are spending so much time here at the European Parliament on issues related to human rights in the broadest sense. During each Strasbourg session we hold debates on infringements of human rights, democratic principles and the rule of law.
However, while we debate the situation in African or Asian countries, we cannot forget about the Member States. Such problems affect a large number of them, and especially some of the new Member States. Let us therefore protect and fight for human rights throughout the world, but let us keep our eyes and ears open and remember that just next door, in a neighbouring state, they are not always respected. I say this with the utmost conviction as a practising lawyer who sees clear evidence of this happening.
– The Howitt report contains a fresh approach to the manner in which Europe views its fight for a global human rights culture, an approach that abandons the purely descriptive method and challenges the European institutions as regards the effectiveness of their actions. Greater institutional integration for the Union, political, not just technical, relations with the Council of Europe and a binding charter of rights: this is the basis of a European front that takes rights seriously.
Parliament is today calling for all European political institutions to play their part in this master plan of spreading the sacred principles of humanity and the rule of law around the world. Europe cannot be an end in itself. The enlightened ideal at its core implies that it must take its crusade of rights around the world, and that it must have the courage to resist the temptation of , because the politics of interested parties leads to uneven demands on the Member States in the area of rights.
I wish to stress the importance of concerted action on the part of the Union and all Member States on human rights, because on this issue there remain a great many contradictions that diminish the moral authority of the Union's political system in negotiations and weaken the impact of European policy.
The Union presidencies have a great responsibility to ensure that the human rights policies of the Union and its Member States are consistent across the board. A strong, concerted European rights policy would address the litany of horrors that, unfortunately, is not exclusive to underdeveloped countries. The death penalty, and even the exploitation of work that leads to company relocations, to give two very different examples, can only be combated with a tough concerted rights policy. Furthermore, an increasingly ambitious Europe in terms of military presence can only be an increasingly ambitious Europe if it has a culture of rights, a political Europe that has people at its core, because that is the nature of Europe.
– It is clear that Europe is becoming more visible and more active when it comes to addressing the issue of human rights. However, the amount of human rights breaches taking place around us which are being addressed, and whether Europe is showing its teeth, is debatable. It is also very clear that many of the different institutions are giving the impression that they are acting alone. I am not referring to the Council, the Commission and Parliament, but, for example, to the banking institution. I think that Europe should use the power that it has. There is compatibility, and I believe that there should be collaboration between tackling the problems of human rights on the one hand, and economic power or the power of the assistance that Europe should provide on the other. I am aware that this is difficult. Nevertheless, I would like to conclude by referring to paragraph 14 of number 90, which states: 'welcomes the choice of freedom of expression as a major human rights theme'. I would like to mention this because in my country, Malta, two journalists, Daphne Caruana Galizia and Saviour Balzan, have just been the victims of arson attacks. I would like to express my solidarity with Maltese journalists against these attacks, which are a direct attack on their fundamental human rights. Thank you, Mr President.
Mr President, emphasis on the importance of human rights has been a special feature of pan-European organisations during the entire period since the Second World War. The importance of human rights has not waned as the years have gone by; on the contrary, it has grown. At a time when trade between the EU and third countries has increased and the EU is involved in counter-terrorist activity, it is important to remember that human rights are not of subordinate importance or completely insignificant. Human rights are not subordinate to terrorism or active commerce.
The EU can have a huge influence on human rights if it speaks with one voice. The EU has not always managed to do that, although of course it has sometimes. At present one would hope that the EU could concentrate more than it does now on eradicating hunger and poverty. Hunger and real poverty are among the worst violations of human rights right now in the world.
I wish to thank the rapporteur, Mr Howitt, for the excellent cooperation that he has shown, and for taking into consideration the many amendments we have tabled. Furthermore, I was delighted to see that the rapporteur expressly emphasised the importance of the fact that the report resulted from cooperation between Parliament, the Council and the Commission. Only in this way will NGOs representing different political groups and their views come to the fore.
Mr President, in my speech I would like to point out three issues related to the Howitt report. First of all, the European Union should have an effective financial instrument along the lines of the American foundations that support those who fight for human rights across the world. The organisations and societies which often work illegally and which build and defend democracy, freedom of speech and respect for basic rights deserve our support.
Meanwhile, over the last 12 months, debates within the European Union institutions have centred solely on the creation of a new agency, the Fundamental Rights Agency, which is supposed to deal with respect for these rights, but only in the Member States of the European Union. In view of this, I would like to quote paragraph 56 of the report, which ‘calls on the Commission to take seriously into consideration the position of the European Parliament seeking a specific human rights instrument for 2007-2013; looks forward to receiving the Commission's communication in this matter’.
The second issue is the deplorable fact that the European Union refused to support the resolution on Chechnya at the 61st session of the UN Commission on Human Rights. Atrocities are carried out by the Russian army in Chechnya and between 3 000 and 5 000 Chechens have disappeared without trace. These were unarmed civilians who were detained by the Russians. The rapporteur is quite right when he states in his report that the attitude adopted by the European Union suggests that the Union is applying one set of rules in the case of small countries and a different set of rules in the case of larger ones.
The third issue I wanted to mention is the critical situation of Christians living in Muslim countries. This situation has deteriorated in the last few months. The war in Iraq and the outrage sparked by the publication of the caricatures in European newspapers have created a state of constant danger for Christian minorities in the Muslim world.
Mr President, we must regard the process of globalisation as an opportunity for freedom and social progress. Globalisation is associated with a higher demand for fundamental human freedoms, but only if the opportunities it provides are utilised appropriately.
I have been thinking about the thoughts expressed by the President of the Republic of Greece today. Europe is the strongest bastion of humanism. It is important that we can continue to say the same in the future, to make this clear to the rest of the world, and to make it into an example to be followed.
The European Union is an international player with a crucial mission to protect human rights, strengthen democracy and ensure that globalisation actually means the achievement of social cohesion.
I believe that it is important for the European Union to insist on the enforcement of fundamental human rights in its relations with third countries. It must employ pragmatically the opportunities for political dialogue provided by foreign trade.
The strength of the report is that it warns us not to monitor compliance with human rights only outside of the borders of the European Union, because there is enough to be done in this respect within our own borders, too. The report can serve as a firm foundation to ensure that in the future we will not just accept statements regarding human rights, but we will also excel in complying with them and in ensuring their enforcement. My thanks to the rapporteur.
. Mr President, Mr President-in-Office of the Council, ladies and gentlemen, in my opinion it is perfectly natural for Parliament to make greater demands of the other institutions and, of course, I listened to your speeches with close attention. I think that criticism is necessary if we are going to make progress, but I have also noted, both in Mr Howitt's report and in this debate, some positive comments regarding our policies, for which I would thank you once again.
In a field such as the promotion and protection of human rights, the assessment is inevitably mixed. I should like to tell you how I see the situation. First, is the EU an important player in this field, which counts and is counted on? My response to that, without doubt, is yes. We have continually seen this demonstrated. Our state and non-state partners, both States and international organisations, are continuing to turn to us and to see us as a major player, and sometimes as indispensable, owing to our political credibility, our influence, our expertise and the instruments we have at our disposal.
Secondly, does the EU have the right tools to perform its activities? My response to that too is yes. We have access to international instruments as part of the United Nations and the Council of Europe, to name but two. We have the framework of our widely quoted bilateral agreements, including human rights clauses, and common political guidelines in many sectors, political dialogues and approaches of all kinds. We also have the financial, geographical and thematic instruments.
Thirdly, are we contributing and doing enough? To that, I would tend to say no, particularly if our actions are examined in general terms. If we look at specific situations, however, such as the adoption of the resolution establishing the new Human Rights Council or cases relating very specifically to countries and individuals, there are many instances where we made a difference. In any event, the EU, including the Member States, has certainly been the player that has made the most important contributions at global level and really has had a very strong presence, even though we are not always as visible as you or we would wish.
Finally, is the human rights policy we are pursuing effective? Are we having an impact? For my part, I, like Parliament, should like us to increase our effectiveness and impact. To do so, we need to take a big step forward in quality terms, particularly in terms of consistency: consistency between the policy pursued at EU level and those pursued by the various Member States, and consistency between the EU's political will and the national interests that come to light at certain key moments in bilateral relations. And we need, in some cases, to create a better balance between our multilateral agenda and the bilateral agenda. We also need to mobilise all the institutions of the Union, including, of course, the European Parliament.
As I have already said, we are very much in favour of a report drawn up jointly by the three institutions. Let us work towards this! Parliament can certainly count on me. Neither I nor my services will spare any efforts. You can count on us for the assessment and also the implementation of the human rights policy, even if we too are often faced with a political reality that is not easy to control. However, if we want to increase the impact of our policy, particularly by improving the consistency of our actions at European and national levels and between the various institutions, Parliament's annual report, like Mr Howitt's, must in my opinion be the inspiration for our actions.
. Mr President, Commissioner, ladies and gentlemen, I would like to follow Commissioner Ferrero-Waldner in saying, at the end of this debate, what a joy it is that we are all agreed on the need for the three institutions of the European Union to speak to the outside world with one voice if they are to be effective.
A very large number of issues have been addressed in this debate, but, whether our concern is with human rights or with development cooperation, the fundamental question every time is whether we are doing enough, and the answer to that question is always ‘no’; there is always more that we could be doing. All of us – Parliament, Commission and Council – must be at all times capable of that sort of self-criticism, for whenever human rights are at stake, when people are tortured, when their rights are trodden underfoot – as they are in many countries – then what that means is that we, who are tasked with the defence of human rights, are not doing enough. That is why we need to give constant thought to how we could improve our performance, and what this debate has done is to help us to do just that.
A range of issues have been addressed, and I would just like to touch very briefly on one or two of them. It was said, and quite rightly too, how important civil society is in terms of human rights. Institutions of state and governments are particularly dependent on the cooperation of civil society and non-governmental organisations. Thinking back, for example, to our recent experience with the EU/Latin America/Caribbean summit, there was much evidence at it of civil society involvement in human rights matters, and both governments and parliaments had to take this very seriously.
Human rights and good governance have an increasing role to play in development cooperation. I am sure we are all agreed – and this has become evident to me from my conversations with the Committee on Development Cooperation – that the deliberate promotion of good governance and human rights is a vitally important part of development cooperation. Mr Romeva i Rueda was quite right to mention, in this debate, the issue of violence against women, but I would like to point out that my colleague Mrs Plassnik will be devoting particular attention to this issue.
Mr Coveney said that the Council and Parliament should not duplicate each other’s work. I fully agree with that. Of course we must respect each institution’s individual role. That is what the three institutions must do. However, at the same time, we must cooperate where necessary in order to be more efficient.
Mr Agnoletto and others discussed the human rights clauses and raised the issue of whether the European Union, the Council and the Commission, should actually apply these clauses – which are to be found in a range of treaties – or whether we should do no more than apply ourselves to a sort of
To that, I would like to say that I regard the human rights clauses as very important, in that they do not only provide for sanctions or for the suspension of treaties. Above all – and this is what strikes me as of the essence – they constitute a reason for engaging in dialogue with states, and this right to engage in dialogue, which we enjoy by virtue of the human rights clauses in the various treaties, is one of which we make use, and we do so irrespective of whether the states in question are large or small.
I can do no other than concur with Mr Vaidere, and say that we all hope that the Human Rights Council will be more efficient than the Human Rights Commission, for that was, after all, the reason why the European Union was so committed to it being set up. I would ask, though, that you should not, at this early juncture, even before the Human Rights Council has met for the first time, throw in the towel in the belief that the people elected to it make further improvement impossible. This is where a certain realism is called for, without losing a firm hold on the relevant principles. I do believe that the chances of the Human Rights Council becoming an effective instrument will turn out to be unaffected.
Mr Salafranca Sánchez-Neyra and others stressed the European Union’s role in the World at large, not least in connection with the accession negotiations and the relationship with the Balkan states. I would like to point out that the Copenhagen criteria continue to be the most important factor in determining whether or not states can begin negotiations towards accession, that respect for human rights is a quite essential criterion even before such negotiations commence, and that it must – self-evidently – also be one while they are in progress.
Mrs Lynne talked about trafficking in human beings. I fully agree that this issue is very important. I should just like to mention that the European Union cooperates closely in this respect with the OSCE, which is very active in this field. We should continue this cooperation and, again, there should be no duplication but rather a synergy effect.
Mrs Lynne and others talked about the question of human rights in the European Union. Of course there are human rights violations in all European Union countries, including my own. However, what makes the European Union different from other regions in the world is that we have effective instruments to deal with human rights violations. All European Union Member States are also members of the Council of Europe and signatories to the Convention on Human Rights. There is the unique instrument of the Human Rights Court in Strasbourg, and within the European Union we also have the necessary mechanisms and instruments to take care of any violations. We should not confuse the situation within the European Union with that in other states where such instruments do not exist.
I fully agree with Mrs Esteves and others that there should be no double standards and that the credibility of the European Union is the most important thing. That is why I reject all allegations that we distinguish between small and large countries. I do not think we treat one country differently from another, which is important.
So, assuming I have understood the report correctly, I thank you all very much for the support the Council’s policy has received. Let us continue to defend human rights everywhere in the world and let us do so together.
The debate is closed.
The vote will take place on Thursday at 12 noon.
The EU is the world's standard-bearer where the protection of human rights is concerned. On countless occasions, this Parliament has come out in favour of improving living conditions and human dignity with regard to various situations that sadly continue to be under the gaze of international public opinion on a daily basis.
Much still remains to be done, however, if we are to turn our intentions into practical actions aimed at creating effective strategies to improve the international human rights situation. The EU itself must first of all ensure that European policies on external relations, international trade and development make this commitment one of their priorities and incorporate a human rights perspective in every activity that they give rise to. Consistency is also duly required between the Community’s actions and those carried out by each individual Member State.
Special attention must be paid to countries with which the EU has closer links: candidate countries – especially Turkey – and partner countries in the Neighbourhood Policy, and I am specifically referring to the Caucasus republics which, despite the significant progress they have made, still have many unresolved issues with regard to ethnic and religious tolerance and to freedom of expression.
I would like to congratulate Mr Howitt on his report. Our twin reports in Parliament on human rights in the world and human rights in the Union demonstrate the importance we place on this issue. Our consistent campaign against the death penalty, whether in the United States or China, Iran or Japan, is to be welcomed. My own Government in Britain was influential in pushing this forward during its Presidency last year.
My only criticism on this Foreign Affairs Committee report would be its unevenness in places and its over-reliance on third-hand reports. For example, Saudi Arabia barely gets a mention. The situation is that the majority of the population – its women – face vicious discrimination. Followers of all faiths, save its own peculiar form of Islam, face persecution and where torture and mutilation are rife. Equally, it reports persecution of journalists in North Korea. Yet as someone who follows the country closely, it is a complaint I have never heard. There is much rightly to raise with the Government of North Korea regarding human rights in the prisons and camps, plus the humanitarian situation in the countryside, rather than these blanket and unsupported catch-all allegations that do no credit to our work.
When we talk about the European Community and common European values, the first issue we must mention is the protection of human rights.
The European Constitution will represent a further, considerable step forward, by giving constitutional status to the Charter of Fundamental Rights, and by creating an independent European human rights protection system.
The increasingly intensive involvement of Europe in foreign affairs means that it can exercise an important influence on human rights when it speaks up as a unified body, and it can be a particularly influential player on international fora.
The report, too, shows that the current situation is mixed and contradictory. Although the European Union continues to be one of the main protectors of human rights in the world, it excels much more in issuing statements than in following them up, and in many cases it does not integrate or enforce human rights considerations in its other policies and programmes.
However, we must welcome the fact that last year the European Union supported, as a priority, the abolition of the death penalty throughout the world, and it addressed intensively, among other things, the situation in China, Chechnya and Zimbabwe, as well as the consolidation of union rights in Iran and Cambodia.
I believe it is important that during the negotiation of both stabilisation and association agreements, human rights are given primary emphasis, in the spirit of Copenhagen. I, too, advocate that compliance with United Nations and Council of Europe treaties – among the latter, for instance, the treaties on minority rights – are also given priority in contractual relations with candidate states and states participating in the Stabilisation and Association process.
I am convinced that as the only directly elected body of the European Union, Parliament must play a leading role in the development of human rights, and it must ensure that the other European Union institutions also bear in mind human rights, at all times.
I welcome this report by my colleague Richard Howitt on Human Rights in the World 2005. He is right to draw to our attention to the fact that while the EU is vigorous in promoting human rights, its efforts are largely confined to specialist and one-off representations. There is, sadly, a general failure by the EU to address human rights concerns systematically and continuously with respect to third countries and to mainstream human rights policy with respect to the Union’s trade, development, and other external policies with such countries. We need a common, consistent and transparent policy for dealing with abuses of human rights in third countries.
The next item is the joint debate on the following reports:
- the second report A6-0109/2006 by Mr Mitchell, on behalf of the Committee on Development, on the proposal for a regulation of the European Parliament and of the Council establishing a financing instrument for development and economic cooperation [COM(2004)0629 C6-0128/2004 2004/0220(COD)];
- A6-0164/2006 by Mr Szymański, on behalf of the Committee on Foreign Affairs, on the proposal for a regulation of the European Parliament and of the Council laying down general provisions establishing a European Neighbourhood and Partnership Instrument [COM(2004)0628 – C6-0129/2004 – 2004/0219(COD)];
- A6-0157/2006 by Mrs Beer, on behalf of the Committee on Foreign Affairs, on the proposal for a regulation of the European Parliament and of the Council establishing an Instrument for Stability [COM(2004)0630 – C6-0251/2004 – 2004/0223(COD)];
- A6-0155/2006 by Mr Szent-Iványi, on behalf of the Committee on Foreign Affairs, on the proposal for a Council regulation establishing an Instrument for Pre-Accession Assistance (IPA) [COM(2004)0627 – C6-0047/2005 – 2004/0222(CNS)].
. Mr President, I greatly appreciate that Parliament has decided to discuss together the package of instruments for the delivery of external assistance for the future period spanning 2007 to 2013.
It is over a year and a half since the Commission tabled its proposals. I wish to acknowledge the efforts that have been made by Parliament and successive Council Presidencies to find imaginative and constructive solutions to the challenges that we have encountered on these innovative proposals. The new simplified architecture was the first attempt to streamline all the instruments for external spending. The simplification proposed was welcomed by both Parliament and the Council. And soon after Parliament began its work, a certain number of important questions were raised. These matters were set out in a letter in April last year from the Chairman of the Foreign Affairs Committee, Mr Brok, and the rapporteur for the Development Cooperation and Economic Cooperation Instrument, Mr Mitchell. There were six issues in total and on these I believe Parliament has obtained full satisfaction.
Your first concern was to ensure that the instruments were adopted under codecision whenever the Treaty made that possible. In response, the Council and the Commission agreed that the Stability Instrument should pass from consultation of Parliament to codecision. Three of the four instruments are codecided. This gives Parliament a fully legitimate but unprecedented degree of legislative power over the framework covering external spending.
Parliament also wished to ensure that the instruments would be subject to a mid-term review and to expiry dates. These points were accepted. We have also agreed that before undertaking the review, Parliament should examine the operation of this instrument to identify any dysfunctional situations that may have arisen, and Parliament’s report would be considered by the Commission in carrying out the review of the instrument. Should the review identify problems that require an adaptation of the relevant instruments and regulations, the Commission will submit the necessary legislative proposals. That review should be carried out in 2009, as requested by Parliament.
Parliament also wanted separate financial envelopes for different geographic regions and thematic sectors. The Commission has provided a breakdown of the envelopes for the codecided instruments and agrees to the inclusion of a breakdown in the regulations.
One of the most challenging points has been the involvement of Parliament in priority-setting and strategy documents. So far as priority-setting is concerned, the necessary policy elements will be included in the draft regulations. This has been done both for the Stability Instrument and for the European Neighbourhood and Partnership Instrument. Unfortunately, the progress achieved on these instruments has not yet been mirrored in the Development Cooperation and Economic Cooperation Instrument.
Parliament’s future involvement in strategy documents is now covered by two declarations annexed to the Interinstitutional Agreement. I have written to Mr Brok on how these could be put into practice. We envisage a mechanism for a dialogue with Parliament, which should allow us then to present the selected strategy documents, explain our choices and receive Parliament’s view on the choices and how the strategy should be implemented.
Finally, for the Development Cooperation and Economic Cooperation Instrument, Parliament wished to have a clear distinction between policy towards developing countries and towards industrialised countries. We have no difficulty in accepting that.
There has been a strong demand from Parliament for a separate instrument to support democracy and human rights. In January 2006, the Commission set out its vision for the thematic programme on democracy and human rights. I recognise that Parliament is not convinced on this. I have listened to Parliament and I understand its reasons. I am committed, therefore, to resolving this point to the satisfaction of Parliament as part of an overall agreement on the instruments. This is a clear commitment on behalf of the Commission to a separate human rights instrument. This position is shared by the Council.
I should now like to say a few words on each of the instruments that are before this House today.
The Instrument for Pre-accession Assistance – the IPA – has been welcomed by Parliament for its policy-driven approach. There has been a fruitful dialogue on the proposed regulation with Parliament’s rapporteur, Mr Szent-Iványi. Indeed, a compromise text for IPA, addressing a number of issues of concern to Parliament, was agreed by COREPER on 3 May. The Commission fully supports this compromise, which reflects to a large extent the amendments proposed by Mr Szent-Iványi in his report. I am pleased to make a formal declaration today, which I hope will also solve the major outstanding issue of Parliament’s involvement in the suspension of assistance:
‘The Commission will take due account of any request made by the European Parliament to the Commission to submit a proposal to suspend or restore Community assistance, and will provide a prompt and sufficiently detailed reply thereto’.
For the Stability Instrument, I should like to thank the rapporteur, Mrs Beer, for the central and positive role she has played in the negotiations to date, which have touched on sensitive institutional issues. The report from the Committee on Foreign Affairs has had a very positive impact on the political compromise reached in COREPER, for which I thank you. That compromise is very finely balanced. I believe it will form the basis of a deal between the institutions.
Reflecting concerns of Parliament, we have also agreed more policy content under the Stability Instrument. There are strengthened references to respect for human rights in relation to the fight against terrorism. The Commission is ready to make a political declaration further underlining this and confirming its commitment to informing Parliament of exceptional assistance measures as they are adopted. I shall be writing to you shortly setting out some ideas on the establishment of a Peace-Building Partnership to improve practical implementation of civilian peace-building projects.
For the European Neighbourhood and Partnership Instrument, we have worked intensively with Mr Szymánski, Parliament’s rapporteur, and the Presidency. As a result, we now have a text which addresses the concerns of Parliament. An agreement on this text was reached in COREPER last week and we are very hopeful that, on this basis, an agreement is now within reach.
For the Development Cooperation and Economic Cooperation Instrument, work is not as advanced as for the other instruments. I am convinced that the main building blocks of a compromise are, however, within reach. Thanks to the cogent arguments of the rapporteur, Mr Mitchell, it is agreed that the new legislative set-up must preserve Parliament’s codecision rights. It is now a question of the best way to do it. The Commission is calling for pragmatism, given our shared objective of achieving genuine simplification of external assistance.
In more concrete terms, let me come to the main amendments proposed in Mr Mitchell’s report. Given their total number, I will concentrate on those that relate to the architecture of the instrument.
First of all, a series of amendments – Amendments 48, 50, 51, 54, 55, 56, 65, 66 and 67 – propose to establish separate policy-setting regulations and a multiannual financial framework to be adopted by codecision in addition to the DCECI. This alternative to the incorporation of policy content and financial provisions into the regulation goes against the objective of simplification. The Commission is more than willing to expand the geographic and thematic policy content of the DCECI to preserve Parliament’s rights. We have said so on several occasions. However, we consider that the best way to achieve this is to follow the Council Presidency’s proposal and to do it in a single regulation.
Secondly, three amendments – Amendments 4, 23 and 114 – reflect one of the general points made by Parliament which I referred to earlier: the continuation of an instrument in favour of human rights and democracy.
Thirdly, five amendments – Amendments 1, 5, 6, 23 and 115 – build on the initial request to establish a clear distinction between cooperation with industrialised countries and cooperation with developing countries. They actually go further and propose the splitting of cooperation with industrialised countries from the DCECI. The Commission understands the underlying concern behind these amendments. The Commission could consider, for instance – if this is a condition for a final compromise on a clear and logical structure – the splitting of cooperation with industrialised countries into a separate instrument.
Fourthly, three amendments – Amendments 2, 25 and 26 – call for a change in the legal basis, that is, a single legal basis, Article 179, without Article 181a of the Treaty. I know legal advice differs on this. For the Commission, the issue is one of legal security. The Commission also understands Parliament’s argument that a wide understanding of development cooperation should offer the necessary comfort. I would be ready to re-consider our position if a wide definition of development cooperation based on Article 179 is ensured.
Fifth, one amendment – Amendment 51 on sectoral spending targets – is of particular concern. This is the establishment of sectoral spending targets. This would run contrary to the principles of partnership and ownership with beneficiary countries and it would introduce rigidity in programme implementation.
There are also a number of other amendments that would need to be discussed in more depth. A document has been submitted to Parliament setting out the Commission’s position on each of the amendments(1). I do not want to give the impression that our positions are far apart on all these issues. Out of 117 amendments, the Commission can accept 26 in full and 40 in part or in principle. This means that half of the amendments are totally uncontroversial.
Finally, I should like to say a few words on nuclear safety. This has been an important part of our past work and will remain so. Originally included within the Stability Instrument, the change in the legal basis made it necessary to create a separate Instrument for Nuclear Safety Cooperation. I understand that the draft text has now been sent by the Council to Parliament to allow you to begin preparing your opinion.
I should like to finish by saying a few words on the way forward. There are grounds for optimism that agreement could be found on the text of two of the codecided instruments: the Stability Instrument and the European Neighbourhood and Partnership Instrument. Similarly, I hope that the declaration I made concerning the Pre-Accession Instrument is sufficient to allow Parliament to give its opinion.
What now of the Development Cooperation and Economic Cooperation Instrument? This is a key element in the architecture. This instrument covers assistance to Asia, Latin America and South Africa, as well as key thematic programmes. It is central to the package and too important to be left behind. I am convinced that we can do what needs to be done to ensure that the complete legislative framework is in place before the end of the year.
The Presidency has already done considerable work on the policy content of the DCECI. There will be a window of opportunity following Parliament’s first reading to reach a consensus on the key issues of substance before the adoption of the Council’s common position. This could cover some limited changes in the architecture, which would not undermine the principle of simplification and the essential policy provisions. The consensus reached would be reflected in the Council’s common position, which the Council Presidency hopes to adopt in June. This would greatly facilitate a timely agreement on second reading.
Finally, the provision of effective assistance to our partners from 1 June 2007 onwards is a shared responsibility. With the agreement on the financial perspective and the advances made on this legislative package, I am convinced we are within striking distance of achieving that goal.
. Mr President, Commissioner, ladies and gentlemen, I believe that we have today, as far as the Financial Perspective and the various instruments are concerned, grounds for a certain optimism, and this morning afforded us the opportunity to sign an important document. You have, by a very clear majority, adopted an important compromise, and I believe that Commissioner Ferrero-Waldner’s speech just now gives us reason to take a fundamentally optimistic view of things. I hope, in my capacity as a representative of the Council, to be able to contribute to the generally optimistic mood. Much of what the Commissioner has said reflects the Council’s way of thinking. Here, too, we are singing from the same hymn sheet and hoping that we will succeed in very soon putting the finishing touches to the instruments we are discussing today.
Working together over the past few weeks has not been an easy matter, but it has, at the end of the day, proved to be constructive, and has shown just how much, in the final analysis, the institutions’ interests coincide with each other. On behalf of the Council, I would like to express gratitude for this cooperation, which was tough but constructive. It has already enabled us, as early as first reading stage in this House, to achieve agreement on the substance of three of the four instruments – the pre-accession instrument, the neighbourhood instrument, and the stability instrument. Given the complexity of the subject matter, this could certainly not have been taken for granted, and it amounts in itself to a gigantic leap forward.
I would also like to do as the Commissioner has just done and remind your House that the Council has adopted a number of amendments – and not the least significant ones – to every single one of these instruments and not just to those legal acts that are subject to the codecision procedure but also to the pre-accession instrument, which is subject to the consultation procedure. Nor do I wish to gloss over the fact that the package now before you was the cause of a great deal of contention in the Council, and that it took some effort – and a great deal of effort on the part of the President of the Council in COREPER – to get some of the delegations to accept it.
I would now like to say something in brief about each of the instruments in turn. As is well known, each of these instruments has its own history of negotiation behind it, and I would like to begin with the two that are subject to the codecision procedure, those being the Neighbourhood Instrument and the Stability Instrument. We are glad to be able to say that, where the Neighbourhood Instrument is concerned, we have largely achieved agreement, and I would like to thank Mr Szymański for his very constructive cooperation in this respect. I believe that I can say – speaking as the Council’s representative – that we have accommodated virtually all your House’s demands, in that we have made the instrument more flexible, done away with the restriction on the eligible priorities, have imposed further conditions on cooperation, and have made it clear that international conventions, particularly in relation to human rights issues, have to be adhered to. I would remind you of the debate that we had on this subject earlier on. We have also come to a firm agreement on the importance we attach to the role of civil society and our desire to support and promote it.
As for cross-border cooperation, we have not only laid down the partnership principle but have gone further and stressed – as your House demanded – that the regions have to be involved. As you will be aware, the stability instrument – and this is where it is only right that I should thank Mrs Beer – is a particularly sensitive instrument, and it needs to be handled with a great deal of care, for it occupies a grey area between the first and second pillars, and I, speaking as a representative of the Council, will readily concede that this raises serious institutional issues. We have, though, made a good deal of progress, and the Council has endeavoured to meet your House halfway on a number of issues in this respect. We have accommodated Parliament’s desire that it should not merely be consulted but also enjoy the power of codecision. We have managed, albeit as a result of difficult negotiations, to accede to Parliament’s request for a broad scope. The Commission has already made reference to this.
The present constitution specifies what is to be done in the areas of disarmament, improved crisis prevention instruments, crisis management, mediation and measures to take account of the position of women and children in crisis situations. All these things are requirements on which we have insisted, or which we have supported, in the previous debate on the coherence of European human rights policy.
We eventually succeeded, in the 10 May trilogue, in finding solutions that took account of Parliament’s demands for a conditionality clause for measures to combat terrorism by means of statements on the subject from the Commission. I am sure that I can say, on behalf of the Council, that this made it possible for us to come up with a good result. I have to thank Mr Szent-Iványi now that I come to speak to the pre-accession instrument, which is, by its very nature, particularly important. Nor do I need to explain just how important it is for the Austrian Presidency of the Council and its priorities in this very area, quite simply because it is inseparable from the future development of the European Union. The Council therefore saw it as important that it should negotiate with your House in the substance of the act and, in the same way as with the other instruments I have mentioned, to take on board Parliament’s concerns, even though this instrument is not subject to codecision. We have, for example, laid greater emphasis on the gender aspect and on social cohesion and made programmes for potential candidates more widely accessible. We have also agreed to Parliament’s demand that it should be consulted on strategic issues such as the suspension of IPA funds.
Our common objective is that the European Union should be capable of acting in every sphere of foreign policy, and it is regrettable that this – despite some encouraging progress – has not been achieved. What matters now is that we do something of some practical usefulness in moving the process forward as swiftly as possible and adopting the draft acts and regulations in short order. That must now be the common goal of the Council, Parliament and the Commission, and it is one that we must take seriously. I would like to take this opportunity to once more explain in detail why this process needs to be completed, and these draft regulations adopted, as soon as possible.
The existing regulations on the neighbourhood and stability instruments are due to lapse at the end of this year. If we do not ensure that they are replaced, we risk being unable to fund cooperation with the neighbourhood policy countries – which should be a particular matter of concern to all of us – with effect from next year, with it not even being possible to intervene in crisis and disaster situations if these instruments are not wrapped up in good time. A substantial implementing regulation for the pre-accession instrument still needs to be worked out and adopted if the financial resources – in respect of which negotiations were so long drawn-out and laborious – are to be put to work. It is for that reason that your House needs to vote on this by June at the latest. We do not want a financial black hole here.
I therefore want to appeal to you all on behalf of the Council not to jeopardise the timely adoption of the instruments. That brings me to the next – and perhaps the most difficult – heading, which is the instrument for development cooperation and economic cooperation, which, it has to be conceded, is our problem child and on which I would like to touch briefly. Here, the Council has shown itself willing to take your House’s main concerns on board, and I hope that this is a matter of common knowledge.
We are certainly willing, then, to divide up DCECI into two instruments, one for development and another for economic cooperation, and I am sure this will meet one of your House’s fundamental concerns; as the Commissioner has already mentioned, the Council also looks with favour on the idea of creating an additional instrument in the field of human rights, something that your House has also called for. In order to fully respect your House’s rights of codecision, the Council has for some considerable time been willing to have in-depth negotiations with your House on all the essential elements of the geographical and thematic programmes and to formulate them together in the same way that was done in respect of the other instruments.
As you can see, the Council is prepared to meet your House more than halfway on the things that matter to you. The only thing I have to say – and I have to spell this out – is that the development cooperation and economic cooperation instrument must not be broken down any further. To reduce it to still more component parts would quite simply make an absurdity of our aim of simplifying the overall structure of the European Union’s overseas aid. To do so would be the very opposite of what we are endeavouring to do under the heading of ‘better regulation’. The Commissioner has already said the same thing, and I – speaking on behalf of the Council – would like to back her up in the strongest terms.
The Council therefore finds it regrettable that, despite the willingness to negotiate and to make a variety of concessions, it has still not yet proved possible to find a solution to the problem of this instrument any more than it has to the other three.
We do not doubt that the European Parliament attaches every bit as much importance as does the Council to this deficit being made good as soon as possible. The poorest countries on this planet of ours would find it beyond their comprehension if they were, so to speak, to be presented with the bill for a controversy between one institution and another. I would therefore hope that we will succeed in finding a solution that would prevent us from ending up in a legal vacuum after 1 January 2007. This is a task that we cannot put off to the crack of doom, and I would like, by way of conclusion, to repeat what Commissioner Ferrero-Waldner has already said, namely that the Council needs this agreement in order to put the final finishing touches to the other three instruments. As we see it, the concessions we have made in respect of the pre-accession instrument, the neighbourhood instrument and the stability instrument, and our willingness to consider a separate human rights instrument, are absolutely conditional on agreement being reached to the development cooperation and economic cooperation instrument. That much is essential, and it is something on which both the Commission and the Council agree completely.
What is needed, then, is a package solution, and, in order to obtain one, we are relying on your House’s goodwill and willingness to compromise. That is something we owe not only to our partners, but also, in the final analysis, to the European public, which expects us to come up with solutions and has no interest in, or sympathy with, interinstitutional squabbles, and would certainly be disappointed if we were unable, from January 2007 onwards, to give overseas aid to the extent that we have all, together, undertaken to do.
. Mr President, before going into the substance I would like to welcome the presence of the Commission and the Council. I particularly appreciate the efforts of successive presidencies to find a solution to the outstanding problems linked to the original Commission proposal on the DCECI.
When debating this instrument, our overriding concern must be the interests of the developing countries, and in particular the poorest sections of their populations. The remit of the Committee on Development is to represent their interests at European Union level and to ensure that they are kept on the EU’s political agenda. That is why we argue in favour of a specific instrument for the needs of the developing countries, namely poverty alleviation with true economic cooperation and sustainable development, and not just a default instrument for all countries not covered by any other instrument. I believe that this view is now widely accepted and I hope that the Commission now accepts it also.
This Parliament obviously shares the Commission’s desire for greater efficiency, simplification and flexibility in the legislative domain, but cannot allow this to happen at the expense of its own competences and of democracy itself. Parliament essentially exercises its competences in the policy domain at three levels: determination of political priorities – which means codecision at policy-setting level, monitoring implementation, and budgetary powers.
Those three levels are complementary and Parliament, being the only institution directly elected by the European citizens, should strive to have a greater say in all three of them. We should not, however, accept an increase in parliamentary powers at one level at the expense of our existing powers at another level. Codecision is not negotiable. Parliament fought for many years to get it and it is now enshrined in the Treaty.
I am pleased to hear the Commissioner’s assurances on codecision here today. May I say to the Presidency that the difference with the DCECI is that it seeks to replace 16 codecided regulations with one regulation. I am absolutely amazed that the Commission and Council can so easily agree on taking away the role of Parliament. We should also not permit the human rights instrument, which Parliament has consistently been calling for, to be used to make us relinquish our policy-setting powers. Human rights are too important to be used as a bargaining chip in interinstitutional negotiations.
The ball is now in the Commission’s court. My proposal to make the Development Cooperation Instrument the single administrative and procedural regulation for development cooperation not only gives the Commission the administrative simplification and flexibility it seeks, but also ensures that policy implementation is kept apart from the unpredictability of political life. Priorities may change rapidly, according to our political agendas and those of our partners, but a procedural regulation will ensure that implementation can go on unhindered.
As rapporteur on the DCECI, I am fully determined to continue the intensive work that has gone into it and to ensure that it is in place as a procedural regulation well before the end of the year. Now that the Commission has recognised that the policy content for development cooperation must be established by codecision, it is time for it to submit formal legislative proposals on geographical and thematic priorities, so that Parliament and Council can finally start the process of legislating. Both the geographical and the thematic content are close to the heart of the European Parliament and require a thorough debate.
We are talking about priorities for our cooperation with Latin America, the Middle East, Central Asia, the Far East and South Africa; our priorities in the fields of human and social development; sustainable management of natural resources such as water and energy; the environment and the role of non-State actors. These require a full and proper debate in Parliament. Since we know that the debate on such vast and sensitive issues will be difficult and the time is now running out, I want to inform the Council and the Commission that the Committee on Development is setting up a working group to discuss the policy content. This will speed up negotiations within Parliament and with the other institutions once we have received formal proposals.
As I said at the beginning, we are talking about cooperation with hundreds of millions of poor people in the world. They need our continued support. For that, we need a legal base. It is up to the Commission to propose it in time. I welcome the tone and content of the Commissioner’s contribution here today, but there is a lot of work to be done and I hope we will soon get down to doing it.
. Mr President, if someone in Parliament wanted to adopt a good cop, bad cop approach towards the Commission and the Council, it would be difficult to find a better way of doing this than to schedule speeches by Mr Mitchell and myself one after the other.
When the European Commission presented its package in 2004, one thing was uncontroversial and universally praised, and that was simplification. Simplification is a great virtue of the whole package presented in 2004, as it makes it easier for parties from outside the EU to use our legal bases for external aid. However, Parliament clearly believes that this simplification cannot be implemented at the cost of restricting the political aims of our external aid, and neither can it be implemented at the cost of Parliament’s monitoring powers. This is why 124 amendments appeared in my report for the Committee on Foreign Affairs.
I would like to thank the people responsible in the political groups for their work and dedication. They include Mr Tannock, Mrs Morgantini, Mrs Napoletano, Mr Belder and Mr Väyrynen. Without the involvement of the secretariat of the Committee on Foreign Affairs, and also of the political group to which I belong, it would not have been possible for us to have such a clear negotiating position today. Furthermore, without the enormous commitment and dedication of the Austrian Presidency headed by Ambassador Woschnagg, without the involvement of Commissioner Ferrero-Waldner and without the involvement of Mr Brok, who leads our negotiating team as the Chairman of the Committee on Foreign Affairs, we would not realistically be able today to think about accepting this instrument at first reading, something that is extremely important. We must remember that at the end of the year our current legal basis, in the form of MEDA and TACIS, the main instruments of neighbourhood and partnership aid, will expire. We should give our external partners as much time as possible to prepare for this enormous and important change with regard to the legal basis for the provision of external aid.
In the course of 18 months of parliamentary work, we have made significant progress. First of all, we have broadened the palette of political aims for the funding instruments of the Neighbourhood and Partnership Policy and we have introduced clauses making the provision of aid dependent on respect for human rights and democratic standards. We have introduced changes which will allow the Neighbourhood Policy to be applied to countries such as Belarus which avoid cooperation with the European Union. We have safeguarded the role of the EEA and of Switzerland in the performance of tasks associated with the Neighbourhood Policy, and made it possible for these countries to participate in the implementation of the Neighbourhood Policy in the European Union. In spite of what I would call the governmental character of the Neighbourhood Policy, we have increased the role of non-governmental organisations.
Having heard Commissioner Ferrero-Waldner and Mr Winkler’s speeches, we could say today that, thanks to the interinstitutional agreements, we have a guarantee that a new, separate human rights and democracy instrument will be introduced. This instrument will be flexible enough to achieve our aims in a legally and politically hostile environment. As we all know, we face such hostile situations fairly frequently.
Today everything points towards our ability to achieve a compromise on this most important matter, namely the European Parliament’s monitoring role, in terms of both planning and implementing the Neighbourhood Policy. Of course, I am aware that any compromise is uneasy, as this one is for Parliament. However, I will recommend that it be accepted, as everyone who takes part in a compromise has to bear in mind that it will give us the satisfaction of having brought a great process to a close, but that it will also be a slightly uneasy compromise. I am sure that this compromise does not sit easily with any of us, but I am certain that the most important feeling here is that of satisfaction at having been able to reach an understanding.
I hope that this agreement will be reached before the summer break and, more importantly, before the end of the Austrian Presidency. The Austrian Presidency has put a lot of hard work into this matter, and they deserve credit for their work. I hardly need to add that our southern and eastern neighbours are eagerly awaiting the completion of our work. Once again, I would like to thank everyone who contributed to the completion of this work.
. – Mr President, Commissioner Ferrero-Waldner, Mr Winkler, as rapporteur for the Committee on Foreign Affairs on the stability instrument, I would like, once more, to briefly look back and emphasise just what a good idea on the part of the Commission the so-called Prodi package was, in that, whatever else may be said about it, forty instruments have been whittled down to six in order to speed up foreign policymaking and make it more effective. We were happy to go down this road hand in hand with the Commission, even though this was not always characterised by complete harmony.
The profound reform of the Community’s foreign policy that we are debating today cannot be considered in isolation from the upgrading of Parliament’s role, which is long overdue, for we, considering the extent of the European Union’s activities as a global player, are no longer prepared to stand looking over the fence while the governments take the decisions; on the contrary, we want to get actively involved in taking them.
It is for that reason that I have included in this report on the stability instrument a proposal for the introduction of a call-back procedure, which is intended to allow us in this House to bring politically irresponsible measures to a halt at the planning stage. As I see it, there is a correlation between our increased activity in the sphere of foreign policy and the need for Parliament to have a greater say. I want to emphasise once more that Europe’s 450 million citizens expect this democratic legitimacy, and expect it to be monitored. That is what we are here to do, and so, once this stability instrument enters into force, the Committee on Foreign Affairs will have new tasks to perform, in that we will have things to scrutinise and will need to be informed in advance. We are now being given the chance to do these things, and we will certainly make use of it.
Negotiations with the Council and the Commission to this end were, admittedly, tough and slow-moving at first – we spent eighteen months waiting for the Council to come up with concrete proposals – but we have now reached the final stage, and that is encouraging. It is at this point that I would like to thank Commissioner Ferrero-Waldner and all the other participants in the trilogue, especially Ambassador Woschnak, but also, of course, Mr Brok, the chairman of our own committee, and all those – too many to name – who have made our work easier.
I just want to briefly review the points that were of particular concern to us, and on which we have now reached agreement. The call-back procedure that Commissioner Ferrero-Waldner proposed to us is one in line with our way of thinking, and she has now – and this is my second point – assured us that the Commission will take into consideration Parliament's wishes as regards the review clause. Thirdly, we have come to an agreement on matters of content. We saw this as vitally important, and it will also be vitally important in terms of practical external policy, for example, our demand as regards the peacebuilding commission. We have been able to reach agreement on landmines, on issues relating to women and children, on the conditionality of anti-terrorism measures, and on the revision clause.
In order to give you a better picture of what that means, let me say that, in the aftermath of the tsunami, we had a very cooperative dialogue in which we gave consideration to how the instruments that were now all working at once could be brought together, and how aid from the European Union could be got more quickly to the people who needed it. I am very grateful to you for the completion of the Commission’s feasibility study on the civilian peace corps, the coordination of which will, I think, involve us politicians in being responsible for bringing together and simplifying the right approaches.
Following the last two trilogues, there was evidence of compromise in the statement we got yesterday from the Commission, which stated that these measures were being taken on the basis of human rights and of international law. We regard that as an important and fundamental precondition if the war on terror is to be steered in the right direction.
Turning, if I may, to the coordination of peacebuilding, I will be discussing the proposal you made yesterday evening with the Members who have up to now been actively working alongside me on this. On this point, too, I think it should be possible for us to come to an agreement, which will make it clear to us how the Commission is contemplating bringing the Council and other actors in on its activities in this area.
It may be unusual to do so at this hour of the day, but the debate we are having today is a debate on fundamental principles. We are going for a final spurt in order to be able to vote on the stability instrument in June, at first reading. Let me conclude, though, by reiterating, and very clearly, that, if we really are to take seriously our commitment to human rights, then we would ask you to ensure that the proposal for a democracy and human rights instrument is brought before this House as quickly as possible, for we do not regard human rights and democracy as a bargaining counter, and nor should they be used as a means of putting pressure on the Development Committee.
. Mr President, Mr Szent-Iványi is the rapporteur on the Instrument for Pre-Accession Assistance, but he is not here, because the Commissioner has sent him far away to oversee the elections in Fiji. Mr Szent-Iványi sends his greetings and asks us on his behalf to thank the Commissioner for her speech, which is in complete harmony with the agreement which has been reached on this issue.
A major reorganisation in the financing of external relations is to be introduced through the regulations now being discussed. Previous financial instruments are being combined and the decision-making process reformed. The European Neighbourhood and Partnership Instrument is to replace the current TACIS and MEDA systems. Cross-border cooperation is to feature a new arrangement, which will permit the flexible combination of the financing of external relations via the Neighbourhood and Partnership Instrument, on the one hand, with funding for the territory of the Member States out of the European Regional Development Fund, on the other.
Hitherto, cross-border cooperation has been very unwieldy, as the decision-making systems for funding under TACIS in external relations and regional development financing within the Union have been very different. It will be a massive challenge to harmonise the administrative procedures and interlink them. The pending implementing regulation must be drafted carefully and take Parliament’s views on the matter into account.
For all the financial instruments we need a decision-making system that safeguards Parliament’s influence even after the regulations are adopted. The negotiations on this matter have gone very well indeed. The Group of the Alliance of Liberals and Democrats for Europe is pleased that the other institutions have at last approved Parliament’s call for establishing an instrument for human rights and democracy.
The external relations instruments form a whole, and consensus must be reached on all of its components between the Council, the Commission and Parliament. This will require flexibility on all sides, including the European Parliament. The changes to the financing mechanisms are so significant that problems can be expected in their practical application. All the institutions must be ready to make changes, if necessary, to the regulations now being decided upon within the current Financing Period.
I was shadow rapporteur on behalf of the ALDE Group when the ENPI Regulation was being discussed and I would like to thank my colleague, Mr Szymański, for his cooperation. I am especially glad that the Northern Dimension and cooperation with our northern neighbours were also covered by the regulation.
– I would like to call upon my colleagues to consider their positions regarding the legal basis of the proposed regulation. It is necessary to retain a dual legal system and thereby to ensure that the Committee on Foreign Affairs will in future play a role in the processes of development and economic cooperation. If Article 179 provided the sole legal basis, this process would be exclusively in the hands of the Committee for Development, and our committee would lose its authority. You have already spoken of human rights here, although these are in the AFET portfolio.
I would also like to draw attention to the fact that I have been informed that a dual legal basis would undermine the authority of the European Parliament. This information is untrue, insofar as Article 25 of the Opinion of the Committee on Legal Affairs of Parliament clearly states that if there is a dual system, then Articles 179 and 181a will implement a codecision process, thereby giving Parliament greater authority. If we have a single legal basis relying on Article 179 alone there is a danger that programmes such as Erasmus Mondus or other educational programmes and student grants will disappear.
Article 179 is not able to cover the broad spectrum of development and economic cooperation. For example, it would not cover sectoral cooperation in areas such as transport and energy. Not all types of cooperation can be subsumed under the term ‘development cooperation’. Furthermore, Article 179 applies only to developing countries, and the EU does not have its own definition of developing countries, which it has borrowed from the OECD. Article 181a, on the other hand, speaks of third countries, which means its definition is less restrictive. If Article 181 were dropped, some countries would be automatically excluded.
Ladies and gentlemen, if we pass this directive with a single legal basis, it means that Article 181 will no longer have a basis in the agreements and we will thereby be giving carte blanche to the Commission.
. Mr President, ladies and gentlemen, the subject of my speech is the European Neighbourhood and Partnership Instrument, which I have followed as draftsman of the opinion of the Committee on Development.
This new policy, which became necessary after the last major enlargement, covers a vast geographical area. The primary objective of this policy is, as you know, the creation of a common area of prosperity and security for developing economic integration and political cooperation between the Union and its partner countries. This is a challenge and, at the same time, a chance to take advantage of the opportunities that derive from this policy, including in terms of development, since most of the countries benefiting from the Neighbourhood Policy are indeed developing countries.
The Neighbourhood and Partnership Instrument establishes a close relationship between internal and external cohesion: from that perspective, security is therefore linked to development. I would therefore draw the Commission's and the Council's attention to the fact that development policy must have greater scope as an instrument of the Union’s external relations.
. Mr President, I welcome this neighbourhood instrument that we will soon approve and which we are debating today and, in particular, I am pleased with all of the amendments that have increased the role played by civil society in the neighbourhood policy.
The spokesmen who have spoken before me have said that we are still awaiting a genuine instrument, which the Commission has said it will present, for strengthening human rights and support for democracy. It is clear, however, that this neighbourhood instrument that we are debating now, following its passage through Parliament, has been filled with numerous references to that protection of human rights and the relationship with civil society and non-State actors. I would call upon the Commission to bear this in mind and, when it comes to implementing this agreement with neighbouring countries, to remember that many of them are not democracies. It must therefore bear very much in mind that this instrument cannot be allowed to strengthen non-democratic regimes and that it must therefore take very good account of these non-governmental actors.
. – Mr President, Commissioner, Mr President-in-Office of the Council, ladies and gentlemen, I would like to thank the rapporteur on the Neighbourhood Instrument, Mr Szymański, for having taken on board so many of our committee’s suggestions, which has added value to the Commission proposal.
I can do no other than stress – and in this I am expressing the Employment Committee’s view – how important it is that the social dimension be given greater emphasis in promoting the Neighbourhood Instrument. It is particularly at the outermost border of the European Union that an enormous economic disparity is to be found, and tensions can be reduced only if the social dimension is given an equal priority as the country draws nearer to the EU.
I would like to take this opportunity to reiterate how important is the role played by the social partners in the Neighbourhood Instrument. If there is to be partnership with these countries, then it is absolutely essential that their role be strengthened and promoted. This House can count the implementation of educational measures and their social role as accompaniments to the action plans among its successes.
Mr President, the Committee on Budgets was pleased to address the financial aspects of these issues. We were glad that in the future our foreign policy and neighbourhood policy activities would be conducted within a more transparent and more simplified structure.
We have a saying: a bad neighbourhood is a Turkish curse. It originated in the times when a large part of Hungary was under the occupation of the Ottoman Empire. We are interested in a good neighbourhood, and I believe that this instrument will help prevent the European Union from building walls or erecting a Chinese Wall around itself, and will encourage it to efficiently help its neighbours to prosper, instead. This will also be in the interest of our safety.
We supported the idea that in some cases we could, for instance, waive the cofinancing contribution, because in many of our neighbouring countries the organisations involved would be unable to support such a programme from their own resources. I ask the House to support the proposal, and I would like to thank everybody for their work.
Mr President, relations between the old and newer neighbours play an important role in European Union foreign policy. In recent times, however, we have found out from the media that the financing of projects is in some cases quite unclear. While I would like to commend the work done by the rapporteur, as the draftsman of the opinion of the Committee on Industry, Trade, Research and Energy I do have two critical observations concerning the vagueness of the European Union’s expenditures.
The first concerns the role of the European Parliament in the preparation, management and auditing of projects, which was included in the amendments proposed by the , but is not in the final text. The status of legal entity submitted concerning partners is also missing.
The second observation concerns the introduction of the Northern Dimension into the draft from the same position. The Northern Dimension is undoubtedly a most successful step by Finland in relations between the European Union and Russia. Its extent has, however, not been defined. From time to time it is presented as an immediate neighbourhood policy of the Member States – that is, Finland, Estonia, Latvia, Lithuania and Poland.
The third and best possibility is good-neighbourly relations between the eight Member States from the Baltic Sea region and Russia, which naturally does not rule out the involvement of other countries.
Thank you, Mr President.
. Mr President, it was entirely natural that the members of the Committee on Civil Liberties, Justice and Home Affairs should take an interest in standardising and simplifying the procedure for integrated border management and in migration, asylum policy, crime prevention and the prevention of human trafficking on the one hand, at the same time as in promoting the rule of law, the independence of courts and good administrative practices as laid out in the European Neighbourhood and Partnership Instrument.
We cannot jointly fight crime or build border infrastructure if the funds allocated for this purpose sink in a mire of corruption or incompetence. That is why I wish to stress that the members of the Committee on Civil Liberties, Justice and Home Affairs are counting on the fact that practical support in the fight against crime and human trafficking will go hand in hand with support for an independent legal system, good administration and civil liberties. This is necessary in order to achieve a balance between costs and benefits, and so that the demands and the profits are balanced in such a way as to ensure that our neighbours will not only be aware of the weight of their obligations but also perceive values that, to them, seem independently and convincingly necessary for a better, safer life.
. Mr President, Commissioner, Mr Winkler, the European Neighbourhood and Partnership Instrument simplifies the European Union's external aid and strengthens cooperation with our neighbours, and that is a good thing.
Nevertheless, we must be prudent with regard to the funding we grant to the neighbourhood policy. We need to bear in mind the differences between our neighbours to the East and those to the South, and the fact that reforms are being implemented at variable speeds. Let us ensure that European financial aid remains stable and, in particular, that it continues to be divided as at present.
I am thinking here of our neighbours in the Mediterranean, who, as part of the Barcelona process, have a particular relationship with the European Union. We need to show and prove that our partnership continues to be a high priority, by increasing our political, economic and cultural cooperation.
. Mr President, Commissioner, members of the Council, what we in the Committee on Regional Development, and I as co-rapporteur (Article 47) in particular, have committed ourselves to is concrete support for citizens on both sides of the EU’s external borders in the coming years. As Mr Szymański has already said, agreement on the European Neighbourhood and Partnership Instrument at first reading is now within reach.
The European border regions are offered the opportunity, in the coming years, partly with some EUR 700 million per annum in funds from the European Regional Development Fund, of carrying out concrete programmes that cover a wide spectrum, including public health, education, the economy and the environment at Europe’s external borders.
It is vitally important that we, in consultation with the Council, have reached agreement on how we go about this. Specifically, we have managed to maintain the INTERREG method under regional policy. In that connection, we have consulted the association of the European border regions and the newly formed network of external eastern border regions, called NEIGHBOUR, who claim they know how to use this method, for they have received and adopted workable suggestions.
Finally, we have also reached agreement on the transitional regulation, which means that preparatory measures can now be funded. Should we fail to reach agreement on the external border with the regions and the nation state, we will take concrete action after 1 June 2010 to ensure that the funds can be spent in our own Member States on this side of the border and are not wasted. A readily implementable Euro-Mediterranean Partnership Initiative (EMPI) will be before us from 2007 onwards. In that connection, I would like to thank Mr Szymański and the Council for their unyielding commitment to reach agreement.
. Mr President, I am very pleased that Commissioner Ferrero-Waldner views the economic cooperation instrument as important, and I do not see anything wrong with it becoming a matter to which the codecision procedure is applied at some point, even if that is not yet the case today.
As the rapporteur of the Committee on International Trade on the Instrument for Pre-Accession Assistance, I would like to say that we want to help candidate countries in cross-border activities related to establishing a market economy, non-governmental organisations, implementing WTO principles and all academic exchanges. At the same time, we strongly demand that the Commission present annual reports to Parliament so that we may see what the funds have been earmarked for, and so that, in a few years’ time, we can avoid feeling disappointed that they have disappeared somewhere and we do not know if the aid really reached European Union candidate countries or not.
. Mr President, firstly I would like to thank our rapporteur, Mr Szent-Iványi, for our positive cooperation on the drafting of the Regional Development Committee opinion on the Instrument for Pre-Accession Assistance. My opinion is that this report is an opportunity to provide at all stages for the involvement of the European Parliament in the control and management of the new IPA.
In that respect, consultation is not sufficient. In fact, due to the budgetary and political character of the issues at stake, provision should be made for codecision procedures. I believe that the lack of visibility in the level of funding per country, objectives and components should be clearly addressed and that the new instrument should ensure clarity and predictability of the Union’s commitments to its partner countries. Moreover, proper account should be taken of the specific situations and potential difficulties of the beneficiary countries. Alternative implementing arrangements should therefore be in force in order to avoid any shared management problems.
. Mr President, ladies and gentlemen, once again I am very pleased at the change to the legal basis of the stability instrument, and am grateful to the Commission and the Council for having accepted this change. I am also pleased that the negotiations with the Council made it possible to restrict the scope of the stability instrument by limiting cooperation in the fields of peacekeeping and anti-terrorist activities. Nevertheless, the Commission's proposal aiming to establish a non-compulsory call-back mechanism does not make up for the deficiencies in Parliament's power of codecision on the political content.
With regard to the Mitchell report, I am delighted that Parliament has not yielded to the Commission or the Council. Tomorrow, we are going to vote on a text that maintains Parliament's powers and allows it to retain its role as colegislator regarding the political direction to be taken by the new cooperation and development instrument. There is no reason to yield because this power is an established right. Indeed, the political guidelines on which we want to secure codecision will replace 16 regulations that underwent the codecision procedure. Now that the initial battle has been fought, we expect the Commission to propose a policy soon so that we can complete the second reading before the end of this year.
Nevertheless, I am concerned about the neighbourhood instrument. It raises the same problems as the development instrument, but the response provided is considerably different. As in the case of the Development Cooperation and Economic Cooperation instrument (DCECI), this instrument is subject to the codecision procedure but has no political content. As in the case of the DCECI, the political content to be defined will, for 15 of the 17 countries covered by the neighbourhood instrument, replace around a dozen subject-related regulations subject to the codecision procedure.
In an effort to retain its competences, Parliament itself proposed the call-back mechanism to express its opinion on the political content of the neighbourhood instrument within the framework of the codecision procedure in the case of differences with the Commission. We are an elected assembly and our work is, by definition, political. We have chosen, though, to legislate on the most technical aspect of the partnership – the procedural framework – but to keep our peace on the political strategy. Today, we are prepared to give up the call-back mechanism and to yield to the Commission and the Council in order to adopt this text at first reading.
Why should we go back on an established right? Why should our legislative power be curtailed at a time when Parliament is achieving significant legislative victories in other areas, such as port services, the Services Directive and, tomorrow, the DCECI? I understand that we need to reach a speedy compromise on this instrument with the Council and the Commission, but how can any elected representative vote to lose his prerogatives?
Mr President, the facility to respond to threats against human rights and democracy is a self-evident and necessary objective.
On the essence of the proposal, on behalf of the Committee on Budgets, I should like to say, as regards the instrument for stability, that the codecision procedure – which is now accepted by all sides – is certainly, legally speaking, the right procedure.
On the question of transparency and flexibility, transparency safeguards the avoidance of overlaps in the various activities, mainly with the CFSP, while flexibility affords the facility for timely intervention and improved efficacy.
I close by saying that certainly I have no objection to the proposed indicative financial framework and I would like to say that, through the annual budget procedure, we shall fight in the Committee on Budgets for maximum efficiency of the instrument for stability.
. Mr President, I fully support the objectives of the ‘Prodi package’ of simplifying the structure of our external actions. As the largest provider of overseas development assistance, a key trading partner for the LDCs and an important provider of technical and financial assistance, the EU has an obligation to ensure that our actions add value, are properly coordinated and are coherent.
The Committee on International Trade has three main concerns about the packages in general and the DCECI Instrument in particular. Firstly, in relation to the legal base, we took the view that Article 179 was an insufficient base and that we needed a legal base that included cooperation with both developing and industrialised countries: in other words the inclusion of Article 181a. Nevertheless, we respect the view of the Committee on Development that having this in a single instrument involved the risk of vulnerability between development objectives and industrial objectives.
Our second concern is the apparent downplaying of the importance of trade in the package as a whole. We want trade-related assistance to be given a clearer focus and wonder, in the absence of a thematic programme, how trade will be handled in the proposed structures for the new instruments.
Finally, we share the other committees’ concerns about the erosion of parliamentary control and believe that Parliament was right to reject the original 2004 proposals. The breakthrough we have achieved with the Council and the Commission on review and expiry clauses should lead to a positive vote tomorrow, but Parliament must now be fully engaged in setting policy priorities throughout the package.
. Mr President, firstly I would like to congratulate the rapporteur, Mr Szymánski, on the ENPI. The European Neighbourhood and Partnership Instrument – which will replace the existing Tacis and Meda programmes in 2007 – is, in my view, essential to budgetary discipline and procedure. It will cover the Euromed countries of the Barcelona Process and the Western NIS countries, as well as the three Caucasus republics, which currently constitute the European Neighbourhood Policy countries on which I am Parliament’s rapporteur. Like Russia, which is not part of the ENP but enjoys the four Common Spaces, these are all key neighbouring countries whose geopolitical stability and economic prosperity is vital to EU interests. We need to be surrounded by a ring of friends who enjoy free markets, security within their borders and shared values with the European Union, particularly on human rights and democracy-building.
Although generous, the aid provided in these dedicated instruments – in the case of the ENPI it is of the order of EUR 12 billion for the next financial perspective – is less per capita than that granted in the pre-accession process to EU candidate countries. Nevertheless, it is an important contribution in technical assistance and investment in key infrastructure projects, which can complement the work of the EIB and the EBRD.
I also believe that aid and trade privileges must be the carrot that can be coupled to the stick of conditionality as part of the ENP, to ensure that the closer these countries move towards the European Union’s values, the more they can be rewarded in future. The ENPI must remain part of the codecision procedure under Article 179, with suitable monitoring and oversight by our Parliament.
I also welcome the concession by the Commission – and I gather the Council will also fall into line on this – to set up a dedicated instrument for human rights and democracy that will facilitate the EU’s priority support for building greater values of human rights, democracy and freedom in the rest of the world.
. – Mr President, there is disquiet within the Committee on Development at the difficulties that have arisen with the European Commission and the Council with regard to the negotiation of the instrument for development cooperation.
We approved the first Mitchell report more than a year ago in the Committee on Development and, since then, it has been at a standstill while we waited for the Commission and the Council to stand by their promise to take account of our arguments and criticisms of the Commission’s initial proposal. Nevertheless, those promises have not been fulfilled, despite some effort and progress, and they have not been reflected in any text presented to Parliament by the Commission.
There were three main problems with what has been proposed to us. Firstly, it did not appear reasonable to have a single instrument for development cooperation and cooperation with the developed world. We were concerned that resources intended for the development of the countries of the South could be transferred to cooperation with the countries of the North. With regard to this point, the Council and the Commission appeared to sympathise with our position.
The second point was more serious. We could not accept the idea of Parliament losing competences that it had had with regard to the seventeen instruments which were now intended to be compacted into one or two. The entire process of European integration has been characterised by a constant effort to consolidate the democratic progress made within the interinstitutional relationship, which has essentially taken the form of greater competences for Parliament in decision-making.
We are surprised, and somewhat indignant, at the approach advocated by the Commission, which sets efficiency against democracy. The intention has been to reduce Parliament’s competences, on the grounds that they complicate the process and make it less efficient. It is not the hierarchy of the Committee on Development that is at stake, but rather the competence of Parliament, and in that regard we cannot take a single step backwards. In this respect, there has not been the least progress that can be objectively measured.
The third area of conflict relates to the fact that, perhaps more on the part of the Council than of the Commission, the intention has been to include actions relating to security, terrorism and immigration within development cooperation. Some of them may appear appropriate; what is unacceptable is that they should be funded with resources earmarked for development cooperation.
For example, funding the repatriation of illegal immigrants from the instrument for development cooperation is not acceptable to us. These programmes require a differentiated instrument funded from other sources. In this area as well, there has been some progress in our debate with the Commission and the Council.
Mr President, we are going to vote for the text proposed to us, in the hope that, at second reading, the Commission will understand and accept our arguments, hopefully with the understanding and support of the Council.
. – Mr President, there is indeed consensus in this House on the need for reform of the development cooperation instruments, and that it needs to happen without delay. In this field, there are already 16 different regulations, with differing priorities and running for different periods of time. The existing procedure is complex, incomprehensible and opaque.
The Commission’s draft, though, is a model of how not to tackle this state of affairs. Simplification and efficiency are not the same things as the voiding of Parliament’s right of codecision, the systematic blurring of the lines between development cooperation and foreign economic policy in our dealings with industrialised countries, or an obscure legal basis for the use of funds earmarked for development policy.
What I have heard from you today, Commissioner, amounts – putting it cautiously – to contradictory statements on these three core issues. Perhaps we can take that as a reason to hope that the Commission might stir itself into life, which, in view of the fact that time is now running out, is precisely what it needs to do; many regulations will lapse at the end of the year, and, if we fail to reach agreement, our legal position will be a precarious one.
We want Parliament to vote right now, so that there can be no speculation about it being Parliament that delayed the agreement. It is on that basis that we need to negotiate. The Austrian Presidency of the Council has circulated some good ideas as to what a compromise might look like, and now the Commission really must abandon its tactic of sitting on the sidelines when these points are being discussed and meet us halfway and negotiate a compromise in which simplification and Parliament’s full right of codecision are not seen as antithetical.
Mr President, ladies and gentlemen, despite the dissatisfaction expressed, I feel I must sincerely thank the Commission and the Presidency, as well as Mr Mitchell, the Committee on Foreign Affairs and all the members of the parliamentary committees and the relevant secretaries for the hard work they lavished on reaching an agreement on four instruments for external action. Interinstitutional cooperation and dialogue constitute a testing ground that will enable us to achieve a positive and effective outcome in the interest of all the actors involved, particularly those from developing countries.
As regards the development cooperation instrument, significant progress has been made on the expiry date, on the revision clause and on other topics too. The negotiation process has succeeded in overcoming the differences.
With this first reading, we are concluding this initial phase so as to move on as quickly as possible to the creation of a task force of the Committee on Development, this being a decision that the committee itself has already made. This task force will enable us, once we have received some formal proposals from the Commission, to discuss structures and contents with the aim of reaching a comprehensive agreement as soon as possible, since responsibility for any potential ‘gaps’ would lie with everyone and not just with one party.
A solution, which we consider positive, has been found on one of the decisive points of the Mitchell report, namely that of keeping cooperation with developing countries and with industrial countries separate. I sincerely hope that we will succeed in finding a solution, too, regarding Parliament's powers to define thematic and geographical priorities, priorities that cannot be abandoned, not least in view of the fact that the document in question replaces 16 codecided regulations.
. Mr President, I should like, if you will allow me, to extend this debate, because we must remember that all of our discussions and our speeches today assume that we have a common policy on external relations.
However, it seems to have escaped the notice of some that, when the French and then the Dutch rejected the European Constitution a year ago, it was precisely because they did not want to let go of what they hold most dear, namely their world view as expressed in their foreign policy.
They have no intention of creating, as the Constitution proposes, a minister for foreign affairs, not even if it is Mr Solana, and they have even less intention of giving him services and funding. No, they do not intend to have the same foreign policy as, for example, the United Kingdom or Italy, or of others, when they invade Iraq, a member of the United Nations, without the consent of the Security Council, thus disregarding international law and even the existence of international law.
They do not want a superpower that kidnaps, deports and tortures like the United States does, as we saw with the infamous affair of the CIA's supposedly secret flights, carried out with the tacit approval of our authorities, particularly of Mr Solana, who certainly does not let you forget that he was Secretary General of NATO. If Mr Solana wants to defend human rights, then let him condemn Washington and their European accomplices, which, by remaining silent, have made themselves accessories to kidnapping and torture, rather than starting arguments with the southern countries that are insufficiently aligned for his taste, or perhaps too close to France.
We will certainly vote against these funds and this financial perspective, which is a fatal perspective for Europe and its dignity.
. Madam President, I should like to congratulate my colleague, Mr Mitchell, for the work that he has done on this report. There are a number of points that I wish to make today.
I believe that it is imperative for Parliament to retain the power of codecision on strategic priorities, geographical and thematic aid programmes. It must also apply for the multiannual financial framework. It is essential that we do not allow the European Commission to introduce a single instrument in such matters. I believe that, in keeping with the Millennium Development Goals, the scope of EU development aid should be restricted to the developing countries only.
On the question of aid funding, I believe that the budget support must be approved by the Court of Auditors and the parliament of the partner country. Any suspension of aid must be decided by the Council of Ministers by qualified majority after the European Parliament, but we must ensure that any financial aid and debt relief is organised in such a way as to ensure that some corrupt African leaders, without mentioning names, cannot rearm themselves to bolster highly questionable regimes.
The EU is the world’s biggest aid donor and is responsible for 55% of all development aid. Unfortunately, much of that aid is of very little use to developing countries unless we also make trade work for them. I propose a significant boost in aid for trade, which would be aimed at helping developing countries help themselves by enabling them to turn market opportunities into reality.
I believe it is vital that the European Parliament does not lose its joint legislative power with the Council on the issue of development policy.
Mrs Commissioner, Mr Winkler, as shadow rapporteur for the Group of the European People’s Party (Christian Democrats) and the European Democrats’ faction, I support Parliament’s efforts to find a role for itself as an active joint partner in areas involving strategic foreign policy choices. I was pleasantly surprised by Mrs Ferrero-Waldner’s statement today that the commission would agree with both the implementation of the auditing clause and the European Parliament’s right of participation in the case of the stabilisation instrument.
What is important is that these documents create a direct link between crisis aid, European Union development cooperation and the implementation of human rights policy. The objective of establishing mutual additionality between the aid channelled through the stabilisation instrument and the aid provided in the framework of the three remaining foreign instruments is also worthy of recognition. Thus we have an opportunity to create an integrated European Union strategic programme connecting the main policy instruments with the elements of the new stabilisation instrument.
I am pleased that the council and now the commission have supported the Committee on Foreign Affairs’ request for a separate ‘human rights and democracy instrument’. With the perspective of implementing this instrument, there arises an opportunity for agreements to be concluded concerning the remaining three foreign policy instruments.
Today’s message is that the European Parliament has established the objective of considerably increasing its right of participation in the issues mentioned. We also now expect the commission to offer legislative initiatives for realising the foreign aid instruments in question.
The implementation of these instruments concerning all third countries, and on the same criteria is, however, a much more difficult question. To that end, it is of the utmost necessity that the European Union’s integral foreign and security policy should be implemented in practice, not only in theory. This policy must be coordinated more firmly and effectively in order for it to create the necessary generally established framework for reacting to crisis situations.
Thank you very much.
Madam President, it was one and a half years ago that the Commission tabled new proposals for the financial foreign policy instruments, including development cooperation, in an attempt at simplification and rationalisation, and that is something of which I am entirely in favour. The way in which the Commission wanted to achieve this, however, would mean that, while Parliament now – thanks to 16 regulations – has codecision powers, it would soon only have an advisory role in the area of development cooperation.
What Parliament wants is a say in how policy is fleshed out in terms of topics and geography and in the distribution of funds across the priorities. Also – and that is a different matter in this instrument – the Commission would like to lump together economic cooperation with non-Development Cooperation countries and development cooperation by using a dual legal basis. That is something that remains unacceptable to this House.
Although we feel we have now, for lack of new proposals from the Commission, wasted 18 months, all is not lost. The Committee on Development is prepared, on the basis of the Mitchell report, to set up a task force, and we are prepared to get our skates on, on one condition though, namely that the Commission tables its proposals within the next few weeks.
Firstly, we want a rationalised instrument, intended for development aid alone, with only Article 179 as its basis, and thus restricted to official development spending. Secondly, we would like to see separate proposals for programmes arranged according to topic and geography. We are prepared to restrict the number of regulations. We want the right of codecision on the broad outlines of policy. Thirdly, we want financial priorities either on the basis of a multi-annual financial framework or by including a very low percentage in the geographical and thematic proposals. What we propose is that 50% of all EU Official Development Assistance spending should be spent on Millennium goals and within this context, present spending levels for basic education and basic health care should be doubled.
It is now up to the Commission to decide whether it wants to do business, or remain at loggerheads with us, in which case we will obstruct its simplification and rationalisation initiatives and will revert back to those 16 instruments and all the unworkable micro-management that they entail. I would urge the Council and the Commission, in order that poverty may be reduced in a credible and effective way, to accept our offer. I would thank the Austrian Presidency for the commitment it has shown to date in this respect.
Madam President, with its various financial instruments, is the EU providing itself with the means to pursue its external policies sincerely and in full? If Europe disappoints, euroscepticism will increase. If we disappoint our partners, we are taking the risk that they will turn away from us. I hope that the neighbourhood instrument will be effective and will bring the regional stability for which we hope.
In bringing the countries of the southern Caucasus into the neighbourhood policy, for example, has the Union taken account of the expectations of the people concerned? I am talking about a sub-region that I know well. Bordered by Russia, Turkey and Iran, it is now at the centre of European and international debate. By guaranteeing their security, we are also guaranteeing our own. For this to work, our neighbours need considerable resources to implement the action plans they are currently drawing up, and it is regrettable that the European Union and Parliament are not involved in the negotiations. However, the important thing is that this instrument, the neighbourhood policy, must assist these countries on the path to democracy, that the Union must be a real player in the peaceful resolution of conflicts, namely, in the case of the southern Caucasus, the 'frozen' conflicts in Nagorno-Karabakh and Abkhazia, and in the peace plans for South Ossetia. These countries have voluntarily turned towards our European values, and they must be supported in their action plans.
Because we now need to do more and better with the available resources – which seems to be the theme for today – I therefore call on the Commission to get the allocation of the scarce resources right and to invest in projects based on the fundamental principles of lasting peace and regional stability, respect for human rights and democracy, and sustainable development.
– Madam President, very interesting though this stability instrument is as an approach, there is a quite fundamental problem with it, for it amounts to something like an attempt to disregard what is stated in the Treaty of Nice – namely, that there is no free-standing military budget – and introduce something of the sort by a circuitous route, and that I do regard as highly problematic. This draft, however, states quite openly that the intention is that the new financial instruments should play a crucial role in ‘developing the Union as a global player’. It is fairly plain to see that what it is talking about here is military expenditure.
According to the Treaty of Nice, there can be no freestanding military budget, and we should actually leave it at that. What is happening instead is a piecemeal approach to exploring alternative means of funding and developing them. Another problem is the vagueness of this financial instrument, for it is capable of being used to fund not only civilian but also military projects. I would urge you to be quite open in saying that you want to fund military operations, and be quite open about doing it, for that is something that can be handled politically. That is why this is so very problematic.
Madam President, we are constantly told to listen to the people, not least by the Greek President this very morning. Let us do that and recognise that the people, when asked directly, say ‘no’ to the Constitution, not least because they view with dismay the allocation of more and more of their money to pre-accession and even pre-candidate countries, some of which are undeveloped. Here it is essential that developed and undeveloped countries be separated and that these funds are not for European countries alone. So the EU should remember Third World countries outside the EU where its funds would be put to better use.
In fact, its activities often lead to poverty in the Third World, which is why my party wishes to put this aid back in the hands of Member States alone. Only yesterday, this House voted to allow EU fleets the rights to fish the waters of São Tomé, Príncipe and Angola. We all know what happens then: the EU fleets rape the waters, putting locals out of business and destroying fish stocks for years to come. What price external relations then?
Yesterday, we gave rights to EU fleets to fish Moroccan waters and specifically rejected proposals that Member States could prohibit their fleets from fishing the waters of Western Sahara. Half the people of that unhappy country live in Algerian refugee camps because of Morocco’s military takeover. Now there is political, uncivil insecurity for you! Thus is Western Sahara impoverished when it could be helped. But there are only 300 000 people there; they have renounced violence, unlike some other countries in receipt of EU funds, so the world forgets them.
Madam President, while I would like to express my admiration for the rapporteur, Mr Szymański, as well as for the other rapporteurs, I would also just like to highlight a few matters related to the European Neighbourhood and Partnership Instrument. We are talking today about an instrument that constitutes one of the tools for creating partnerships and neighbourly relations between the Union and third countries. Yet are the funds which, as far as I know, amount to only 1.5% of Union spending, sufficient? Are we really going to be able, with this money, to promote the spread of democracy, respect for human rights and civil society building?
With this kind of approach, specific attention needs to be paid to ensuring that objective criteria are used to determine how the funds are distributed. Implementing provisions will also be important. We do not have a lot of time. It is good that Russia is mentioned in paragraph nine of the explanatory statement. It is a shame, however, that the same emphasis was not placed on Ukraine. Finally, I would like to say that this financial instrument constitutes an opportunity for the European Union, which is home to barely 7% of the world’s population, to contribute to global stability and security and to poverty reduction. It will be beneficial to us all and will constitute European added value.
– Madam President, Mr President-in-Office of the Council, Commissioner, I should like to start by emphasising the importance of our debate today, both as regards the subject and as regards the fact that it is a debate based on broad agreement.
We are all aware of the fact that the message that we send today, by debating this subject in the European Parliament, to third countries, irrespective of the relationship which these countries have with the European Union, is important.
I wish, of course, to congratulate all the rapporteurs, especially Mr Szent-Iványi, to whose report I devoted most time, both for the fact that he was extremely cooperative throughout the procedure in the Committee on Foreign Affairs, and for the proposals which he formulated. The very fact that for Mr Iványi's report we have an agreement between us in the European Parliament and also with the European Commission and the European Council is something that I consider very important.
It is also important that pre-accession assistance is being given, of course, to the two candidate countries, Croatia and Turkey, and to countries with European prospects, such as the countries of the Western Balkans.
Finally, I am delighted that we have resolved with the agreement what I consider to be the serious matter of the legal basis of Article 181. In other words, I consider that the agreement made – take heed – is important and I trust that it will be applied in the best possible way.
Madam President, the idea that six regulations that are not subject to codecision and concern a range of detailed topics could be integrated into a single regulation and be labelled part of the better regulation effort is unacceptable to my group.
Do the Commission and the Council really believe that better regulation is achieved by cutting the European Parliament out of the procedure altogether? How can you bring the EU closer to its citizens whilst attempting to take powers from the only directly elected EU institution, whose Members have the closest contact with the European citizens? This Parliament cannot give up its competence and scrutinising role. We need to maintain democratic oversight and, indeed, build on our responsibilities in development and external actions.
Seven months are left before the external actions regulations should come into force. Let us see the Commission put its money where its mouth is and allow Parliament adequate time to legislate on the proposals which, let us remember, the Commission is desperate to have but has not yet formally put forward.
The Commission and the Council should pay attention: this Parliament will not be blackmailed on the Human Rights and Democracy Instrument. Furthermore, giving up codecision would mark a dangerous step backwards for the development of the European Union as a whole. This Parliament will not allow that to happen.
– Madam President, I am glad that the new pre-accession assistance programmes are to be given an unequivocally political slant, and conclusions have been drawn from our experience with them, so that funds will from now on be spent in a more targeted, efficient and flexible way.
We know that progressive European integration is the driving force behind the processes of change in the countries of the western Balkans, and in Turkey as well. This House has an interest in being consulted in good time when the framework rules are drawn up, when results are assessed and when conclusions are drawn, and we will consider very seriously the Commission’s undertakings in this regard and also in respect of the Neighbourhood Policy. If our solidarity is to be taken as read, then we must insist on unambiguous compliance with international law and conventions being expected in the same way. By so doing, we will not only be reinforcing sound economic development, but also, and in particular, helping to underpin civil society as the seedbed of European integration.
Madam President, last year we saw millions of young people marching to make poverty history. Poverty matters to them; it matters to us.
Also last year, we saw the people of Europe – France and the Netherlands – reject the Constitution, because to them the EU was too remote from their concerns. We now have a chance to bring their concerns about poverty and our concerns about connecting with the people of Europe together.
This Parliament is the point of connection, the point of transparency and accountability. That is why codecision is so important. That is why transparency is so important. That is why accountability is so important. That is why replacing 16 codecision instruments with one will not work: replacing instruments on AIDS, tuberculosis and malaria, replacing policies on sexual and reproductive health, on measures to promote the full integration of environmental dimensions, on measures to promote the consolidation of sustainable management of forests – including those in developing counties, policies on consolidating democracy and the rule of law, on respecting human rights, on promoting gender equality in developing countries, on decentralised cooperation, on cofinancing with other NGOs, on food aid and food management, on development cooperation with South Africa, with Latin America, with Asia – it must be dotty! Whoever in the Commission thought this up? I do not think that the Commissioner has anything to do with it. We have to be accountable; we have to report back to our people. Our people expect us to tell them what we are doing with their money, and we cannot do that if there is only one development cooperation instrument that will cover this whole gamut of policy.
We have to set policy. Parliaments are there to set policy, to implement and oversee the implementation of policy and to account for money. That is what parliaments are for and we cannot avoid our responsibilities. I do not think that anybody in the Commission should think that the MEPs in this Parliament are going to abrogate their duties.
I congratulate Mr Mitchell on a very good report.
Ladies and gentlemen, our representatives’ amendments to the neighbourhood policy instrument justifiably emphasise European values. It is good that the instrument provides for the possibility of bypassing governments. Unfortunately, however, we are sidestepping the definition of geopolitical priorities. The final objective the European Union wishes to achieve with these not at all insignificant amounts is not specified.
There are lots of hints. It is clear that in addition to the neighbourhood policy instrument, Russia has a separate framework and a Northern Dimension. In other words, the European Union by default recognises the existence of a Russian sphere of influence.
At present, Moldova is a plaything in the hands of the Russian bear. The Kremlin closes off the gas pipelines and dries up the country’s largest source of export revenue – the wine industry. In so doing, Moscow is not only testing the resilience of Moldova, Georgia and the Ukraine, but also whether the European Union has any foreign policy backbone at all. Therefore, we must use our taxpayers’ money as a tool with which to sweep away the last traces of the Cold War in this united Europe. In the interests of stability, more financial resources must be focused on democratising the areas of the former Soviet Union.
Thank you.
– Madam President, Commissioner, Mr President-in-Office of the Council, I would like to thank the Council and the Commission for the success of the negotiations that we have held on a range of instruments for which the Committee on Foreign Affairs is responsible, and also the three rapporteurs, two of whom had to deal with matters subject to codecision, for having conducted proceedings in a manner worthy of codecision, the result of which is that we can be quite certain, if the human rights instrument is added, of bringing matters to a conclusion at first reading in June.
What I would like to say is that it is not the number of regulations that determines Parliament’s prerogatives, but rather their content. I think we have achieved a great deal in the three areas for which my committee is responsible, with the codecision on the stability instrument, with the options made available to us by financial regulation, with the breakdown of appropriations and enhanced political substance. The review clause, which the present Commission has yet to guarantee within the life of this Parliament, the commitment to establish a legislative process on the basis of it, the possibility of this House having codecision on a mid-term review of the substance – these are just a few of the things that offer us more possibilities in comparison with what we had in the past.
It is important that there are few rules, and that they are readily comprehensible, for that is what transparency is all about. Scarcely anybody – least of all we ourselves – knew how to find their way through the thirty rules that we had before, and that is why I think this is a better way for us to go down – which, I hope, we will. We can take pride in having made a good job of this. The European Union gives four times as much overseas aid as does the United States of America, and it is for that reason that we should make the effort to do it better and negotiate regulations for its speedy implementation, for implementation is what this is all about. We need to take a closer look at European policy on the way the instruments are used, and it is particularly with this in mind that we in this House will attach great importance to checking up on the Commission.
Madam President, the European Neighbourhood and Partnership Instrument is important to the new EU Member States, including Lithuania. Our border with our neighbouring countries is almost 1 000 kilometres long. We are very keen that behind this border, in Russia and Belarus, democracy, human rights, economic prosperity and greater public welfare should take root. Paraphrasing the former German Foreign Minister Hans-Dietrich Genscher, we could say that European Union citizens will never be safe and happy if, beyond the borders of the Union, people live in economic deprivation and in the absence of rights and fundamental freedoms.
I would like to stress that the document also offers the possibility of using financial resources for those countries that are inclined to freeze cooperation with the EU. We need to coordinate these possibilities with a project to create a European democratic fund in support of civil society, as suggested by the Lithuanian President Valdas Adamkus, German Social Democrats and Members of the European Parliament.
– Madam President, Commissioner, Mr President-in-Office of the Council, it is in the interests of the European Union to encourage our neighbours, particularly the countries in south-eastern Europe, to adopt our standards. It will bring stability not only to that region, but also to the European Union as a whole.
The programmes we have had in the past have, for the most part, been implemented extremely effectively: we could list a whole host of examples, particularly with regard to the Balkans. I therefore welcome the fact that the Commission has started, in cooperation with Parliament, to develop new programmes for the period post-2007. We need to do this, because it is in the interests of both sides. However, it is also in the interests of Parliament and of everyone to ensure that the funds for these programmes are used optimally. I can tell you from my own experience that there are too many projects in which there is too much discussion and not enough concrete action and aid. There are too many projects that run in parallel and overlap with one another, and sometimes our projects compete with those from the USA and other states. At any rate, there is no coordination.
My request to the Commission therefore comprises three points. First, we need to draw up a specific overview of the projects in progress, and then keep this overview up to date and ensure that the resources and projects are coordinated. Secondly, projects should only be approved if they actually provide practical aid ensuring that standards are raised. Thirdly, the provision of funding must be linked with appropriate success.
I was pleased to hear the Commissioner state that we will undertake an initial review in 2009, which will show where we are making good progress and where we have problems. In general, it comes down to being able to guarantee that the European Union's money is used optimally in the interests of security and stability in the region as a whole.
Madam President, in order to extend the numerous benefits of the economic and political cooperation to the neighbouring countries, the European Union has created the so-called European Neighbouring Policy. Using the new and often more flexible European neighbourhood and partnership instruments proposed by the European Commission, the European Union will have a direct or indirect effect on approximately 400 million citizens in 17 external countries. The new financial instrument is very important, and it will have a significant added value in the development and facilitation of cross-border and regional cooperation, and in strengthening the rule of law and developing good governance.
We have come through a long negotiation process, and although the Commission has invested a lot of work in this issue, I can still not consider its approach regarding Parliament as being altogether cooperative as far as the four instruments are concerned. The Commission and Council are aware of the fact that Parliament welcomes the simplification of procedures, but it does not accept that, for the sake of simplification, the controlling role of Parliament should decrease, whether in respect of the external representation of the European Union or its budget.
– Madam President, today's commitment by Commissioner Ferrero-Waldner that the Commission is prepared to submit a proposal for a separate financing instrument in favour of democracy and human rights is already a positive development. We await the proposal from the European Commission, which will have its own legal basis. However, this proposal by the European Commission must not be at the expense of the legislative competences of the European Parliament, especially its competences in the field of the budget, especially when we refer to matters connected with the foreign policy of the European Union. European citizens, as we all know, are calling for the competences of the European Parliament to be strengthened, not weakened.
I wish to say and to point out to Mrs Ferrero-Waldner that the new financing programme for democracy and human rights which she submits – and this is a particularly important and sensitive point – will need to include financing for the rehabilitation centres for the victims of torture inside or outside the European Union. So far the European Commission has been the main source of funding for these centres and, consequently, their continuing operation is a fundamental humanitarian responsibility.
– Ladies and gentlemen, today is an important day for Europe. We have finally adopted the financial perspective for 2007-2013, which is also good news for the candidate countries and for countries of the Western Balkans. Those countries will now have a clearer idea of the resources available under the instrument for pre accession assistance (IPA). I warmly welcome the establishment of the IPA. I strongly believe that it will facilitate higher quality and more flexible individual policies during the pre-accession period, and will also make possible more cross-border and regional cooperation between countries that are preparing for accession and those already in the Union, something I consider very important. In common with previous speakers, however, I would have welcomed a greater involvement by Parliament in the formulation and creation of individual strategies and in areas such as decision-making on suspending assistance.
Madam President, the European Neighbourhood and Partnership Instrument is actually very welcome. The European Parliament has been calling for cooperation between the EU and its neighbours to be made easier for a long time now. In practice it has been very problematic that the EU’s own Interreg programmes and the programmes being implemented in the neighbouring regions have been completely separate, and that it has been impossible to realise joint projects on both sides of the borders.
Although we are now introducing the one-stop shop principle we have wanted for so long into neighbourhood and partnership policy, it will be challenging to put the programme into effect. We have to remember that the external border regions are different. Not just the population base but also political needs must be taken into consideration when channelling resources regionally.
. Madam President, Commissioner, ladies and gentlemen, I shall be brief, since time is getting on. This debate has convinced me that there is a joint effort here, a common interest, to conclude the negotiations on all the instruments as soon as possible. The Presidency of the Council has already stated, in a letter to the rapporteurs Mr Mitchell and Mr van den Berg, that it is prepared to start talks next week, and I was grateful to hear Mrs Morgantini discuss the necessity for these talks in her speech. We want to do that in all good faith.
At this point, I should particularly like to thank Mr Brok, who said what I, as President-in-Office of the Council, tried to say in the Committee on Development, namely that it is of course not the Council's intention to curtail Parliament's rights. We have absolutely no intention – in the interests of credibility in the eyes of our partners – of curtailing Parliament's rights or opportunities for participation. Quite the contrary: we are committed to credibility and greater efficiency. It is therefore not necessary to count the instruments and to use that to measure how efficient we are; it is much more important for us to make progress in terms of content.
I am grateful to all of you for your willingness to cooperate with the Presidency, and I should like to end by quoting from the letter to which I referred earlier:
‘I can assure you that the Presidency and the Council are fully committed to finalising a compromise on the DCECI before the summer break and will not spare any efforts as far as working time and personnel capacities are concerned.’
. Madam President, President-in-Office, first of all I would like to say that this was a very intense debate on very important instruments. I think you have seen that we have been very open. However, I must also correct a misunderstanding by saying that we are clearly not opposed to codecision. The DCECI instrument is fully subject to codecision. Let me state clearly that we do not want to abolish codecision. This is a complete misunderstanding and an incorrect interpretation.
We think that it is possible to work on the basis we have. The Commission has accepted that the addition of additional policy content to the DCECI should follow very closely the policy provisions of the 16 existing regulations as far as they still reflect current realities and policy priorities. However, let us not keep the current structure as the sole reference. It is unnecessarily complicated. We are saying that the policy provisions of these regulations can be perfectly imported, and adapted as necessary, into the main DCECI regulation.
I remember that you all always want quick, swift, efficient delivery. How can we do that if we make things even more complicated? I could not agree more with Mr Brok. It is not the number of regulations but the content of the regulations that makes codecision possible.
A second minor point regarding the request for new Commission proposals: at this stage of the discussion, and given the urgent need to come to a prompt agreement, the Commission considers it necessary to use the President’s proposal as a basis. All the elements are already on the table. I think they are a very fair reflection of what the Commission itself would have proposed, as we were closely involved in their development. Moreover, the Council itself is now preparing its position on the basis of these proposals, so it is also in Parliament’s interest to work on this basis, provide input and consequently establish the basis for a negotiated common position. Let me also reiterate our wish to move forward, but now we really have to start negotiating.
The joint debate is closed.
The vote on the Mitchell report will take place tomorrow at 12 noon. The vote on the other reports will take place in June.
The Commission can accept the following amendments:
7, 8, 9, 11, 13, 14, 19, 24, 29, 34, 41, 42, 44, 45, 46, 76, 77, 78, 80, 82, 88, 92, 99, 102, 113, 117
The Commission can accept the following amendments subject to drafting modifications:
17, 30, 31, 33, 36, 37, 38, 40, 62, 64, 86, 90, 100, 101, 105
The Commission can accept the following amendments in principle:
16, 18, 27, 28, 61, 87, 104
The Commission can accept the following amendments in part:
3, 10, 22, 25, 26, 32, 39, 43, 53, 56, 57, 60, 63, 70, 71, 73, 79, 93
The Commission cannot accept the following amendments:
1, 2, 4, 5, 6, 12, 15, 20, 21, 23, 35, 47, 48, 49, 50, 51, 52, 54, 55, 58, 59, 65, 66, 67, 68, 69, 72, 74, 75, 81, 83, 84, 85, 89, 91, 94, 95, 96, 97, 98, 103, 106, 107, 108, 109, 110, 111, 112, 114, 115, 116
The next item is Question Time (B6-0207/2006).
We will be dealing with the following questions to the Council.
According to the Council Presidency, how likely is a Croatian accession to the EU in this decade and what are the next steps in the accession negotiations?
. Madam President, I am delighted to have another opportunity to take questions under your presidency, and we will start with the first question from Mr Posselt on the progress made in the accession negotiations with Croatia.
Let me make it clear from the start that, in the accession negotiations with Croatia just as in all other accession negotiations, the principle is that each country is assessed on its own achievements. In the interests of transparency, this principle must continually be emphasised, and the speed of the negotiations depends solely on the extent to which the candidate country – in this case Croatia – meets the conditions for accession. It goes without saying in this regard that, as is stated in the relevant decisions, the EU's assimilation capacity must be taken into account. The Council cannot and should not specify a date for the conclusion of the negotiations, which started on 3 October.
With regard to the next step, the Council launched the accession partnership with Croatia on 20 February; this partnership will set out the priorities that need to be met en route to accession.
The Commission's screening reports on the negotiation chapters 'science and research', 'education and culture', 'public procurement' and 'competition' are now available. The Council has examined the screening reports on the first two chapters, 'science and research' and 'education and culture', and invited Croatia to set out its negotiation positions. I am now in possession of these positions, and the Council now needs to draw up a Common Position. The plan is that the specific negotiations on this chapter will commence on 13 June as part of an accession conference at foreign minister level.
I would reiterate that how fast and how far these negotiations can be taken ultimately depends on the progress made by the candidate countries themselves.
Last week, I was in Split with the leadership of the Group of the European People's Party (Christian Democrats) and European Democrats. There, in Croatia, there is considerable concern that each chapter will only be concluded, which requires unanimity, when the negotiations with Turkey on the same chapter have been concluded.
Can the Council once again make it clear that this is not the case? You have indeed said that each country would be assessed on its merits, but there is still the risk that, as before, there will be a matching of speeds that is completely inappropriate in view of the subject and of the size of the countries.
. From a legal point of view, there is no connection between different accession negotiations. There may, of course, be a connection, if – as in the case of Turkey and Croatia – screening reports on a number of candidates are presented at the same time, and this can result in a certain amount of correspondence. This does not, however, constitute a connection. Therefore, the negotiations continue to be based on the principle that each candidate country is treated according to its own progress, and that there is no connection with the negotiations with other candidate countries.
When does the Council anticipate that the negotiations will address the institutional chapter? When it does so, what offer will the current Member States give to Croatia as regards the number of votes Croatia will have in the Council? Will it be an offer based on the current voting system, which all Member States have agreed to change in the Constitutional Treaty, or will it be based on an offer made on the basis of the Constitutional Treaty? In which case, will that be possible without reopening all the linked issues, which we thought were solved in the Constitutional Treaty? Will it therefore not be necessary to re-examine the whole constitutional package?
. In reply to Mr Corbett’s question, the normal procedure is for institutional questions to be dealt with last. Of course, the regime that will eventually apply to the representation of new Member States in the bodies and institutions of the European Union very much depends on the debate on the future of the European Union and on the future of the Constitution. However, that is still in the future and I cannot predict what will happen.
I would like to ask a question similar to that put by Mr Posselt, who pointed to the potential for a dangerous parallel course with Turkey. I see a different, more fundamental, problem.
We are currently having major difficulties in arranging the accessions of Romania and Bulgaria in such a way that we can stick to the deadline set, frankly very prematurely, by the Council and still ensure that the candidate countries have in fact achieved what we expect of them. In the case of Croatia, the situation is slightly different: much has been achieved, much progress made, but it seems to have been put on the shelf.
. I disagree, Mr Rack. Nothing has been shelved. We all recognise that Croatia has made considerable progress, and we have rewarded this progress accordingly. There is absolutely no reason to doubt that the negotiations will progress rapidly, and that the progress achieved will be honoured accordingly. I also see no connection here with other past or future negotiations.
People in Portugal have followed with great concern the recent series of pictures of emigrant families arriving in Portugal after being repatriated from Canada, in many instances including children born in Canada, who do not know Portugal and have no knowledge of Portuguese, following many years' residence in Canada and generally with only two weeks' notice.
In its answer to my parliamentary question (E-2208/00(1)) on European emigration to the USA and Canada, the Commission informed me that 'the possible negative consequences of the Illegal Immigration Reform And Immigration Responsibility Act (IIRAIRA) on Union citizens have been discussed with the Member States at the Consular Affairs working group of the Council and have been raised with the United States government'.
Will the Council state whether it has taken, or currently intends to take, similar measures to try to draw the attention of the Canadian authorities to the dramatic situation being faced by these European emigrant families in Canada?
. On this question I must point out that, as you will all be aware, consular matters – of which this is one – are the responsibility of the national authorities. As far as the Council is aware, negotiations between Portugal and Canada on this matter have reached an advanced stage. I can therefore only say that the Council does not really have any competence on this issue, and I would add that, at the request of the country concerned, the issue is also not being discussed any further in the Council working group on consular affairs.
– I must say I am astonished to hear that answer. May I point out that four or five years ago, when I put a similar question, on the United States, to the Commission, I was told that the Council was working on the issue via a group that specialised in consular matters. Yet we are now witnessing a concept in retreat, a European citizenship that used to exist and that used to be taken into account four or five years ago, which is no longer the case. I should like to understand how this is possible.
. I would point out that this is, and must be, ultimately a question of what the country involved actually wants. If a Member State of the European Union wants to deal with a national issue nationally and bilaterally, and to discuss it with the third country, then the European Union should not interfere. Were Portugal to say that it wanted something else, the Council would of course look into it accordingly.
Over the last few months there have been a number of arrests in Iran of women and children whose only crime is that they are the wives and children of political activists opposed to the regime. They constitute prisoners of conscience and the Iranian authorities are using them as hostages in an attempt to force their husbands to surrender.
Is the Council aware of the detention of Mrs Masouma Kaabi and her four-year-old son Aimad, and of Mrs Hoda Hawashemi and her two children Ahmad and Ossama (aged four and two respectively)? Is it aware of the arrest of Mrs Soghra Khudayrawi and her four-year-old son Zeidan, and of the fact that Mrs Sakina Naisi was arrested when she was three months pregnant? She had to be taken into hospital at the beginning of April and to undergo an abortion, most probably on account of the ill-treatment she received whilst in prison.
Has the Council made any kind of representation to the Iranian authorities with a view to securing the immediate release of the women and children in question? Has it expressed its concern at the infringement of the Convention on the Rights of the Child, which Iran has ratified?
. In general, the EU and the Council are monitoring the human rights situation in Iran very carefully and with growing concern. At the 60th session of the United Nations General Assembly, it was the European Union that tabled a resolution on human rights in the Islamic Republic of Iran, thereby publicly expressing to the world its concerns regarding the situation in Iran. I can assure the honourable Members that the European Union is using all the means at its disposal – publicly and confidentially, in declarations and démarches – to express these concerns regarding abuses of human rights in Iran, and it will continue to do so.
Regarding the case of Masouma Kaabi and her son, it has been reported that they were released on bail a few weeks ago. The European Union is monitoring the situation and will take every available opportunity to discuss and express these very justifiable worries and concerns.
I simply wished to point out to the Council that this is not a general reference to human rights in Iran, but rather we are talking about specific cases. You have referred to the specific case of the person who has been released and not to the cases in which people have not been released. I am referring to a very specific case, not to a general defence of human rights in Iran, since we are in fact doing that fairly effectively. The same cannot be said about direct intervention in specific cases that we are aware of.
. Concern for the fates of individuals is, in fact, and quite naturally, particularly close to the hearts of the European Union and the Council. Particularly in individual cases, it is important to proceed in a way that is efficient and does not have the opposite effect to that intended. That is difficult. I myself have worked in this field for long enough to know that it is often difficult to find the right path, and to avoid giving the impression that we are not interested in these cases whilst at the same time not running the risk, by proceeding too officially, of the result being the opposite of what we actually wanted.
You can be assured that the European Union and the Council are working very hard to find the right path in each individual case – and it goes without saying that we care very much about the fates of these people. However, I must tell you, quite openly and frankly, that the European Union's options are sometimes very limited and that we do not always achieve the level of success we would hope for – and this is, admittedly, sometimes very frustrating. However, we will not be put off by that, and we will continue down this path.
President-in-Office, you said that the scope of the EU’s powers is limited, which I accept. However, the one thing the EU could do is to lift the label of outlaws and terrorists from the People’s Mujahedin. I raised this matter a few months ago and asked you to consider bringing it before the Council. You said, to my delight, that you would not just consider it but positively do it. Could you share with us the progress you have made or expect to make, or the timing thereof?
. Indeed that question has been brought to the attention of the Council, which is still considering it. I hope that I will soon be able to give you a concrete answer, but I cannot do that today. I beg your indulgence and a little more patience.
– As you are aware, the EU-Iran human rights dialogue has been suspended. We are also aware that Iran is certainly interested in resuming this dialogue, but we know what the problems are.
What is your view of the situation? Will the dialogue be resumed shortly, and what could this dialogue actually achieve in the cases specifically mentioned?
. In this connection I should like to start by saying, as before, that it is a matter of balance. Iran is certainly very interested in resuming this human rights dialogue, and of course the Council is also, in principle, interested in holding such a dialogue with Iran, because it offers an opportunity to raise many issues in this connection, including individual cases. However, we cannot allow the European Union to get involved in a dialogue that will be abused by the other side as, so to speak, an alibi or as a whitewash. The European Union therefore has a very specific view on the conditions under which this dialogue could take place.
One of the preconditions for the European Union entering such a dialogue is that certain specific concessions must be made in advance. The European Union's expectations in this regard include, in particular, the release of political prisoners. As I said, though, we are prepared to enter into dialogue, and if Iran is seriously interested in such a dialogue, the European Union will willingly take part, under the specified conditions.
Energy security has always been one of the main economic and political problems of the EU. Energy dependency on Russian oil and gas has become a hot topic of discussion in the EU especially this year, and the EU has clearly understood that in the coming decade energy supplies will play a much more evident political role than before. The lack of an effective EU energy policy towards Russia allows the Kremlin to play European companies and their governments off against each other for access to gas and investment opportunities. The Green Paper on energy is filled with recommendations, but no enforcement power on the vital issues of energy diversity.
Is the EU in a position to implement an effectively coordinated energy policy, to be converted into an EU common energy policy in the near future? Is the EU in a position to counter the Russian pipeline monopoly for transportation of oil and gas from Central Asia to Europe? Is the EU able to secure reciprocity and greater transparency on the part of Russia's energy sector?
Is the Council prepared to raise issues relating to reciprocity and the transparency of Russian energy companies during the nearest G8 Summit?
. I shall be happy to deal with this issue in somewhat more detail although, if I have been correctly informed, I shall be able to adopt a more thorough position on it at 9 p.m. today, the Council having said that it is prepared still to be in this House at that time and to take part in this debate.
The Council attaches the very greatest importance to the issue, addressed by Mrs Andrikiene, of a common and coordinated energy policy for the European Union. I should point out that, in the conclusions to the informal Council meeting in March on the subject of ‘A New Energy Policy for Europe’, the Council referred to these problems and made relevant decisions on this issue under the heading ‘Energy policy for Europe’. It was stated, in this context, that Europe has many challenges to meet in the energy sphere, notably the increasing dependence on imports and what has so far still been limited diversification. In the conclusions, the Council therefore calls quite clearly for an energy policy for Europe that is focused on an efficient Community policy and on coherence between the Member States and between the measures taken in the various policy areas and that, in a balanced way, adequately fulfils the objectives of security of supply, competitiveness and environmental sustainability.
I should like to mention in this context that, precisely where the energy issue is concerned, a careful examination needs to be made of what comes under the powers of the state and what can be done in this area at European level. Synergy effects must be obtained in this sphere. The European Council has also stated that the security of energy supply should be increased, partly by developing a common external concept and by promoting energy dialogues between the European Union and its most important partners and stronger diversification in terms of suppliers, transport routes and external energy sources.
The European Union and the Council too will, in the next few weeks, be devoting particular attention to precisely this aspect of external policy. Using the existing structures as a basis, the Council will join the European Commission in working towards a more effective form of dialogue between the European Union and Russia. It will not be long before the summit offers the opportunity to explore this issue, which will also be one of the important topics at this summit. With a view to ratification of the Energy Charter Treaty, the Council is also calling for the negotiations concerning the Transit Protocol to be completed. The legal framework offered by these instruments would increase the transparency and competitiveness of the energy markets and, at the same time, help create more favourable investment conditions in those countries that are parties to the Treaty.
In the framework of this common energy concept, a genuine energy partnership with Russia too should be possible, and security and predictability guaranteed for everyone. It should be pointed out that this topic has not just come out of the blue. Rather, the Council has for a long time already been developing an interest in this type of efficient and coordinated energy policy. This issue has only now become particularly topical, specifically at 8 a.m. on 1 January 2006 – eight hours after the Austrian Presidency had begun – when, as is well known, developments took place in which Russia interrupted the energy supply.
The gradual construction of a legal framework for energy, be it through the promotion of renewable energy sources or through the successive liberalisation packages, which by the summer of next year will guarantee a complete opening-up of the common energy market, is already contributing to a coordinated and common energy policy, rightly called for by Mrs Andrikiene.
When it comes to the diversification of energy sources and transport routes, the very recent acceptance of the decision on trans-European energy networks is an important step in this direction. The conclusion of the Energy Community Treaty with the South-East European countries, on which I shall be able to explain my position in detail in the next debate at 9 p.m., also contributes to achieving this objective, as the internal concept of the energy market is extended to include neighbouring countries.
In this connection, the Council looks forward with interest to the evaluation of the energy strategy which the Commission wishes to submit to the Council and Parliament in the course of next year and which deals in particular with the targets and measures required for an external energy policy in the medium and long term.
Where, finally, the issue of the G8 Summit is concerned, I should like to point out that the Council does not of course belong to the group of G8 countries and does not therefore take part, as the Council, in the meetings, either. It is, however, prepared to deal with the issues of mutuality and transparency in other relevant forums such as the EU-Russia Energy Dialogue.
These important issues were also brought up for discussion very recently in a letter from the Energy Commissioner, Mr Piebalgs, and the President of the Energy Council, Mr Bartenstein, to the Russian energy minister, Mr Christenko.
Madam President, I do not have a supplementary question. I just wanted to thank the President-in-Office for his very detailed answer.
I should firstly like to congratulate the Council on its success in having the 2007 internal market for the end user included in the final documents. It will involve a lot more work now, but I think that it will be of corresponding benefit in terms of the Lisbon Strategy. My question is: What actually is the situation where the Energy Community is concerned? May it be extended to further states, and which states are the main candidates?
. Good progress is being made in establishing the Energy Community. The Treaty has now been signed by four states. I see no basic reason why, if such a development is helpful, this Treaty might not be extended to other states too. To my knowledge, there is not, however, at present any definite intention to extend it in this way.
The negotiations with Turkey, which has not signed the agreement, are also being continued with. As a country of transit and a connecting link, Turkey is, logically enough, of great interest. I could imagine some future development too entailing an extension to the number of states that are signatories to the Treaty.
– Mr President-in-Office of the Council, the Commission has produced a fine paper on the security of energy supply in the EU. We know, however, that powers in this area are very fragmented. What can the Presidency of the Council do in order to enable Europe to present a united front, particularly to Russia, and what can be done to enable our partner, Russia, to maintain in the field of energy production those standards of sustainability that we have achieved in the Community?
If further standardisation is required of what you rightly call this fragmented state of affairs where powers are concerned, the Commission will have to propose legal regulations. When it comes to having a credible common external policy on energy, the Council is endeavouring to devise a common concept as a follow-up to the March decisions. The High Representative has also been asked for proposals in connection with this common concept. Mr Solana will also produce something in this context because this is a very important issue in the framework of the European Union’s overall external policy.
Has the Presidency of the Council of Ministers approached other EU Member States about its proposal to introduce some form of direct taxation to fund the EU's budget? If so, could the Presidency outline what steps have been taken so far and furthermore, does the Presidency expect the Council of Ministers to make much progress on this issue in the coming months?
In the January 2006 part-session of the European Parliament, the Austrian Federal Chancellor expressed his opinion on the possibility of introducing a direct source of funding for the European Union. At that time, there was discussion of the financial perspective, which is funded mainly from contributions by the individual Member States, and the discussion therefore turned again to the subject of the European Union having its own direct source of funding for the budget.
When, in December 2005, the European Council reached an agreement on the Financial Perspective for 2007-2013 – with the Treaty now signed, the Interinstitutional Agreement has therefore now been successfully concluded – the Commission was given the task of undertaking a comprehensive examination of all aspects of EU expenditure, including expenditure under the common agricultural policy and system of own resources and taking account too of the United Kingdom’s rebate, the intention being that the Commission should produce a report on the subject in 2008 or 2009.
In a joint declaration by all three institutions on the new Interinstitutional Agreement, this method of proceeding was confirmed in April 2006. I should like, however, to emphasise in this context that, on this issue too, we must proceed on the basis of the principle of unanimity, and this is of course a very difficult issue to resolve because not all Member States are in agreement, especially on the subject of what particular direct source of funding should be opted for. I believe that, here in the European Parliament too, there are still very different views on this issue.
. I would like to thank the Presidency for that reply. I noted recently that a colleague in this House suggested that there should be a tax on texts and emails. If we really want to get people’s backs up and alienate young people from the European Union, that would be the way to go!
I would like to ask the Minister a question in relation to his response. He said that the issue of a direct tax was on the table. Can he confirm to the House that this is no longer on the table? Or is it still on the table for discussion and can it arise again for discussion in the near future?
The issue is not only being debated, but it is also being looked into more closely. Moreover, it will remain an ongoing subject for discussion in Ecofin, because an evaluation has, above all, to be carried out. The fact is that this has been agreed within the framework of the Financial Perspective. We therefore hope that a process has now been begun here that can ultimately be brought to a successful conclusion.
In the view, no doubt, of probably the large majority of European Union citizens, it is high time that, instead of constantly looking for new sources of funding, for example in the form of direct EU taxes, and instead of constantly increasing the level of expenditure, we finally got to grips with combating fraud and waste. What is the Council’s position on this?
– As a representative of the Austrian Ministry of Finance, I wholeheartedly agree with you that there are two sides to every budget – an expenditure and a revenue side. There are two ways of handling budgets. Our aim is to achieve a balanced budget in all the Member States at least through counterbalancing cyclical trends: by increasing revenue, on the one hand, which – of course – is unpopular with the public and the business community. On the other hand, we are striving towards more efficient spending – we need to cut back expenditure, but we need to do so efficiently; and, on the revenue side, we need to ensure that governments do in fact receive all the fiscal charges provided for by law instead of introducing new fiscal charges.
This is an important discussion, and I recently travelled to some of the new Member States to discuss issues such as this, for example turnover-tax fraud, which is a major problem throughout Europe and is estimated to cost the economy EUR 70 billion. The same goes for the fight against customs fraud. Under Austria’s Council Presidency, we held discussions with tax experts in Vienna in February on ways of bringing turnover-tax fraud under control, such as introducing different tax systems and improving the existing system.
Since they deal with the same subject, the following questions will be taken together.
Under the current system, each Member State pursues its own tax policy in accordance with the economic and social conditions and requirements at national level. Common rules on taxation are very limited.
This fragmentation of tax policy in the EU often creates tax barriers for businesses, particularly SMEs, which face high compliance costs and double taxation problems when operating in another Member State. Moreover, the difference in national tax rates creates unequal tax competition, particularly between the new and old Member States, which results in unequal treatment of businesses and is one of the motives for relocating businesses in Member States with low rates of taxation.
Does the Council consider that adopting more coherent, uniform rules in regard to tax policy would ensure more equal treatment of taxpayers within the EU and boost competitiveness in the EU? What stage has been reached in deliberations to promote the principle of a common uniform corporate tax base, to which the European Parliament recently gave its assent?
At the informal Ecofin Council meeting, there were also discussions on, inter alia, the introduction of taxation assessment basis for company taxation, revealing once more that a number of Member States reject the notion or at least are very sceptical about it. In the light of the unanimity principle on taxation questions, does the Austrian Presidency think that tangible results are to be expected in the foreseeable future? Will this issue be on subsequent presidencies' agendas too?
– These questions concern a uniform assessment basis for company taxation. The Commission is currently working on the technical preparations for a proposal for a common consolidated corporate tax base. These preparations are entrusted to a working group under the auspices of the Commission itself that was set up following the informal Ecofin Council in September 2004. On 5 April of this year, the Commission presented the Council, the European Parliament and the European Economic and Social Committee with a communication entitled ‘Progress to date and next steps towards a Common Consolidated Corporate Tax Base (CCCTB)’. This firstly reports on the progress made to date, as the title indicates, and secondly identifies the fields in which the Commission requires political support and direction for further technical work.
At the informal Ecofin Council held at the Presidency’s invitation in Vienna on 7 April, Ministers were presented with the Commission’s initial report on the state of technical preparations. At the end of this informal Council, the Council President, Karl-Heinz Grasser, stated that the discussions had shown there to be clear majority in favour of this assessment basis. In the Ministers’ estimation, this basis would result in cost savings for enterprises and a simplification of the national tax systems. In addition, the Commissioner responsible for taxation, Commissioner Kovács, stated that, although it was no easy task to speak up for a harmonised corporate tax base, the Ministers had engaged in an informative exchange of views over lunch. In future, the Commission will report regularly to the Council on the progress of the work. The Presidency has put an initial exchange of views between Ministers concerning the Commission communication on the agenda for the Council to be held on 7 June of this year. His expectation is that the contributions that the working group I have already mentioned receives from the Commission and the Member States will make it possible for rapid progress to be made with technical preparations.
As Commissioner Kovács, the Commissioner responsible, stated at the last informal Council, the issue should appear on the agenda of the following Council Presidency, too – as envisaged in the annual programme. This is an issue that cannot be resolved in the near future, therefore, but needs lengthy preparation.
– Madam President, Mr President-in-Office of the Council, has a study been or will a study be carried out into the repercussions of the adoption of a uniform basis for assessment?
– There are not yet any cost estimates available. We need to await this study, which will take some time. It is not possible to give a date for its completion.
This issue of course demonstrates that unanimity is a stumbling block not only on taxation in general, but also within taxation issues. After all, as the President-in-Office has said, there is majority support for this uniform assessment basis, but an open door to agreement is not yet in sight. My question to the President-in-Office is: to his knowledge of the counter-arguments, how many countries firmly oppose this, and does he envisage any possibility of overcoming the barrier of unanimity? In addition, should we not abolish unanimity altogether in the case of taxation relevant to the internal market?
– The problem of unanimity now that there are 25 Member States is particularly acute in matters of taxation. Member States who have only recently introduced a completely different tax system, for example a flat-tax system – that is, a single rate for company taxation, income tax and such like – have difficulty supporting a uniform assessment basis. It is natural for these countries to object, as they are currently benefiting from tax competition. In specific terms, there are four countries that object to introducing it too quickly or to making any changes at all. In my view, the only remedy is to be found in the form of a constitution, which Europe needs – and the more countries that join the EU, the more imperative this becomes – so that we are able to take majority decisions in this field, too. As we have also seen in the matter of the reduction in turnover tax, which was very difficult to resolve, unanimity in matters as difficult as taxation causes problems when it comes to taking decisions necessary for the economy and to creating growth and jobs – something that can also be seen in connection with the Lisbon process. To do so requires a flexible decision-making process and a Council that is capable of action.
Can the European Council produce any economic data which proves that the introduction of harmonised corporate taxes will help to improve the competitive position of all the Member States within the European Union?
– This relates to the same subject. The issue of finding a uniform tax base is a matter of tax harmonisation, and the question has also been asked as to what documents there are relating to this. Unfortunately, there are no data available as yet on the amount that could be saved by this means; that is to say, on the costs that the economy could be spared. Nevertheless, the Commission recently published the European Tax Survey, which establishes that enterprises doing business across borders, particularly small and medium-sized enterprises, incur substantial costs on account of the differing tax systems in the EU, and that this is by no means beneficial to competition.
In this connection, I should like to draw the House’s attention also to the Commission communication entitled ‘Towards an internal market without tax obstacles’, which was addressed to the Council, the European Parliament and the European Economic and Social Committee and whose most important objective is to relieve the burden on economic activity in the EU. In addition, at the informal Council held in Vienna on 7 and 8 April, the President of the Commission requested the presentation of detailed calculations with regard to the economic benefits of a consolidated tax base.
In general terms, I should like to point out, however, that the issue of transfer pricing represents an enormous administrative burden for enterprises operating in the internal market, one that would hardly arise at all if a common consolidated tax base were to be implemented. In the past, the Council has adopted several measures to make it easier to carry out cross-border economic activities in the Community, including the Parent-Subsidiary Directive, the Merger Directive and the Interest and Royalties Directive. In addition, the Commission has presented the Council with a proposal to amend the Interest and Royalties Directive, which is currently still under discussion in the Council.
Do I gather then, that the reason we are doing it is because it is good for civil servants? Do you not think it strange that the countries that do not want to harmonise tax are the countries that have the highest growth rate, the lowest unemployment, the highest investment in infrastructure and the lowest personal tax? Does it not strike you as strange that they are the countries that do not want to harmonise tax and, in fact, do not want to interfere in other peoples’ taxation systems? The countries that have high tax, high unemployment and low growth are the ones that want to harmonise tax. It seems extraordinary to me that we do not want to follow the countries that are economically successful at the moment, but want to bring in a tax system that is unsuccessful in other parts of Europe.
. – We are concerned here with the issue of fair tax competition. The EU envisages fair tax competition as a fundamental principle in all matters and interests; it is just that all participants should be on an equal footing. The tax competition should ensue from different tax rates.
What we are concerned with here is the issue of the flat tax Some of the new Member States have recently introduced a new tax system in which the tax rates for enterprises are far lower than those of the old Member States. Relatively unfairly – because these are all net recipients – this results in tax competition that prompts the question as to whether, in view of the severe reduction in taxes, these countries are really still able to discharge the social transfer responsibilities they share with all Member States: pension and health-insurance systems.
I completely agree that there are differences in different countries, but you are talking mostly about new Member States that have implemented new taxation systems, and about unfair competition. When the new Member States entered the European Union they did not know about the European Union’s plans to harmonise taxes. I disagree, therefore, with the view that we are not competing fairly with all the European Union Member States.
. – Harmonisation of company taxation is, on the one hand, a matter of simplifying the system for the business community so that tax bases are not different in every country – with country A having different write-off facilities from country B or country C – but instead the facilities are always the same; as this is a great problem for enterprises. Companies operating internationally have enumerated the variety of legislation that has to be observed in the motor vehicles sector – car manufacturing – alone, and the extent of the resulting administrative burden.
On the other hand, this harmonisation is about fair, transparent competition. Transparent competition means that business profit – the base – is taxed according to uniform principles, and competition then arises from different tax rates. We do not want to eliminate competition. It should always be carried out within the meaning of the Lisbon process.
The second point is that we are an internal market, and an internal market requires common rules.
How does the Council justify the continuing existence of tax havens like Liechtenstein, Andorra and the Channel Islands? What action would the Presidency like to see to address these anomalies, which adversely affect all EU citizens?
. – In connection with this question, I should like to point out that, on 3 June 2003, the Ecofin Council adopted the Directive on the taxation of savings. This Directive aims to ensure that cross-border savings income received by persons resident in the EU in the form of interest payments is either taxed in the Member State in which they are resident, or subject to a withholding tax in the Member State that is considered the source State.
In order to preclude distortions of competition with important financial centres outside the EU, the Directive also provides that the same or equivalent measures be applied by a series of territories and third countries. These include 10 dependent and associated territories, such as the Isle of Man, and five European countries, namely Andorra, Liechtenstein, Monaco, San Marino and Switzerland. The measures laid down in the Directive and the agreements concluded with the third countries and territories have been applied by all 40 contracting parties concerned since 1 July 2005. Extending the territorial scope of the Directive to other relevant financial centres is possible in principle.
On 1 December 1997, the Council adopted a Resolution on a code of conduct for business taxation, which deals with potentially harmful tax measures that affect, or may affect, in a significant way the location of business activity in the Community. Sixty-six tax measures in the old Member States and thirty in the new Member States have been classified as harmful by the Code of Conduct Group and largely phased out. The Code of Conduct Group is now focusing on its future work, on which the Council expects to receive a report in June.
I thank the Council for that very comprehensive response. I am still amazed that the situation is allowed to continue. Liechtenstein must be a drain on Austria in the way it flouts the system so close by. I am amazed that the larger EU states allow these anomalies to continue outside the EU but within the wider area. These states are extremely dependent on our benevolence. Andorra uses the euro, the Channel Islands use the pound sterling, but they pick and choose which laws they want to follow. They exploit loopholes that the EU allows, and we continue to allow that and enable a few rich people to exploit the system, making a mockery of our EU regulations. Despite everything the President-in-Office has said, I still think it is amazing that we allow these anomalies to continue. I would have thought there is a need for even more action than he has just spoken about.
. – I agree with the honourable Member in that ideally, of course, an internal market covering almost the whole of Europe should have tax rules in place; but these also need to be effective, and neighbouring countries and, if possible, countries outside the continent need to apply the same rules, otherwise we hand the EU public the possibility of investing its money abroad, where such rules do not apply. That is why it was important to overcome any opposition – and I visited some of these countries myself when the agreements were being negotiated. In any case, Liechtenstein, San Marino and the countries I named earlier have signed this agreement and, in this way, we at least guarantee that these territories follow uniform tax rules.
Naturally, we should like other countries, too, to follow this example. Switzerland in particular, situated as it is in the middle of Europe, should make efforts to apply the European rules, and should also be bound to them by an agreement.
The President-in-Office of the Council must himself be aware of the criticism that tax havens are increasingly being used for the purposes of money laundering. These countries’ provisions on money laundering do not meet the usual high standards or are not being applied correctly. Is the Council Presidency, and the EU in general, considering working with these countries to tackle and solve this problem?
– I shall return to this question later. One question relates to money laundering. Naturally, it is important that uniform guidelines on money laundering be applied in all of the countries of an extended economic area – the FATF is an important body in this regard. The Commission is also holding talks on this subject.
Will the Council provide an update on the implementation of the future economic and fiscal framework that was set out in the 2005 Spring Council?
. – We are now shifting from taxation to the budget issue. What we are concerned with here is Member States’ adherence to their budgets. Following the debate at the 2005 Spring European Council, the Commission made proposals for amending Regulations 1466/97 and 1467/97, which form the legislative components of the Stability and Growth Pact. The relevant amending Regulations were adopted on 27 June 2005 following a lengthy discussion process – in the course of which it was asserted that the old Stability and Growth Pact was dead. Both regulations were adopted in accordance with the procedure laid down in Article 252 of the Treaty, and Regulation 1056/2005 was adopted following an opinion from the European Parliament.
In addition, on 11 October 2005, the Ecofin Council established a revised Code of Conduct relating to the implementation of the Stability and Growth Pact and Guidelines on the content and format of the Stability and Convergence programmes. All of these rules are publicly available, as is the information on the steps taken to date by the Council in connection with the revised Stability and Growth Pact. The latter comprise the following legal acts: decisions in accordance with Article 104(6) EC on the existence of excessive deficit in Italy, Portugal and the United Kingdom; recommendations on measures to correct these deficits under Article 104(7) EC; a decision establishing, in accordance with Article 104(8) EC, that the action taken by Hungary in response to the Council recommendations regarding the correction of its excessive deficit had proved to be inadequate; and also a Council Decision giving notice to Germany, in accordance with Article 104(9) EC, to take measures for the deficit reduction judged necessary in order to remedy the situation of excessive deficit.
In addition, the Council has delivered opinions on the updated stability and convergence programmes of all Member States, which had been drawn up for the first time in the context of the new regulatory framework for the amended Stability and Growth Pact. In a nutshell, I can say that, in spite of the criticism that the Stability and Growth Pact was practically dead, the new Stability and Growth Pact has proved to be functional and alive. This can also be seen in the significant fall in deficits in 2005 compared to 2004.
I thank the Presidency for that reply.
I understand that economic growth is projected to be 2.3% in the European Union and 2.1% in the euro area in 2006, up from 1.6% and 1.3% respectively in 2005. But would the President-in-Office share my concerns that growth rates do not appear to be converting into forecasted increases in employment rates?
Whereas I understand that one million jobs are expected to be created over the next 12 months, the unemployment rate would still remain stubbornly high, at about 8.4%. Do you share my concerns that economic growth is not converting to jobs? What steps are being taken to deal with that issue?
– It was for this very reason that we made the Lisbon Strategy such a high priority at the last European Council. This Council discussed growth, as growth is a means of increasing employment and thus reducing unemployment. Specific objectives were given, including the gradual creation of one million jobs; and achieving these objectives in practice is a very important starting point. Unemployment is the main problem facing Europe at the moment. This Council Presidency, in particular, has taken very specific, targeted measures on this.
One factor currently endangering growth is the development of oil prices. This potential risk must be clearly recognised. We hope to see stability restored in this regard – particularly in global politics. Indeed, for the most part, the issue of oil prices at the present time is less a problem of supply and more a psychological phenomenon. The issue of Iran has already been mentioned. We must do our utmost to ensure that, on the one hand, we really achieve growth rates – a very tangible presence before us – in international competition with the USA and the Asian economic area, and that, on the other hand, by means of political stability, all the risks that emerge time and again, and naturally have the potential to affect economic growth, play a less prominent role.
If we are to reduce unemployment effectively, however, we need to aim for even better growth rates. A growth rate of around 3% would reduce unemployment perceptibly. That is why the growth rate of 2.6 – even if it is a good rate in comparison with previous years – is still too low.
What measures is the Council proposing in order to induce those countries that repeatedly endanger the Stability and Growth Pact with their excessive deficits to be more disciplined?
. – I refer once again to my previous answer. I have named all the countries concerned – Italy’s deficit being a prime example. It must always be borne in mind in this connection, of course, that these countries – Italy in particular – have had elections this year, which naturally hinders an excessive deficit procedure such as this, because it means that political decisions are postponed for a while. Italy has given assurances that it will now, with its new Government, take all the measures stipulated by the Council. I have named all the countries giving cause for concern: Italy, Portugal, the United Kingdom and, among the new Member States, Hungary in particular, with its 6% deficit. Each Council meeting consistently works towards reducing the deficit, and this has borne fruit.
To reiterate, the 2005 financial year saw a general reduction in the deficit compared with the previous year.
Questions not taken for lack of time will be answered in writing (see Annex).
That concludes Question Time.
The next item is the joint debate on
- the recommendation by the Committee on Industry, Research and Energy, on the proposal for a Council decision on the conclusion by the European Community of the Energy Community Treaty [13886/1/2005 – C6-0435/2005 – 2005/0178(AVC)] (Rapporteur: Giles Chichester)(A6-0134/2006),
- the oral question to the Council on the Treaty establishing the Energy Community for South-East Europe, by Giles Chichester, on behalf of the Committee on Industry, Research and Energy (O-0024/2006 – B6-0020/2006) and
- the oral question to the Commission on the Treaty establishing the Energy Community for South-East Europe, by Giles Chichester, on behalf of the Committee on Industry, Research and Energy (O-0025/2006 – B6-0206/2006).
. Mr President, I am not sure I have ever enjoyed such largesse of time before in this House, but I am glad it is in the company of a select club!
I wish to begin by expanding on the objects of our two questions to the Council and to the Commission. I should emphasise that they are questions – although it is gratifying to see my name on them, the questions are on behalf of my committee.
I am very pleased to see that the Presidency is able to be present after all. I appreciate that this may have caused inconvenience, but holding this debate at this time presents some inconvenience to me as well: I could be elsewhere consuming asparagus.
Because the Council has changed the original Commission proposal with regard to the role of the European Parliament from the consultation procedure to simply informing Parliament of any decision of the Council, I am bound to ask why the Council appears to be trying to bypass or circumvent Parliament. What could the Council have to hide? In the context of the apparent reluctance to be present here tonight, the substance of our question has added relevance. Therefore, allow me to remind the Council representative, Mr Winkler, of our two specific questions.
The first is: what mechanism would the Council envisage for informing of Parliament prior to the adoption of a position by the Council with regard to the Energy Community Treaty institutions? Secondly, by what means and by whom will Parliament be informed of the position taken by the representatives of the European Community in the organs of the Energy Community Treaty, such as the Permanent High Level Group? Before the House is invited to vote on the recommendation on the Energy Community Treaty tomorrow, we need some answers and assurances from the Council on these points, and I and others will be listening carefully.
Because this is a very important matter, the proposed Treaty creates an interesting precedent in extending the in a limited and very specific field to third countries, albeit that two of them should be joining the European Union very shortly or others are in various stages of negotiating accession.
It is also important because energy is currently perceived as a very important issue, largely as a result of events at the beginning of this year. Those events were rather like throwing a large stone into a pond, creating ripples. Energy is vital to our way of life, vital to our quality of life and vital to our standard of living, so how we organise markets and safeguard security of supply is equally important.
Turning to the question to the Commission, I should like to acknowledge from the outset the high level of cooperation and the positive response to our concerns that we have received from Commissioner Piebalgs. Indeed, I welcome his open and constructive approach in meetings and in the recent letter with regard to the issues of informing Parliament about the activities of the Energy Community and addressing some of the concerns of my committee over social and human rights issues. I trust that the Council will endorse his offer to inform Parliament in advance of the European Community position to be taken before the institutions of the Energy Community on important issues. I welcome his letter’s assertion that he considers it of the utmost importance that Parliament is fully informed in advance of important decisions to be adopted by the Energy Community.
Now I come to the specific points contained in our questions to the Commission, which I feel still require a response. The Council decision on the conclusion of the Energy Community Treaty lays down in its Article 4(3) the provisions for providing ‘mutual assistance in the event of disruption’ – see the Treaty’s Title IV, Chapter IV. Yet the same article of the decision stipulates that: ‘in the event of special circumstances’ the position of the European Community ‘may go beyond the ’. So the first question is: what might these special circumstances be? The second question is: what is meant by the phrase, it ‘may go beyond the ’? I ask the Commissioner to put some flesh on those two issues for us.
The final point – by what means and by whom will Parliament be informed of the position taken by the Commission within the various organs of the Energy Community Treaty – has been answered in general terms in the Commissioner’s letter. However, I invite him to share any further thoughts he may have with Parliament on detailed implementation of these undertakings.
Finally, I come to the crux of the matter: whether Parliament should vote for the recommendation. Let me say that I recognise the good intention of the Commission in offering to brief my committee about the work undertaken in the preparation and negotiation of this Treaty, although our reaction might have been more welcoming and less suspicious of what was being proposed had it not come out of the blue without any prior knowledge on our part.
I also recognise and appreciate the Commission’s efforts to persuade the Council to take this Treaty down the assent procedure route instead of, as it were, slipping it through on the nod. However, I am bound to observe that this was after we began raising questions about possible empire-building by the Commission.
This Treaty could provide an important message to the countries of south-east Europe, and even beyond, that the EU is capable of being outward-looking and wants to embrace them in the family of European nations. I am not entirely sure how much comfort Bulgaria will derive from this, given the earlier decision to force early closure of Kozloduy – a decision which no longer has any technical justification in my view, but maybe this Treaty could help offset that negative message.
I close by expressing the hope that the Council in particular will be able to give us sufficient comfort this evening so that we can proceed to a favourable vote tomorrow.
. Mr President, Commissioner, first of all I would like to say that it is indeed a pleasure for me to participate in this debate on a question that I consider very important, because in the eyes of the Council the subject matter is very important. I was not invited to feast on asparagus tonight, so my destiny is an easier one than yours; but as a Permanent Representative of Austria to the Council of Europe I had the pleasure for five years to be invited to those feasts.
With your permission, Mr President, and with my apologies to Mr Chichester, I shall continue in German; but I hope that I will be able to give comprehensive answers to the questions that were put to the Council.
Mr President, Commissioner, ladies and gentlemen, the Council does indeed consider the Treaty establishing the Energy Community between the European Community and the countries of South-East Europe to be an important instrument, for obvious reasons: security of the electricity and gas supply to the European Community and also to the contracting parties in the region. This subject came to the attention of the Austrian Presidency somewhat dramatically only a few hours after, at 8 a.m. on 1 January, gas supplies were cut not only to Ukraine and Moldova, but also to Central Europe. That made us all acutely aware of how desperate the situation had become.
As the Committee quite rightly notes, one of the objectives of this Treaty is the extension of the EC energy market to the countries of the region through their implementation of the on energy, environment, competition and renewables. This strikes me as particularly important in the interests of the homogeneity and coherence of a pan-European strategy.
Hence, the Energy Community Treaty is characterised by the fact that one of the most important aspects of the work of the bodies it envisages is the implementation of the relevant provisions of Community law. In addition, Article 25 of this Treaty provides that measures may be taken to implement amendments to the , in line with the evolution of European Community law. This dynamic reference also strikes me as very important. The Council would like to emphasise that this means, of course, that Parliament is directly involved from the outset in the preparation of Community rules and the adoption of these rules by both of our institutions under the codecision procedure. Therefore, these are rules that are then to be incorporated into the framework of the Energy Community Treaty.
The importance of Parliament’s role in the adoption of the Energy Community Treaty is also reflected in the choice of legal basis, that is to say, in the fact that Parliament has a right of assent, as stated in Article 300(3) of the Treaty establishing the European Community. We are not just talking about a right of consultation, therefore. The Council’s amendment to the Commission proposal for a Council decision on the conclusion of the Energy Community Treaty to which the honourable Member Mr Chichester’s question relates concerns the role of the European Parliament in decision-making. The Council has indeed deleted Article 5(3) of the proposal, which had provided for the consultation procedure. It should be pointed out, however, that the Commission proposal had envisaged consultation of the European Parliament only in a single specific case, namely that of the establishment of positions of the European Communities on decisions to be taken by the Energy Community pursuant to Article 100(iii) of the Energy Community Treaty; that is to say, decisions on the extension of this Treaty to other energy products and carriers or other essential network infrastructures. In other words, under the Commission proposal, the Commission would present the Council with a draft relating to the establishment of a Community position on this kind of amendment of the Energy Community Treaty, and the Council would then have to consult Parliament on this position. Such a procedure is not provided for in the EC Treaty, however, and so would be in addition to its procedures and thus alter its institutional balance.
Instead, the EC Treaty, more specifically Article 300(2)(3), provides that the European Parliament shall be immediately and fully informed. However, even though the EC Treaty does not provide for informing of Parliament in the event of a scenario such as the one I have just described: for example, the extension of the Energy Community Treaty – where the deletion is relevant – the Presidency of Parliament will provide regular information on all the important aspects of the proposed Council position.
I should like to say in this connection that, as the members of the Committee on Industry, Research and Energy will remember, the last Council Presidencies that dealt with this issue informed Parliament, within the framework of their speeches to this Committee, on the state of affairs with regard to the Energy Community Treaty. I should also like to draw the attention of the House to the fact that, in certain cases, particularly when this is necessary for reasons of political importance, there is nothing to prevent the Council from consulting Parliament on its own initiative.
I would also point out that the Energy Community Treaty chiefly extends the in whose adoption Parliament is fully involved. Let me now turn to the decision-making process in the bodies of the Energy Community and to the positions to be adopted by the European Community in these bodies.
As the House is aware, the institutional framework of the Energy Community consists of the Ministerial Council, the Permanent High Level Group and the Regulatory Board. Parliament is not directly involved in the decision-making process agreed with the parties to the Energy Community Treaty. However, Article 52 of this Treaty provides that the Ministerial Council must present Parliament, and also the national parliaments of the contracting parties, with an annual report on the work of the Energy Community.
Regarding the position to be adopted by the European Community in these bodies, this is laid down in Article 4 of the proposal for a Council decision on the conclusion of the Energy Community Treaty and is adopted by the Council pursuant to the relevant provisions of the EC Treaty. One important aspect of this decision-making process is the requirement for Community positions on Energy Community decisions falling under Titles III and IV of the Energy Community Treaty to be in line with the , with the exception of measures falling under Chapter IV of Title IV of the said Treaty, which concerns mutual assistance in the event of disruption of energy supplies.
Moving on to Parliament’s involvement, Article 4(5) of the proposal for a Council decision stipulates – as proposed by the Commission – that Parliament shall be immediately and fully informed of any decision of the Council on the establishment of Community positions to be taken in the three bodies of the Energy Community Treaty. There is no formal requirement for informing of Parliament, but it is the Presidency’s firm intention to inform Parliament regularly. The Commission will also be required to do so.
In addition – and the Council will take this into account – the position taken by Parliament once it has been informed will certainly influence the future decisions of the European Community.
I hope that this speech not only answers the honourable Member’s questions, but also allays any fears that Parliament is not duly involved. At all events, I can emphasise once more on behalf of the Council that it is important to us that Parliament is regularly informed and involved regarding not only all the issues in which its involvement is a constitutional right, of course, but also all the issues concerning the functioning of this Treaty.
. Mr President, before answering the questions put to me, I would like to start by explaining the global approach towards the Energy Community. We know, and there is some consensus, that the two main routes for enhancing energy security in the European Union are diversification and the strengthening of market forces. Extensions of the EU’s own market to include our neighbours would gradually create around the EU a shared regulatory area with common trade, transit and environmental rules.
In this context, I thank you for giving me the opportunity to present a successful initiative in the region of south-east Europe. It is not only because of its needs that the European Union acted in this area. The disintegration of the former Yugoslav energy system has brought havoc to the regional market, by breaking electricity connections, disrupting trade routes and forcing the system to work – on a chronic basis – far beyond its capacity.
On the other hand, industrial decline and population shifts have made demand much more capricious and more varied, so the technical challenges of keeping the system alive were preventing development and a fresh start. Indeed, some European Union aid was being used to buy electricity and fuel oil for immediate consumption. Such a situation could not go on.
Apart from these immediate needs, the Commission made a strategic decision to look at the long-term needs, to gather international consensus for a way forward and create a real basis for post-war cooperation in the region.
Today, I can present to the European Parliament the results of our joint work. It is valuable to the stabilisation and economic development of these countries. Within ten years we have gone from war to cooperative management of the most essential sector of the economy: energy. Along the way we have faced difficulties and sometimes scepticism. And I have to thank Parliament for assisting us in overcoming these difficulties. I would like to thank in particular the rapporteur, Mr Chichester, and the shadow rapporteurs.
The issues we have been discussing are not only related to investments. We have also addressed environmental and social issues in our debate. So the creation of the Energy Community for south-east Europe clearly responds to the needs of the region and of the whole EU.
Let me now turn to the question. Firstly, the Energy Community Treaty provides for a procedure ensuring cooperation and mutual assistance of the parties in the event of disruption of gas or electricity supply affecting a party. This is quite an important clause. One example is the recent gas crisis between Russia and Ukraine, but also, for instance, the blackout in Italy in 2003, which demonstrated the need for solidarity among European countries, and the importance and the benefits that such a solidarity clause could have in the energy sector. I would also recall that this winter Serbia’s gas supplies were cut off for quite a considerable time.
Pursuant to the draft conclusion decision, the positions that can be taken by the European Community under Title IV of the Energy Community Treaty, providing for the creation of a single energy market between the European Community and the countries of south-east Europe and containing the mutual assistance clause, have to be inspired by the existing .
As mutual assistance may not be fully covered by the existing – and in some cases our is perhaps not ambitious enough – it was important to introduce some flexibility to this limitation as regards the mutual assistance clause. The reference to specific circumstances allows for this flexibility. It will, ultimately, be up to the Council to decide by qualified majority, whether or not the specific circumstances are met on a case-by-case basis. In my view, this concerns situations of extreme gravity and extreme disruption.
Of course any measure concerning the mutual assistance clause will have to remain within the external competence of the European Community. Let me highlight, in that regard, that decisions of the Energy Community on mutual assistance have to be taken by unanimity so that the European Community will have a veto on all decisions to be adopted.
Secondly, let me stress that, through its proposal to the Council, the Commission has steadily acted in favour of an increased role of Parliament as regards the ratification of the Energy Community Treaty. In this regard, once the Treaty has entered into force, I consider it of utmost importance that Parliament be fully informed in advance of important decisions to be adopted by the Energy Community.
To this effect, Parliament will be informed in advance of each semi-annual Ministerial Council of the European Energy Community. I have also instructed my services to ensure that Parliament is informed in advance of the European Community position to be taken before the institutions of the Energy Community on important issues and that it has full access to the Energy Community’s documents. There are no restrictions on official documents of the Energy Community and all policy documents are placed on the Energy Community website. These documents are accessible to all those who have an interest in them.
In addition, as provided for in the Treaty, the Energy Community’s Ministerial Council will, on an annual basis, submit a report on the activities of the Energy Community to the European Parliament and all other national parliaments involved, as the President-in-Office mentioned. In line with the proposed Conclusion Decisions, the Commission will further submit to Parliament, every three years, a report on the Energy Community.
I hope that my answers to the questions are satisfactory. I would also like to mention the issues referred to by the honourable Member with regard to Kozloduy, because I would like to separate this issue from the Energy Community Treaty.
The energy chapter with Bulgaria was closed in 2002 and both sides have agreed to close that chapter on the basis that units 3 and 4 of Kozloduy will be closed on the grounds of safety requirements. That means we have provided aid for Bulgaria to deal with this situation. So I would not make a connection between these two issues, because the decisions have been taken by mutual understanding and we have done quite substantial work to help Bulgaria deal with the consequences of the closure of units 3 and 4 of the Kozloduy power station.
. Mr President, thank you for providing what I consider to be comprehensive answers, but we now have to analyse them in order to be completely aware of the current situation. An exchange of information is obviously vital. I would like to thank Commissioner Piebalgs for his particularly active cooperation with Parliament. Today, after the conflict in January, we know that energy security is not simply a problem affecting individual Member States, and not simply a challenge for the European Union as a whole. We need a pan-European approach to this issue.
The Energy Community Treaty is a step in the right direction. It foresees an integrated gas and energy market in part of Europe, facilitates investment and increases the security of gas supplies to the European Union. However, the Treaty also stipulates that investment decisions will be transferred from a national to a centralised level, as this method is more productive, both in terms of costs and administration.
Thus the Treaty is a good solution. It demonstrates that energy security requires a new approach, also in terms of European Union foreign policy. It is also a good legal instrument with which to manage energy relations with Ukraine, which intends to sign the Treaty. The European Parliament has, on numerous occasions, emphasised the importance of securing energy supplies on the basis of harmonious cooperation between the European Union Member States, which requires the legislative solutions announced by the Commission at the start of this year. It is vital for this cooperation to exist within as well as outside the European Union, namely with third countries, in such a way as to avoid interfering with the interests of individual countries and not to exclude any Member State from the proposed solutions.
. Mr President, I wish to thank both the Council and the Commissioner for allowing Parliament to continue to participate in these matters in the future.
The Energy Community Treaty, signed in October, integrates nine countries in south-east Europe with our energy market. That is a historic event in at least two senses.
Firstly, it is a precedent, as for the first time it will extend legislation on the single market for the electricity and gas sector to nine countries outside the Union. Secondly, it is the first multilateral agreement that applies to the whole of south-east Europe since the break-up of the former Yugoslavia. It will take much cooperation, but will thus stabilise the region.
Establishing the Energy Community is in many ways a rational and justifiable project. The energy sector in the Balkan region is undeveloped and continues to suffer the consequences of a war that took place a decade ago. There are frequent power cuts and there is no secure source of energy available. Furthermore, the environment is suffering on account of old power stations and their emissions and, in addition, the lack of investment and lack of competition both pose serious problems. The purpose of the Energy Community Treaty is to develop the energy infrastructure with the help of loans granted by financial institutions. It is estimated that around EUR 25-30 billion will be needed for investment in the electricity sector over the next 10 years. The fact is that a viable and reliable energy system will also tempt investors, which will result in the region’s economic situation developing, improved general stability and a reduction in emigration. Moreover, it is important for the Union to improve reliability of the energy supply (we are also speaking from our own point of view) and reduce dependence on single suppliers. The Balkan region is also an important route to the Middle East energy in the Caspian region.
There are also causes for concern. In spite of the energy in south-east Europe being at present underpriced, much of the population cannot afford to purchase electricity. When the energy sector becomes market-based, it will be capitalised, so prices will inevitably rise. The parties to the Treaty should therefore ensure that public service obligations are fulfilled and that prices are reasonable, so that the poor too can afford electricity and gas. Parliament insists that the parties should sign a legally binding protocol. This kind of binding commitment is important. The single market must apply standards, in the areas of working conditions and social equality, for example, especially as we are talking about an energy sector that will be making massive profits.
. Mr President, we know setting up an internal energy market between the EU and the countries of south-east Europe has advantages for both sides: for the Balkan states it helps establish the reliable energy supply necessary for economic growth, and for us on the EU side it facilitates access to gas resources in the Middle East and around the Caspian Sea, enhancing diversity and security of supply – especially important since the ripples in the pool that were alluded to by Mr Chichester.
However, there have been concerns, and the helpful letter from Commissioner Piebalgs does not entirely answer these. It is not clear whether the ECT states will be signed up to the EU Charter of Fundamental Rights. It is not clear whether the internal market will be underpinned by health, safety and employment standards, as it is in the EU. It is not clear whether there will be any control of the demand side of energy, as there is through EU energy efficiency legislation, or whether environmental considerations, such as the control of pollutants and greenhouse gas emissions, have been given adequate attention. There will be no level playing field if these standards are absent.
There is also the question of corruption in the energy sector. To give just one example, in 2005 the British Serious Fraud Office investigated the involvement of a British company in the Serb state power company following allegations that corrupt money was being used to protect war criminals.
Because of all these concerns, it is understandable that the European Parliament should wish to be both informed and consulted in advance of decisions. I regret that Parliament does not yet have codecision in this area and I wish that there was a Constitution in place so that it would have; but it is an outrage that the consultation mechanism could be downgraded.
We welcome the reassurances from Commissioner Piebalgs that he will keep Parliament informed in advance, but we need similar cast-iron reassurances from the Council too. Nevertheless, being informed is not the same as being consulted. Given the serious nature of the questions hanging over the Energy Community Treaty, it would be deeply regrettable if Parliament were sidelined. There could effectively be no democratic oversight of this Treaty, because it is clear – not least from what the Council has said tonight – that the real decisions will be taken by the unelected Permanent High Level Group rather than by ministers themselves.
. – Mr President, ladies and gentlemen, my group supports the present Treaty, but we should like to emphasise a number of points that have already been raised, in order to qualify our assent with some reservations.
In our view, all the signatories to the Treaty should actually make an unqualified declaration of belief in European fundamental rights or, in other words, in the Charter of Fundamental Rights of the European Union. We believe that it is absolutely necessary, including to prevent disruption in the energy market towards which we are striving, that the provisions of the Memorandum of Understanding – impact in the fields of employment, social standards, working conditions, health and the environment – be given a binding legal basis. The Commission and the Council need to take very seriously the call for these to be made binding.
In our opinion, it is very important that this Treaty not enable or pursue energy strategies that would have been appropriate 20 years ago at best. We believe that energy efficiency must be a very important concern in this new Treaty and that the market that we are intending to create should not be geared towards demand alone. In accordance with the discussion on greater autonomy in Europe’s energy supply, consideration for renewable energy must be central in all regions under this Treaty.
We greatly fear that privatising the sector too quickly and without proper consideration could be harmful. We have had experience with privatisation of state monopolies that was carried out too quickly, and believe that the Commission must bear in mind that the public interest in privatisation and the strategies to carry this out needs to be taken into account.
. – Mr President, Commissioner, ladies and gentlemen, I should like to acknowledge the work of all those who took part in drawing up these documents, especially our rapporteur. I agree with his introductory analysis and speech, including the questions he posed. As regards the Treaty itself, in my opinion we have succeeded in establishing an acceptable platform for bringing together countries that are not yet EU Member States in a given region, on the grounds of solving energy issues, with a view to their achieving EU compatibility. Given that I am not an uncritical advocate of the all-powerful liberalisation of the market, I welcome the fact that the Commission has expressed the intention of dealing with related social aspects in a separate memorandum, which I take to be a good sign, and not only for the citizens of the region concerned. Interconnection of energy markets undoubtedly translates into greater security of energy supplies both in south-eastern Europe and in the whole of the Union. I do not, however, share the great optimism that the process of interconnecting the markets will lead to cheaper energy; at least this has not happened in the Czech Republic. I should like to make one final remark. I believe that the time has come to address the issue of setting up an independent European control centre for transmission networks, with a view to solving operational problems, in particular relating to the supply of electricity in EU Member States and their immediate neighbours.
Mr President, I will outline here a few brief views. The internal market is the most important source of prosperity that the EU provides us with. It is also, without doubt, important for the internal market that we link up gas and electricity networks, including in south-east Europe. As we have heard from a large number of speakers in the Chamber, this would reduce the risk of disruptions in one production unit knocking out large areas. There would be stability. It is truly excellent that we can also look forward to having regulatory authorities of an international nature. Perhaps people in the region will also learn to cooperate with each other and thus minimise the risks of violent conflicts of the type seen in the past.
So far so good – but then comes the poison arrow. All of a sudden, one reads in the report that if we have a common market then this naturally leads to a common external policy. This is not at all the case, but it is possible misleadingly to make use of such an inference. What we have here is precisely such an abuse in the grand tradition of Jean Monnet. Instead of having an open debate about the pros and cons of a common external policy, such a policy is sneaked in in a completely different context. This is a very common technique.
In reality, we know that the people of Europe do not want more supranationalism. This fact is revealed the minute the will of the people is allowed to show itself through popular referendums instead of being filtered through the political establishment. I contend that the text concerning a common external policy should be expunged. Solutions to energy problems in south-east Europe should not be used as a means to promote such a policy.
Mr President, the Energy Community Treaty is a success story. It is worth stating this, because success stories of this nature are particularly rare; today, the combination of politics and energy is more likely to generate conflicts rather than diffuse them. We could illustrate this with countless examples, from the manoeuvres of Russia, potentially endangering the gas supply of the European Union, to the Bolivian nationalisations, so enthusiastically celebrated the other day by the leftist Members of this House.
The Energy Community Treaty is a refreshing exception, and a true European success story that the European Union can be proud of. As the result of three years of consistent and persevering efforts, our goal can finally materialise: we can cooperate in the modernisation and rebuilding of the energy supply of the war-torn Balkan region which is of such crucial importance to the safety of Europe.
I, too, naturally agree with this goal, just like I also support and require that the controlling role of Parliament in respect of the Treaty is ensured. One of my reasons for this is that I am convinced that the stabilisation of the energy sector in the Balkans will facilitate the diversification of EU energy supplies. I trust that the Treaty will give a fresh impetus to the implementation of the Nabucco gas pipeline project, which is meant to serve this purpose, and may be decisive in relieving the unilateral dependence of Member States in Central and Eastern Europe, including Hungary, on gas imports from Russia.
I trust that all these things can be achieved, and that the creation of the Energy Community will be a tangible argument for the single European energy policy, also supported by the Green Paper. If this is achieved, the European Union can produce further energy success stories, and will continue to set an example of an attractive political community to its neighbouring countries and regions wishing to bridge the gap.
Mr President, when we extend the single market to neighbouring countries we should not only promote the economic dimension of the European Union but, as when we promoted the single market within the Union itself, we should also include the social dimension.
The balance between the two parts is lost when it concerns the Energy Community Treaty. For instance, does the Treaty not include participation of the social partners? On other occasions Parliament, the Council and the Commission underline the importance of social dialogue. Early participation of the social partners in the relevant sectoral dialogue committees, like those in the electricity and mining sectors, has been positive for the social partners in the new Member States. We know that liberalisation of the internal market for electricity and gas will necessitate many structural changes and new challenges for the companies and the workforce, as also for the citizens, with regard to affordable prices and security of supply.
We demand a commitment on the part of the participating countries to respect and implement the European Charter of Fundamental Rights, and I hope that the Commission and the Council will work towards a good memorandum, with legally binding statutes that also secure democratic control over the sector. They should, furthermore, guarantee to oversee the work of the regulatory authorities and the resources and consultation processes of the relevant stakeholders.
Mr President, buying energy from another country is one thing. The political ramifications in this case are quite another, and here it is a written document that matters. The EU employs the as one of the founding principles to which all its Member States have solemnly signed. How can this be extended to countries which are not even candidates yet?
The EU suggests going beyond the and overriding due process in the event of special circumstances. What are these circumstances? How short are your memories? We heard this excuse before. It led to a conflagration from which we are suffering still and to evils which we still do not comprehend.
You may know that I do not wish my country to be part of the EU, but currently it is and I am a democrat. This House of properly-elected deputies should be consulted and should be the final arbiter, deleting the provision requiring the Council to consult Parliament before adoption of the Commission’s position excludes this House from any meaningful debate.
This is all about enlargement by the back door. Page 6 of the recommendation draws a parallel with the Coal and Steel Community and how it started the EEC as it then was. That being the case, why not say so? Why keep it secret? Excluding Parliament, special circumstances decided by an unelected body, secretive motives: all are the beginnings of totalitarianism. No, please do not scoff, because that kind of attitude is exactly how all the demagogues and dictators down the ages got away with it.
Mr President, Mr President-in-Office of the Council, Commissioner, ladies and gentlemen, I should like to start by offering my congratulations on this Treaty. I believe that the EU is developing in the right direction here: in the direction of cooperation, and of approaching the global energy market with our eyes open.
My questions are as follows. Which countries are continuing negotiations? What priorities are we setting? Then there is my chief question: have the effects of the Kyoto Protocol been analysed with respect to these Treaties? What will be the impact on energy generation? What mix of energy sources will arise, and what kind of investment behaviour will develop in this field? After all, I believe that these Treaties present us with an opportunity to sketch out certain structures and thus to realise the Lisbon agenda.
.  Mr President, Commissioner, ladies and gentlemen, it has already been expressed in the course of this debate that the Treaty establishing the Energy Community has historic significance and, from the point of view of its benefits, is not a one-way street.
It is not the case that we are handing these countries something on a plate, as it were – as the EU, too, benefits. As Mr Buzek and others have also said, an important point is that this is a pan-European issue rather than one that concerns only the countries of South-East Europe or only the EU – an integrated energy market certainly could not function like this. This Treaty contributes not only to energy security and energy supply but, generally, to increased stability in Europe. As you know, the Austrian Presidency, in particular, has attempted in recent months to step up cooperation with the countries of South-East Europe and of the Western Balkans, to make some progress in the interests of stability and peace in Europe.
It is potentially very interesting to recall that the Energy Community Treaty was consciously modelled on the European Coal and Steel Community – which, as you know, was the genesis for the European Union. Members such as Mr Paasilinna have also mentioned here that the Energy Community Treaty enables the very local and specific energy and environmental concerns of South-East Europe to be addressed. A number of speakers have raised environmental concerns, such as increased mortality rates from winter cold, environmental degradation as a result of emissions from old power stations, the use of wood for domestic heating that results in deforestation, and the unsustainable use of wetlands and watercourses for hydroelectric power.
As has also been mentioned in the course of the debate, it is in Europe’s interests to think beyond the South-East European region – an example given here was the Caspian Sea. I should like to mention in this connection that the Presidency sent a Troika mission to Kazakhstan to meet representatives of all the Central Asian countries, and also sent a mission to the Southern Caucasus. Naturally, the energy issue – both the producer and the transit-country aspects – is particularly important in both of these regions. Other points raised here have concerned Nabucco, for example: this is another important project that will benefit the security of Europe’s energy supply.
Doubts have been expressed, too, and that is reasonable, of course – but I believe that the issue of this Treaty must be seen in conjunction with the overall endeavours of the EU as regards this region of South-East Europe. I should like to remind the House that all the countries who are party to this Treaty are involved in the stabilisation and association process, which, of course, also comprises respect for human rights, fundamental rights and other EU provisions. Indeed, the purpose of the network of agreements we have made with South-East Europe is to introduce these countries to EU values, too, which naturally includes the values enshrined in the Charter of Fundamental Rights.
That is why I believe that the Energy Community is a unique achievement, a successful project, one that we wish to remain successful. I have also sensed that in most of your speeches. Furthermore, there is no doubt that Europe must speak with one voice to third countries on energy policy, and that the process of integrating our neighbouring countries into the European single market should be continued. As I said in my introductory speech, I wish to make it crystal clear that Parliament naturally has a central, an important role to play in this, and that there can be no question of the Council’s attempting to curtail Parliament’s rights – which we could not do anyway, owing to the interinstitutional structure; on the contrary, we have an active interest in due involvement by, and joint action with, Parliament. That is why we shall be involving Parliament in all the important issues regarding the Energy Community: in accordance with the EC Treaty, but also, as I have said, taking a very broad interpretation of its provisions. In addition, Parliament will always be fully informed of developments.
. Mr President, I shall try to address some of the issues touched upon during the debate about the new countries that could join the Community in the years to come.
I really believe that Turkey is close to joining the Community. It has been working towards this since the creation of the Community. It has not signed up to it, but we shall continue to work with it. It is quite important for Turkey as a candidate country – we have started negotiations with it and it is also a very important transit country – that it could and should sign this Treaty. Two countries – Ukraine and Moldova – have also expressed interest in joining.
The issue of affordability is very important because energy prices should be accessible to the citizens of these countries. Article 33 of Chapter IV addresses this issue as far as the Community can address it. In the process of creating the Community we have devoted attention to social issues. I agree that the social approach in Europe should definitely be directed more closely at countries that aspire to a vision that may one day come much closer to that of the European Union. A memorandum of understanding is a good first step in that direction.
We have looked carefully at renewables and energy efficiency: Chapter VI addresses this issue. On Kyoto, Article 13 in Chapter III – even if it does not say very much – covers this and the provisions on renewables and energy efficiency in the Treaty will definitely help to achieve the Kyoto goals.
Concerning privatisation, the Community does not impose any type of action in this area: any decision on privatisation will be taken by these countries’ governments.
Concerning prices, I think these countries are already paying extremely high prices for energy. An Energy Community could bring down prices because of the new investments it will bring in. It will also help with regard to collecting payments, because there is a lot of money owed. There is also diversification: these regions pay some of the highest gas prices to the supplier. The supplier in these regions does not worry too much about price affordability. This means that the Energy Community could bring much more stability – at least to prices – and could even reduce prices for consumers. In addition, an brings public service obligations, which means addressing issues for the more vulnerable people in society.
Investments from the World Bank – the EIB is also very active in this region – and other investors will come as soon as the Treaty is approved and ratified.
I think there has been some misunderstanding about foreign policy. This Treaty does not address that issue at all. The Treaty states that in some cases when energy is bought from third countries, the Energy Community could apply some restrictions if these countries neglect the environment or social issues. This provides an opportunity. This Treaty in no way restricts the powers of the countries that participate in the Treaty to take independent foreign policy decisions. It is very fair to look at these issues, because we cannot afford, if we want to promote sustainability, to buy energy from a third country where environmental standards are neglected and, as a result, the price of energy resources is perhaps cheaper. So I think there has been some misunderstanding.
I really believe that this Treaty serves the interests of the region and of the European Community and I really hope that the countries that participate in this Community will benefit greatly from it.
To end the debate, one motion for a resolution(1) has been presented, pursuant to Rule 108(5) of the Rules of Procedure.
The debate is closed.
The vote will take place tomorrow at 12.00 noon.
The next item is the report by James Elles, on behalf of the Committee on Budgets, on the 2007 budget: the Commission's Annual Policy Strategy report (APS) [2006/2020(BUD)] (A6-0154/2006).
First on my list of speakers is Mrs Grybauskaitė, on behalf of the Commission, but, as I understand it, she would prefer the rapporteur to begin. Are you prepared to begin, Mr Elles?
. Mr President, normally it is ‘ladies first’, but I am delighted to start the process, otherwise we are going to go round in circles.
With today’s decision on the shape of the new financial perspective now behind us, we must now look ahead and formulate the broad strategy for implementation in the coming years, whatever its imperfections in terms of balance or level of expenditure allocated. From the outset it is noticeable that the annual policy strategy treats the budget year of 2007 as one of a continuing series in the life of the Commission to implement the well-established priorities of prosperity, solidarity, security and Europe as a global partner. We take a different view. We do not believe that it is business as usual. On the contrary, we see the 2007 budget as being a real opportunity to set a new strategic tone to the way in which the European Union delivers its policy agenda.
When reading the document, there is a strong sense of complacency, Madam Commissioner, a real lack of urgency about how to tackle the global economic political challenges facing the European Union. Not least, there is no specific mention of the rapid rise of China and India in the global economy. This will undoubtedly affect substantially both internal as well as external policies in the year ahead. If, after all, strategies formulated at regional and local level, such as in the Thames Valley, include this factor as an urgent priority, why does the Commission choose to leave it out?
In sum, it reads rather like a routine bureaucratic document without serious political leadership or guidance. Running through the report are three interlinked strands.
The first is the combined impact of reduced resources under the new financial perspective, and the emergence of new challenges leaves us no option but to set clear priorities in the next budget. These priorities must be focused to reflect the new challenges lying ahead. This is more a process during the life of the financial perspectives than simply in the 2007 budget. In setting policy priorities for external relations, the 2007 budget must lay the groundwork for an increasingly outward-looking European Union. Our citizens’ security and prosperity will depend on how effectively the Union can respond to global challenges in a world very different from that only a decade ago. We should aim in fact to lead, rather than harness, the globalisation process. In these circumstances it is essential for the Union to develop a coherent, over-arching strategy which will better define its strategic priorities in the 21st century for the world outside, and that must begin with this budget.
Secondly, interlinked with the first priority, is that of ensuring security for European citizens in areas such as freedom and security and justice, as well as the specific sector of energy supply that we have just been discussing.
No less important for us is the third priority, dealing with internal policies. Here we must focus on those areas that are key to Europe’s competitiveness and our future prosperity. These include research and innovation, innovative measures for SMEs, support for lifelong learning for renewing skills and key infrastructure projects.
In the light of limitations on the Union’s financial resources, we must examine more closely the quality of European Union expenditure. The beginning of a new financial perspective offers a significant opportunity for starting a rolling programme for assessing the performance of EU activities. Through cost-benefit analyses we will take steps to assess whether specific actions achieve their objectives, what their impact was compared to the quantity of expenditure allocated, and what European added value they contributed.
We are convinced that such a focus on quality is essential in order to compensate for a lack of quantity in budgetary means. This would mean deleting programmes if they no longer produce value for money and creating programmes that are more relevant to a changing global environment. It should also mean avoiding the use of public funds, for example in information policy, where EU-financed actions could replace viable, ongoing private initiatives.
We believe that Parliament must take the initiative to begin preparations for the mid-term review of the next multiannual financial framework planned for 2008. This will allow us to drive forward the comprehensive reassessment of the EU’s revenue and expenditure and shake up the system in order to create momentum for adapting our political priorities.
In conclusion, the 2007 budget procedure, as the first budget of the new financial perspective, represents a real opportunity for a broad mobilisation to adjust to the new policy challenges of a fast-changing world. This fits in, Madam Commissioner, with the Commission’s focus on policy by results, but a broader global vision is needed. Let us be open to new ideas and provide a strong focus on policy priorities, while improving the EU’s accountability.
Finally, I will warmly welcome contributions from the outset from all parliamentary committees to establish the sectoral priorities for this budget. I believe we have a great opportunity to shape our future policies together and respond effectively to the demands of European citizens.
Under Rule 142(5) Mr Elles did indeed have the right to speak first, so let me congratulate you, Commissioner, on your accurate knowledge of the Rules of this House.
. Mr President, it is not only a case of knowledge but of respect. I wish to thank Mr Elles for a very good start to the process in which we are engaging in the first year of the new financial perspective, after the successful signature and vote today in Parliament. Today we are starting a process in which we will be engaged seriously in preparation for the first year of this financial perspective, a symbolically important year.
In the report on the APS, policy priorities have been set and we think that the core goals and priorities of the Commission’s five-year strategic objectives are reflected in the 2007 budget proposal. On prosperity, growth and employment, about 43% of our preliminary draft budget is to be devoted to the Lisbon Strategy through Headings 1a and 1b.
The Commission is also committed towards close cooperation with the EIB on new financial instruments to increase the leverage effect of the EU budget for Lisbon-related priorities, including trans-European networks and support to SMEs.
On solidarity, security and freedom, which are important priorities mentioned in the APS, we have already included EUR 291 million for solidarity and management of migration, including the External Borders Fund and the Fund for Integration of Third Country Nationals.
The Commission proposes a 17% increase for environmental policies, including the extension of the Emissions Trading Scheme to the new Member States.
On external relations, we agree that Europe, as a world partner, needs to support this area financially. The key action for 2007 is the start-up of new programmes, such as the Instrument for Pre-Accession and the European Neighbourhood and Partnership Instrument. We must also continue to strengthen relations with our partners in the developed world.
On EU governance and human and financial resources for 2007, I should like to point out that we have already requested 610 new posts in relation to the last enlargement, and 230 to prepare for the accession of Romania and Bulgaria. The Commission proposes the redeployment of about 600 staff between its DGs to serve priorities other than enlargement-related needs.
On value for money, I am fully in favour of a wider, more macroeconomic approach towards the assessment of how European financial resources are used. I am satisfied that the new part III of the IIA on sound financial management is, and will be, effectively and fully implemented.
I have proposed the introduction of an early warning system to ensure more accurate forecasts and close monitoring of budget implementation.
We will listen very carefully and take into account all your opinions expressed today and in the future. We are always ready to cooperate with you and the Council in an open-minded manner, and we hope to have a very good result: a favourable budget by the end of this year.
. Mr President, let me make some remarks from the point of view of development cooperation. In my view, the Commission is seeking to amalgamate various budget lines. If it succeeds, it will no longer be possible for this Parliament to take decisions on how much is allocated to important sectors such as combating HIV/AIDS. Parliament should not allow its powers to be curtailed in this way.
Secondly, the Commission’s APS document does not refer at all to the Millennium Development Goals or sectors important for poverty reduction, particularly education and poverty diseases.
What is more, I have to insist that the ‘simplification’ of the legislative context for external action for the period from 2007 to 2013 must not result in a loss of transparency in the use of development policy resources and that the breakdown between budget lines for geographical regions and thematic sectors for the 2007 budget must allow for at least the same level of visibility as the 2006 budget.
In addition, let me mention the importance of the Commission monitoring the Member States and their official development assistance levels, because of the problem of some Member States overstating ODA levels by taking into account funds that are not actually part of ODA. Linked to the ODA level is aid effectiveness and quality. The Commission must continue to implement the Paris Agenda on aid effectiveness and show the public that EU development aid makes a difference.
Finally, I want to underline the need always to put the fight against poverty at the top of the EU agenda and, therefore, the need to strive for a substantial share of aid to go to the LDCs.
. Mr President, the global challenges facing the European Union have never been greater, yet we will have to face these challenges with limited resources. It is therefore vital, as the Commission rightly says, that these resources are clearly targeted at our priorities.
The Committee on International Trade fully supports the Commission’s efforts to improve policy coherence between the Community’s external and internal policies. In our opinion, all new policy initiatives regarding the internal market should be carefully assessed in the light of their external impact.
The International Trade Committee supports the rapporteur in calling for the Commission to target resources at the new global challenges we face, particularly the rise of India and China. It wishes to emphasise the contribution that a successful Doha Round could make to freeing up resources. Firstly, the elimination of all forms of agricultural export subsidy by 2013 would bring significant budgetary savings. Secondly, a successful round would lead to growth of the European Union economy as a whole and therefore help the EU budget grow.
A key component in making a success of the Doha Round is to persuade the developing countries to sign up for Doha. In this respect, the EU has recognised that for them to get something out of Doha, they need to be linked into the world trading system. At the G8 Summit last July, President Barroso promised EUR 1 billion a year in trade-related assistance. If this is not delivered, the cynicism displayed by the developing countries at WTO talks will simply grow.
The International Trade Committee believes that this cannot just be a cosmetic re-labelling of existing aid. It has to be genuinely new money. We would like to suggest both to the rapporteur, in terms of the conclusions the committee draws from this report, and to the Commission, that the latter should report to us annually on how it is spending the EUR 1 billion that Mr Barroso promised on trade-related assistance, so that we can see that being delivered on a transparent basis.
. Mr President, at noon today we finished the preparations for the new financial perspective, while this evening we return to the routine of annual budgets. However, the experience of this parliamentary term tells us that while procedures may be repeated, there is no such thing as a budget that may be repeated in its entirety, so there is no budgetary routine, as each of the budgets we have had up until now has had its specific characteristics. 2005 was the first year in an enlarged Europe, the 2006 budget was a bridge between the old and the new financial perspective, while 2007 and the 2007 budget will be the launch of a new generation of multiannual programmes, and that is the real characteristic of the 2007 budget.
Our rapporteur, Mr Elles, presented the priorities and gained the support of the majority of the Committee on Budgets for these priorities. Knowing his powers of persuasion, he will obtain a parliamentary majority. However, the real context for the debate on budget strategy for 2007 is no longer the Commission guidelines on strategy, but the figures presented for 2007 by the Commission, as they are clearly influenced by this new generation of programmes – as can very easily be seen in chapter 1a, in chapter 3a and in the chapter on foreign policy.
I also believe that an effective launch for the new generation of multiannual programmes is one of the basic ways of measuring the success of the 2007 budget, while respecting the priorities presented to us by Mr Elles. If we can launch the programmes well, we can return to the annual routine, which will once again turn out to be not so routine after all.
. Mr President, Commissioner, ladies and gentlemen, as President Lewandowski said, we have been aware since this morning of the definitive framework for the European budgets for the next seven years. Since this morning, we have, then, been aware of Parliament’s need to remain modest, and even humble, with regard to the proposals it may allow itself to put forward. Even if this framework is in itself new, there will also, I hope, be another new feature, namely that this will be a budget for 27 Member States.
As coordinator for the Socialist Group in the European Parliament, I am keen to champion respect for the commitments we have made to Europeans. With regard to our priorities, these will remain, in the first place, the internal policies that are to support the Lisbon Objectives, not forgetting the environment and rural development. Only in this way will a balanced approach to territorial planning be guaranteed. The promotion of sustainable growth and job creation in the EU implies not only that the Member States will properly implement legislation, both that in force and that proposed, but also that we will propose more ambitious objectives in these areas. 2007 will also have to be the year in which our policy for communicating with our citizens is overhauled.
In the same way, I would urge a balanced approach to administering the EU’s external borders, as we cannot be content with a unilateral, security-based approach. Policies linked to immigration must be counterbalanced by the integration of third-country nationals and by solidarity in administering borders. Let us not forget that security is also about protecting individual freedoms. We therefore need to develop policies in favour of refugees. Where external policy is concerned, our watchwords are not only development, democratisation and human rights but also respect for the Millennium Goals, which constitute an absolute priority. The EU must provide itself with the appropriate tools to enable it to make its presence felt on the international stage.
Finally, I would take the liberty of coming out in favour of co-funding by the European Investment Bank of programmes crucial to giving practical expression to the Lisbon and Gothenburg Strategies. These would be constructive arrangements. I wish, however, to point out the need to guarantee public funding on a scale large enough to create the leverage conditions expected by the EIB. Loan guarantees and other such measures are in no position to replace the new money that only the EU can guarantee.
I should like to tell you, Commissioner, that I read with great interest that the Commission was banking on an acceleration of European growth in 2006. This means high growth, since a 2.6% increase is anticipated. Your communiqués state that Europe would be in a position to create 3.6 million jobs. Apart from the fact that these forecasts remain less than completely reliable, particularly in view of the fluctuation that is a predominant feature of the oil markets, do you think that this growth is sufficient to provide Europe with the financial resources necessary to its development?
To conclude, I wish Mr Elles good luck. He must, in turn, try to inject some ambition into this budget. I think, however, that, with such a rigid and narrow budgetary framework, it will be difficult for him to find the resources for the ambitious policy expected by Europeans.
. Mr President, first I want to thank the rappporteur, Mr Elles, for a very constructive report concerning the Commission’s annual policy strategy. It clearly sets out those priorities that Parliament has identified and advocated in the negotiations on the financial framework. My group wishes to stress in particular the importance of unhindered traffic in the workings of the internal market, and for that reason it has tabled two amendments.
The EU’s greatest challenge is reducing unemployment. That is why programmes which promote growth and employment are very important. These are, in particular, the Seventh Framework Programme, which concerns research and development, and the Competitiveness and Innovation Programme for small and medium-sized enterprises. They should be quickly brought to completion.
Structural and cohesion policy will be among the major challenges facing the EU in the forthcoming programming period. Considerable sums have been set aside for these in the financial framework, especially for the new Member States. It is important that these funds are used. That is why the programmes must be made ready quickly and efficiently. Ideally, they should be adopted some time this year, but in any case no later than next year, otherwise the funds that have been granted will remain unspent, as they were in the first few years of the Agenda 2000 programming period. That delayed the implementation of projects and at the same time caused a considerable backlog of outstanding commitments, which has still not been cleared.
Parliament needs to prepare for the mid-term review of the multiannual financial framework and the agricultural reform in good time. In this connection, the subject of compulsory cofinancing of direct agricultural aid must be clearly raised. That would reduce the EU’s budgetary expenditure, even out the differences in the Member States’ net contributions, increase Member States’ responsibility for spending funds and do more to safeguard the livelihood of farmers within the context of the current ceiling for expenditure. Our group supports this. With these observations we are prepared to give the report our support.
. Mr President, our rapporteur has done a very careful and very thorough job. It is no criticism of him to say that the value of the exercise to which we are devoting ourselves this evening is, however, fairly limited, indeed very limited, particularly by the outcome of the vote taken by our Parliament this morning.
Since Parliament had stated that the amount of the financial perspective had to be increased considerably and since its idea was to obtain a three-figure extension, I, for my part, was hoping for at least a two-figure extension. Instead, we voted this morning in favour of a small, one-figure, extension: EUR 2 billion plus EUR 2 billion. All future policy initiatives will therefore see their margins for manoeuvre severely limited, to the point of being almost non-existent. Thus, our rapporteur states, in his first paragraph, that the 2007-2013 financial perspective is backward-looking and therefore poorly placed to respond effectively to the challenges concerned. He also points out, in paragraph 2, that the Annual Policy Strategy does not reflect the urgency with which such challenges should be addressed. I rest my case.
In these circumstances, my group is obviously trying to define a few priorities. The first, which is along the lines of the rapporteur’s own thinking, is about achieving maximum impact. When you do not have much money, you have to make good use of such money as you do have. Some serious studies therefore need to be carried out on the cost-efficiency ratio, particularly in relation to the Lisbon and Gothenburg Strategies. There is a tendency to forget that these strategies are not only about competitiveness but also about the social and employment dimensions. In the view of the Group of the Greens/European Free Alliance, it is a good thing to invest in sustainable development.
The second priority concerns the rendezvous clause. Mrs Grybauskaitė, we believe - or, rather, we still try to believe - in the rendezvous clause, which we also voted in favour of this morning. Thanks to this clause, we shall be able perhaps finally to show new margins, particularly where agriculture is concerned. All the same, I am sorry that our friends from the Socialist Group in the European Parliament have decided to delete the passage on aid that might be given to agriculture, possibly at national level. This morning, we left a few doors open with the help of the rendezvous clause. This evening, we see that these doors are very narrow, in spite of the high-quality work done by our fellow Member. Please, let us leave them as they are.
. Mr President, Commissioner, our group has demonstrated its dissatisfaction with the financial frameworks for the period 2007-2013 by voting against the adoption of Mr Böge’s report on today’s plenary.
The main reason was that the low level of appropriations did not reflect the needs that our group saw as vital to developing positive European programmes. The new financial frameworks are thought to be backward-looking in Mr Elles’ report too. We want to see more cohesion, more science and research, more concern for the environment, and more social welfare.
Our group, however, does not feel any need to militarise the EU’s Foreign and Security Policy. Militarisation was one of the Council’s main areas of focus in the new financial frameworks and the Council also secured financing for it in the new Interinstitutional Agreement with Parliament.
Although the EU Constitutional Treaty was rejected, the Commission and the Council may start to develop a common foreign affairs administration for the Union. That would mean an increase in the powers of the Union at the expense of the Member States. Sovereignty in foreign policy is one of the main hallmarks of an independent state.
Regarding the Lisbon Objectives, our group has condemned their limited scope regarding social welfare. They only address the needs of companies, and not the needs of their employees. The Commission’s proposal for a special Globalisation Fund is a disappointment, in that a condition of Community aid is mass lay-offs, where at least 1 000 workers lose their jobs. Neither does our group support the Commission’s approach known as the information policy. The Union’s institutions are using money for the dissemination of information for propaganda, instead of looking in the mirror and trying to find out what the problem is when the public criticises the Union. There will be nothing wrong with the mirror, either.
We must set about preparing to draft and implement the multiannual programmes fast; otherwise the year 2007 will see a dramatic underutilisation of many appropriations.
Mr President, ladies and gentlemen, the report of the Committee on Budgets provides an elegant overview of its subject, highlights a large number of important issues for developing countries, discusses the importance of being economical with EU funds and stresses the importance of strict prioritisation. Is anyone against any of this? No. Yet the problem with the report is this – it fails to take a view on the question of at what level these important questions ought to be dealt with. Should this be at EU level or at national level? It fails to take a view on how the regulatory system should be changed in order to push forward this improved economy and it fails to take a view on what it is that is to be done away with or cut back in order to make it possible to prioritise other things.
Let me put forward some suggestions. A very large part of what is proposed for the stimulation of growth in order to meet the requirements of globalisation in terms of adaptation and the like consists of matters that are best tackled by the Member States themselves, in worthy competition with each other to find solutions that work. This applies to almost the entire Lisbon Agenda, the small businesses policy and research activity. It is difficult to come up with any reasons to regulate these matters at EU level.
Things that do constitute important tasks to be performed at EU level are, for example, regulating the trading of emissions rights for carbon dioxide. The EU leads the world in this area, and it would be a disaster if this system, into which Russia and Japan are due to enter in a couple of years’ time, were to collapse over time. The trading of emissions rights must now be restructured. One important step could be for the governments of the Member States to be able to sell emissions right to companies at auction. What is more, emissions rights must be extended to cover greater areas of the economy and more and more countries. This is an essential task for the European Union, and one of a global character.
We speak all the time of the principle of subsidiarity, but when things get serious this principle is nowhere to be seen. According to the report, nearly every problem is something for the EU to get to grips with. Regulatory systems in need of amendment are, amongst others, those relating to agricultural policy. In this area we need to steer development in the direction of renationalising the costs of gradually creating political opportunities to carry out a liberalisation of the whole system.
Finally, we must discuss in detail what needs to be done away with or cut back so that other things may be prioritised. We must earnestly begin to analyse and discuss which of the EU institutions should be abolished. We should, for example, put an end to the European Economic and Social Committee and to the Committee of the Regions. These two institutions have outlived their purpose. We must at last reach the point where we make Brussels the seat of the European Parliament and allow the building in which we now find ourselves to become the seat of an EU University, for example. This would be extremely advantageous not only for Parliament but also for the city of Strasbourg. It would mean that the city’s service providers – hotels, restaurants, taxis and the like – could be steadily busy over time and through the year rather than being overloaded for a few days a month and facing underoccupancy the rest of the time.
. It has been said that if you cannot change matters on the basis of principle, then at least take a principled attitude towards them. It appears that many principled approaches were taken in the approval process for the 2007 budget proposal.
On 3 May the European Commission adopted a provisional Budget for 2007. In doing so it took the first step towards establishing a budget for the first year of a seven-year period, but I hope that it will not be as painful each time over the years 2007 to 2013. If the Commissioner regards the proposed budget as a minimalist budget, I will have to agree with her. On the other hand, it is hard to see that this budget will make a fundamental contribution to supporting European competitiveness. It is rather a conventional budget.
It is true, however, that the compromise we have achieved on the budgetary ceiling for the 2007-2013 financial framework will not leave the Commission much room for manoeuvre. This can be seen by the data on the overall increase in payments compared with 2006. The overall 3.9% growth in payments actually seems quite moderate. If we take into account anticipated inflation of 2% in 2007, this leaves a mere 1.9% more in the real funding for the needs of European policy in that year. And this at a time when 30 million Bulgarians and Romanians will be joining the European Union in January 2007.
There have been changes in the structure of the budget that I regard as positive. Expenditure on natural resources and agriculture will only increase by 1.2%, while funds earmarked for competitiveness and the cohesion policy for growth and employment will grow by more than 12%. However, the effective use of this funding will be a key issue.
Knowledge transfer within the economy should be supported with further cash earmarked for programmes on competitiveness and innovation, the development of trans-European networks and lifelong learning. A new element is the globalisation fund of EUR 500 million to help workers made redundant as a result of industrial restructuring. However, the effective use of this funding will again be an issue.
We can continue to debate questions to do with adding a little bit here and taking away a little bit there. With its proposal the Commission has set a fairly strict, but not unrealistic level. It will be difficult for the European Council to lower this budgetary hurdle, and for the European Parliament to raise it. The budgetary compromise for 2007 should therefore remain very close to these levels.
– Mr President, Commissioner, it is clear that the first thing we should talk about is the actual function of this debate on annual strategic priorities, since in principle the intention was to establish a proper communication with the European Commission in terms of setting its budgetary priorities. Nevertheless, once again we have the preliminary draft budget a few days before Mr Jensen presents his report on the annual strategic priorities in plenary.
In any event, we are getting quicker and possibly, before this term in office comes to an end, we will manage to hold this debate on the annual strategic priorities at the same time that the Commission is drawing up its preliminary draft budget.
Furthermore, I would like to say that we fully support the rapporteur, Mr Elles, both now and during the complicated times ahead when we really have to squeeze the financial perspective that we have approved as far as possible – this very backward looking financial perspective, as the rapporteur himself has said, and I agree with him – because much remains to be seen.
The Council must demonstrate that it believes in its own commitments: firstly, it should be attending this debate – though I see that it has not had time to remain; secondly, the Commission must be capable of convincing a very wary Parliament that it is going to be able to maintain an acceptable level of spending in order to maintain and fund the Community’s programmes; and thirdly, it is also going to be necessary for Parliament to be very vigilant in terms of the quality of spending and the Council’s attitude to the size of the budget.
Let us hope that this budget, in relation to which the rapporteur proposes some very interesting things and which is the first of the seven budgets of this financial perspective, is modified and that some progress can be made on issues of budgetary procedure, for example, at the first conciliation and, in particular, Mr President, on the prioritisation of Community programmes by parliamentary committees. There are fewer resources and each committee is therefore going to have to face its own responsibilities.
Mr President, I should like to congratulate Mr Elles for the Annual Policy Strategy report. I would like to highlight three areas. Speaking as rapporteur for the Committee on Industry, Research and Energy, firstly, I would like to say that I support the rapporteur in urging the Commission and Member States to focus on areas that are the bases of healthy and thriving modern economies: research and development, innovation, knowledge, skills, telecommunications and energy. Effective investment in those areas pays excellent dividends in the long run. The EU cannot be short-sighted and still compete globally and reverse the brain-drain leading to slower economic growth than might otherwise be the case.
Secondly, I also back the rapporteur when he calls for Member States to implement existing and proposed legislation to help complete the single market. The Lisbon Strategy has not been sufficiently prioritised, despite the fact that it seeks improvement in areas where citizens want progress, like creating growth in jobs. As President Barroso told this House in his first address in July 2004, we must show our citizens that Europe can deliver what it promises.
Thirdly, speaking as a member of the Committee on Budgets, I have to say that I disagree with the emphasis the rapporteur has placed on our strategic partnership with the United States. I believe the EU must build solid and constructive relations with all global players to an equal extent, especially since a very disappointing cut in funding in Heading 4 has been proposed by the Commissioner in the PDB. That means that our traditional priorities and commitments are being reduced. As well as that, there will be no extra money for new agreements that we have entered into, including an increasingly important strategic partnership with India.
Since resources are scarce, I ask the Commission to make sure that no money is wasted. So can the Commission guarantee that the appropriate measures and mechanisms are being put in place, as Mr Virrankoski highlighted, to ensure effective implementation and full take-up? We do not want to return millions of euros to the Member States at the end of the year.
Mr President, Commissioner, I should like to thank our rapporteur, Mr Elles, for his visionary proposal regarding the work on the 2007 budget. It is visionary because he thinks several years ahead, because importance is attached to complying with the new framework for external policy and because focus is placed on that part of the budget designed to secure economic growth and strengthen the EU’s global competitiveness.
I would particularly draw attention to the new cost-benefit thinking in the budget whereby, year by year, we are to assess the value of the individual programmes in relation to their costs. The information we gather in that way will, of course, form part of an evaluation and mid-term review of the multi-annual budgetary framework for 2008-2009. Now is the time for us to prepare the ground for reconfiguring the budgetary framework so that its focus is on new needs and no longer on things that do not work properly. Efficiency and a certain ‘quid pro quo’ must be the watchwords for the EU budget. All of this work must take place in close cooperation with the specialist committees. We shall thus be further developing the ever closer cooperation of recent years with the specialist committees in developing the annual budget.
In the foreign policy area we must now comply with the new sets of rules whereby Parliament is involved in developing strategic frameworks and thus obtains a basis for monitoring the policy conducted. We shall thus be able to see whether we are achieving the goals laid down by means of the budget. The method of working to be used in this connection must, of course, be developed, and it is important that the work get off to a good start. The new budgetary framework means that there will be respectable growth in that part of the budget that goes on research, innovation, education and transport. I should like, however, to emphasise that the appropriations for investment in transport are not at all in keeping with the Member States’ own ambitions for the trans-European networks. The Commission has pulled out all the stops to ensure far better implementation of the projects, and now the Council must show that it intends to comply with its own decisions. It is the Member States that are responsible for coming up with the funding if they do not wish to pay via the budget.
Mr President, Commissioner, ladies and gentlemen, we have considerable risks to contend with for the 2007 financial year: in terms of both the figures and the procedures for implementing the multi-annual programmes based on the Financial Regulation.
The new programmes have a potential that can only be properly harnessed by improving procedures. It is important to everyone concerned, particularly programme users, that the legislative process relating to the Financial Regulation, its implementing regulation and the multi-annual programmes now be concluded as quickly as possible, to enable prompt handling by the Commissioner’s staff. We are eagerly awaiting the transmission of the revised Commission proposal on the reform of the Financial Regulation.
When our draft was adopted, the Commission promised to incorporate a large number of our amendments. At that time, in a roll-call vote resulting in a majority hardly ever achieved in this House, Parliament placed particular emphasis on important points. Faster, leaner, more efficient – those were the points we made with regard to the procedures, to enable profitable, value-added investment of European funds. It is also particularly important to us that Parliament’s rights be guaranteed.
We shall examine the revised Commission draft, which is on our agenda for tomorrow, accordingly; but in order to carry out a thorough analysis we need to see the full picture – not just the outline, but also the shading. Parliament needs to know what points the Commission and the Council want to see incorporated into the implementing regulations if we are to see the extent to which our opinion has been implemented – in both documents, that is.
I should like to assure the Commissioner that the best efforts from all our quarters will go into ensuring that the proposal is adopted promptly in this House. I would ask the Commission to now present the complete works, comprising Financial Regulation and implementing regulation, as quickly as possible, to enable us to start the new programmes with the new procedures in time for the new programming period.
I would also appeal to the Council to maintain its constructive cooperation, so that Europe, and its citizens, Member States and institutions, are able to achieve better and, above all, cheaper administration.
– Commissioner, Mr Elles, I too should like to congratulate you on your excellent proposal. I was especially pleased to see reference made to transatlantic relations, a major priority that is often overlooked but that was happily highlighted by our rapporteur. I feel, in any event, that the major issue here is that the proposal before us falls short of what was put forward last year and of the limit imposed on us by the financial perspective.
I believe that in the new framework about to get under way, we must not, under any circumstances, allow the practices of the past, whereby we did not use all of the financial framework, to prevail today. I feel it is crucial that, given a financial framework that we all know is extremely limited in terms of European ambitions, we have to be able to use it to the full. In this regard, I feel that the Commission has a key role to play, and should like to call on the Commission not to go back to submitting projects that fall short of the ceilings of the financial frameworks.
Mr President, for me, the most important piece of news this evening is that Barça have won. Congratulations!
Mr President, as a member of the Group of the Alliance of Liberals and Democrats for Europe and as draftsman of the opinion of the Committee on Civil Liberties, Justice and Home Affairs for the 2007 budget, I should like, at the very outset, to say how delighted I am to see that the dimension of security, both internal and external, for the European Union features prominently among the limited number of political priorities retained by our general rapporteur, Mr Elles, for the 2007 budget.
Indeed, no one can deny that the prevention of, and fight against, terrorism, together with improvements to the way in which external borders are administered and the closing of illegal immigration channels are real and serious issues of critical importance, requiring appropriate policies and adequate resources. Nor can anyone deny that these are areas in which integrated action at European level indisputably adds value to the efforts of Member States otherwise acting in isolation. Nor, finally, can anyone deny that these are problems that, quite legitimately, are of very great concern to EU citizens, as shown by all the polls and surveys. Moreover, Europeans find it not only natural but also necessary for these problems to be dealt with at European level.
Mr President, Commissioner, ladies and gentlemen, I believe that, in order to bring Europe closer to its citizens, there is probably a need for far fewer woolly discussions and brochures containing propaganda and a need, instead, for many more policies and measures that respond effectively to the problems actually experienced by people and felt by them to be important and matters of priority. Internal security is one of these areas. The 2007 budget will give us the opportunity to make a start on no longer disappointing people.
Thank you very much for your words and your congratulations, Mr Deprez, but you should also offer your condolences to the rapporteur.
Mr President, the new financial framework has only just been finalised today, and we are already faced with is deficiencies. The Commission could not solve the impossible, and within this framework, the European Union will not be able to achieve a breakthrough in the areas of competitiveness, research or innovation, which had actually been marked as priorities by the Council and the Commission themselves. The annual political strategy of the Commission does not promote an economic reform able to meet challenges.
It seems that the competition imposed on the world and Europe by the emerging Asian economies is ignored. Acting together, Member States may be able to meet these global challenges, but if they are on their own, it is certain that they will lose out in the expected processes.
The 2007 budget will cause disappointment, because it should be strategic, but it is, in fact, straining within its narrow limits. According to the indications, this budget will primarily please new Member States. The three-year waiting period is over, and they will, at last, share development resources to the same extent as the others. They can now start to develop vigorously if they outgrow their childhood illnesses and do not get stuck at the current 20-30% resource utilisation level.
Finally, I would like to thank Mr Elles, our rapporteur, for his critical and prudent work. I hope that the position of Parliament will still be able to influence the final form of the budget.
Mr President, 2007 will undoubtedly be a very challenging year for Europe and its citizens. The enlargement of the Union by another two countries, the ongoing process of ratifying the Constitutional Treaty and, most of all, the start of implementation of the new financial perspective must be supported by effective implementation of European Union policies in such a way as to meet global challenges and the expectations of our citizens.
Setting out priorities for the coming year is, in view of all this, strategically important for each of the seven years covered by the new financial perspective. That is why it is surprising and worrying that there are already visible discrepancies between the global challenges which the Community faces and the measures that are supposed to ensure an increase in the competitiveness of its economy. Furthermore, when identifying the challenges, the European Commission seems to have failed to notice the dynamic changes occurring in the global economy, especially in the fastest developing markets such as the Chinese or Indian markets. In terms of internal policy, and according to the Lisbon Strategy, the Commission should, at a Community level as well as at a national level, unequivocally support elements of a modern economy such as scientific research, innovation and information society technologies.
In the face of increasingly fierce global competition it is also vital to formulate a strategy that enables employers and workers to adapt to the changes taking place. In this respect the Globalisation Fund being discussed today may be a first step in the right direction, and the EU budget revision scheduled for 2008 will be a real instrument for adapting multiannual financial plans to a rapidly developing world. It is the only way of maintaining a strong political and economic position and of overcoming the internal crisis the European Union is currently experiencing.
Mr President, Commissioner, ladies and gentlemen, I should like to start by thanking Mr Elles for his work. The Annual Policy Strategy for the 2007 budget will be decisive in shaping the further positive development of Europe. The support for the two internal policies – the Lisbon objectives and rural policy – seems to me to be particularly worth mentioning in this connection.
In view of demographic developments and globalisation, it makes perfect sense to pay greater attention to our reformed agricultural policy and our rural policy. In this case, in particular, the Lisbon objectives can and must be used to solve current problems such as unemployment and economic stagnation. The common agricultural policy, the EU’s only communitarised policy, has been constantly subjected to reform in recent decades compared with other policy fields. Agricultural policy-makers and farmers have repeatedly proved their willingness to make sacrifices and accept change for the sake of a European community.
Players in European agriculture have demonstrated that they are amenable to reform. It is now time to honour this. Sustainable agriculture, our European model, needs planning security, and establishing the budget until 2013 – that is to say, for the next seven years – has given it just that. It must also be beyond doubt, however, that, as decided in the course of CAP reform, the budgetary resources will apply until 2013 without cutbacks.
We have carried through the reforms, and now we farmers have reached our pain threshold. This is as far as we will go.
Mr President, Commissioner, as we begin preparing the 2007 budget, I share the concern, expressed by Mr Elles in his report, about the gulf between, on the one hand, the ambitions that the European Union has set itself for the future and, on the other, the budgetary regime to which it has, this very morning, resigned itself for the next seven years.
Nonetheless, the indications are that, in 2007, the budgetary estimates should enable us to continue with our current policies, while at the same time launching the new generation of European programmes, relating in particular to regional policy.
The fact is that, alongside the new financial perspective, new programmes aimed at regional development will be implemented, and we are gradually going to have to familiarise ourselves with these.
We go on repeating that cohesion policy is essential to Europe’s overall dynamism. It must enable the regions, diverse as they are, to complete their transformation and to prepare for the future in the best conditions and, in that way, to achieve an optimum level of development. What is more, Europe’s regions occupy a central place in the Lisbon Strategy, and the new structural policy will always have to be in a position to strengthen economic and social cohesion and to reduce the gap between the levels of development of, on the one hand, the new Member States and, on the other, the old ones.
It is in order to achieve these objectives that it must be provided with the appropriate financial resources. It is therefore important, as emphasised by Mr Elles in his report, to make sure throughout the budgetary procedure that the funds appropriated to this policy are commensurate with the challenges to be met.
In preparing the draft budget for 2007, we shall therefore make sure that these priorities are respected and that adequate resources are allocated to them.
– Mr President, we wish to initiate the financing of new priorities. However, the amount of the preliminary draft budget, with payment appropriations which do not exceed 0.99%, unfortunately reflects the glaring inconsistency between the challenges in the sector of research, innovation and competitiveness and the narrow margins allowed by the budget. Nonetheless, development and employment must be our main objective, the main contribution to the achievement of which must be the Lisbon Strategy, with policies which need to act complementarily and be adapted to the new dynamic environment which is the consequence of globalisation and interdependent economies.
I agree with the Elles proposals on ensuring the qualitative value of every last euro, especially in view of the new nature of the challenges, which we have met so far calmly and without vision. I refer to the challenge of emerging economic behemoths, especially China and India. However, the relaxed and 'flabby' stand being adopted by the Commission in the preliminary draft exacerbates our concerns about the reduction in the level of interventions. The restrictive framework illustrates our inability to combine objectives and financing possibilities.
Unfortunately, Commissioner, 0.99% in payments for 2007 raises once again the tragedy of narrow margins for the realisation of our European vision. I wonder if the next Presidency will, at long last, have the power to surmount and join us in our efforts to overcome this perpetual European financial Calvary. I hope so, but I also doubt it.
Mr President, I too should like to congratulate you on the fact that your country won the European Cup this evening, although, since Barcelona has a Dutch trainer, perhaps some of this credit could also go to my own.
I should also like to congratulate the rapporteur on this report, because it is a hard-hitting document that gets its priorities right. What is more important, though – and I am, this evening, primarily speaking as shadow rapporteur for the agricultural budget on behalf of the Group of the European People’s Party (Christian Democrats) and European Democrats – is that this report is like a warm bath for European farmers and horticulturalists compared to what the British Labour Government gave them during its presidency. I should like to congratulate Mr Elles on this.
As for agriculture and horticulture, it is all hands on deck, for the Council’s easy way-out, allowing countries to transfer, on a voluntary basis, 20% of the premiums to rural development, could well prove to be a stab in the back for hard-working farmers and horticulturalists. Not that I am opposed to rural policy, but given the voluntary nature of this proposal, there is the real risk that farmers from the different Member States will be faced with a playing field that is anything but level, which will have an effect on the single market.
Similarly, the possible voluntary transfer of 20% of the premiums will probably, due to the financial emergency brake applied during the interim review, represent yet another attack. After all, pledges to candidate countries Romania and Bulgaria may eventually result in yet another 15% in reductions for agriculture and horticulture in the old Member States. In that way, Europe is at risk of losing control over the common agricultural policy, for a 35% reduction in the level of premiums will consign the common market firmly to the history books. As guardians of the common market, Parliament and the Commission will need to pull out all the stops in order to avoid this.
Moreover, I am also shocked at former Commissioner Bolkestein’s remarks, because as Commissioner for the Internal Market, he recently rejected once again the Prodi Commission’s agricultural reforms and their funding, which he had originally approved, adding that agricultural policy should be abolished. I urge the present Commissioner for the Budget to be wary of the common market and to prevent European agricultural funds and European agricultural policy from being eroded still further, for let us be honest: Europe’s export refunds have been pared down by 80%, 60% of agricultural export to developing countries is already being channelled to the EU, and we have an agreement with the world’s 48 poorest countries. I do not know another continent that has done more for liberalisation of agricultural policy than Europe, and we have done quite enough.
That concludes this item.
The vote will take place tomorrow at 12.00 noon.
The next item is the report by Constanze Angela Krehl, on behalf of the Committee on Regional Development, on preparing for the assent procedure for the Community’s strategic guidelines for the period 2007-2013 (Cohesion Policy in Support of Growth and Jobs) [2006/2086(INI)] (A6-0175/2006).
. – Mr President, ladies and gentlemen, with its adoption of the Financial Perspective today, the European Parliament has taken an important step towards enabling the structural programmes to begin in the regions of the EU as early as possible, in 2007. We shall take a further important step tomorrow by adopting our proposals on the strategic guidelines for cohesion policy. I should also like to take today’s opportunity to make it clear once more that Parliament accelerated the procedure tremendously by dealing with these guidelines in parallel with the negotiations on the Financial Perspective and the regulations on the funds, and I should like to thank all my fellow Members who are present for this debate, too. I apologise for the late hour, but it was the only chance of adopting this report before the end of the May session. Doing it any other way would have meant further delays to the overall handling of cohesion policy.
The Commission’s proposal is comprehensive. Nevertheless, I have some important proposals to supplement and strengthen the policy approaches. These are based on the fact that EU enlargement in 2004 has exacerbated the disparities between the regions and on the fact that we have to use the scant resources available in a strategically intelligent and efficient manner. That is why we must also make more intensive use of the opportunities for private cofinancing in the coming years.
What do I wish to emphasise in particular in my speech today? Firstly, in my view, we must make it clear that cohesion policy should naturally support the Lisbon Strategy, but we must not forget sustainable development of the EU in accordance with the Gothenburg objectives in the process. Secondly, as we know, 80% of the European population lives in cities or urban areas, which means that we have to place greater emphasis on this dimension of our strategy. Thirdly, we must enhance the element of territorial cohesion in our planning: a demand also rightly made by the Committee of the Regions. Within the Commission’s three guidelines – making Europe and its regions more attractive for investors and labour, promoting knowledge and innovation for growth, and more and better jobs – we support the development of a durable transport infrastructure, including in border areas. In this connection, we attach particular importance to the implementation of environmental priorities such as Natura 2000, the Water Framework Directive and the sustainable prevention of natural disasters.
We should like to draw attention to the particular prospects offered by the use of renewable energy and, with it, the development of new technologies in this field. The development of research infrastructures and the utilisation of the research results for SMEs is an important concern in our strategy, as is access to modern information and communication networks.
All of these points are related to the development of an economy that creates more and, particularly, better jobs in the EU. However, another very important prerequisite for jobs is that people living in the EU be as highly qualified as possible. In this connection, the lifelong learning strategy is central to our report, and we support programme approaches for children and young people and for the training of workers, and the access of the elderly, too, to education. I should like to make it clear that discrimination-free access to the EU cohesion policy must be guaranteed for the future in respect of all the priorities set out in the report, including, but not limited to, persons with disabilities. We want to be able to further use and develop the positive experiences gained with the old Community initiative EQUAL in the next subsidy period.
Social partners, and also organisations, associations and regional players, must be involved much more actively in drawing up the programme at regional level. Discussions with the Commission have revealed that a large number of our proposals can be incorporated into the Commission’s final proposal. This will enable us to take new strategic approaches to the work of the next seven years, which I warmly welcome. I should like to thank my fellow Members from the political groups for their broad support, and it only remains for me to call on the Council to adopt the whole package on cohesion policy as soon as possible. This way, we hope to reaffirm and reinforce the confidence of the European public in the solidarity of European policy.
. Mr President, I very much welcome the draft report adopted by the European Parliament’s Committee on Regional Development on the Commission communication on Cohesion Policy in Support of Growth and Jobs: Community Strategic Guidelines, 2007-2013. In particular, I should like thank Mrs Krehl for her hard work in drafting the report.
The draft Community strategic guidelines for cohesion reflect the two key principles of the European Union’s future cohesion policy. These are the strengthening of the strategic dimension of regional and cohesion policy to ensure that Community priorities are better integrated into national and regional development programmes, and ensuring that there is greater ownership of the policy on the ground with a better partnership between the Commission, the Member States and the regions, including social partners.
With the relaunch of the Lisbon Strategy, cohesion policy has become the primary financial instrument at Community level to ensure that its resources are used for the implementation of the growth and jobs strategy. This is reflected in the priorities contained in the draft Community strategic guidelines for 2007-2013, which seek to provide a balance between the twin objectives of the growth and jobs agenda and territorial cohesion.
In line with the growth and jobs agenda, the guidelines call for the next generation of programmes to target resources on the following three priority fields. Firstly: enhancing the attractiveness of Member States, regions and cities by improving accessibility, ensuring adequate quality and level of services, and preserving their environmental potential. Secondly: encouraging innovation, entrepreneurship and the growth of the knowledge economy through research and innovation capacities, including new information and communication technologies. Thirdly: creating more and better jobs by attracting more people into employment or entrepreneurial activity, improving the adaptability of workers and enterprises and increasing investment in human capital.
In sum, the guidelines provide a variety of priorities, with sufficient flexibility, which can be taken into account when designing investment strategies that differ across Europe’s regions. On the other hand, the guidelines also focus on a limited number of priorities to ensure that a genuine concentration of resources takes place in order to increase the effectiveness of investment and to make the growth and jobs strategy a reality.
To conclude, the Council has come to a political agreement on the Structural Funds regulations for 2007-2013. For the Commission, the next step is to draft the final version of the Community strategic guidelines for the Council to adopt. The draft report adopted by the Committee on Regional Development will help to shape the final version of the guidelines, along with the comments submitted by the Member States and the results of a public consultation exercise held last year.
Mr President, as the draftsman of the opinion of the Committee on Transport, I was surprised to hear that this topic has been included in the agenda. Perhaps the hectic and accelerated events and the debate on financial directives and funds have also contributed to the fact that we have not been informed earlier of the compromises arrived at by the Committee on Regional Development with regard to the excellent report of Mrs Krehl, compromises that will be submitted to vote in this House tomorrow.
I am the draftsman of the opinion of the Committee on Transport, which gives high priority to the cohesion of the extremely heterogenous European Union, and to the infrastructural and tourism developments, which constitute the instruments for achieving cohesion. We admit that, due to the relatively strained Community resources, each investment must represent European added value, and must induce additional economic growth.
We are giving priority to road and primarily cross-border railway developments, because this is where business inertia and reticence are at their highest levels. Apart from railways, we would also like to give priority to the development of inland navigation, because these are instruments that protect the environment and increase competitiveness at the same time.
We must give peripheral areas high priority, because the provision of access to such areas cannot be solved with a market-based approach, and regional development is a precondition of their competitiveness and of ensuring that the population does not move away; within the provision of access, we must also create bypasses and interconnecting roads. When we are financing TEN-T, we must understand that we cannot only accept TEN-T centres in old Member States, and the cohesion fund cannot solve every problem, for instance those in the Baltic States.
Additionally, we, the Committee on Transport, have supported the development of complex urban transport systems, the integrated development of suburbs, and Community assistance for this type of rolling stock. There is also a demand for the development of tourist areas, because this is what keeps people there, and we must keep tourism-generated revenue in Europe. For this reason, in our opinion, we urged that Community assistance be granted to regional airports.
Let us not have any illusions: in new Member States, the involvement of private capital is not a magic remedy for market-based infrastructure development, especially in peripheral regions, because solvent demand is low, and the return on the investment is slow. This is why I support the utilisation of structural funds in PPP constructions, too. This may actually make investments efficient. I congratulate the draftsman of the report, I would like to thank you for your attention, and congratulations on the Barcelona victory, Mr President!
. Mr President, the signing of the interinstitutional agreement today allows the legislative work related to the implementation of cohesion policy in the 2007-2013 period to continue. In accordance with the mandatory procedures, the European Commission will present the strategic framework after the package of regulations related to the Structural Funds and the Cohesion Fund has been adopted. The European Parliament should expect the European Commission to identify priorities and courses of action in such a way as to maintain the essence of European cohesion policy while creating the conditions for implementation of the Lisbon Strategy.
The strategic guidelines should, as the rapporteur rightly points out, flesh out the framework described in the regulation rather than replacing or changing it. We are aware that the strategic guidelines will be the basis for the final versions of the National Strategic Reference Frameworks drawn up by the Member States. That is why it is necessary to formulate them in such a way as to avoid problems with their interpretation. In view of this I would also like to point out a few elements in particular which should feature in the Strategic Reference Frameworks.
The challenges related to the aims of the Lisbon Strategy mean that the urban dimension of cohesion policy is gaining particular significance. It should become one of the main elements of the strategic guidelines. It will only be possible to achieve the aims of the strategic guidelines once there is better transport access, and that is why building transport networks, especially the transeuropean networks, is one of the basic tasks at hand. It will not be possible to reach the goals of the Lisbon Strategy if we do not create the conditions for implementing research and innovative development as well as support for the Seventh Framework Programme, which means that cohesion policy should create the right conditions for research and development. The strategic guidelines must be clear and easy to read and understand. That is something which the European Parliament has a right to expect.
. Mr President, it is appropriate to have a joint debate on how to derive real and measurable benefit from EU regional policy programmes. Channelling the EU’s regional policy funds into projects which help improve development in more disadvantaged regions, as well as economic growth and competitiveness throughout the EU, is the background to the guidelines to be drawn up.
I wish in particular to thank the rapporteur for addressing this challenge and making a vibrant addition to the strategy document on Parliament’s behalf. It is quite right to be unbending when it comes to certain important principles. For that reason I am in favour of clawing back funds that have already been paid to the regions and Member States, if necessary, unless important key principles relating to European Union policy, such as sustainable development, equality, non-discrimination and the implementation of environmental legislation have been taken into account satisfactorily in the programmes.
On the whole, it is important to concentrate the dwindling funds that are available in such a way that the outcome is use of aid that is as effective as possible and achievement of European added value. An important aspect of this is the channelling of aid, for example, to sustainably renewable energy sources.
Finally, I would like to emphasise the importance of another matter. How might we administer regional projects by reducing bureaucracy, all the while ensuring that there is adequate financial control and supervision? Many projects unfortunately do not get implemented because the bureaucracy is more expensive than implementing the project itself.
Mr President, Commissioner, ladies and gentlemen, I should like, to begin with, to quote one of the phrases contained in the excellent report by our fellow Member, Mrs Krehl: ‘The European Parliament is confident that the Commission and the Council will take on board the suggestions of the European Parliament; this is necessary if it is to give its assent to the strategic guidelines.’
You have listened carefully, Commissioner, as I too listened carefully to you just now when you gave your introductory address. Although you mentioned the regions several times, the word ‘city’ appeared only once in your speech.
That is why, three weeks ago at the plenary of the Committee of the Regions, Mr Haüpel, mayor of Vienna, replied ‘That is unfortunately to be feared’ to a journalist who had asked the following question: ‘The urban dimension has been integrated into the objectives in terms of convergence and competitiveness. Do you fear that, unless something more specific is stated, it will fall by the wayside?’
That is why the Strategic Guidelines for Cohesion are of crucial importance. Personally, I recommend adding a fourth priority to the Community’s strategic guidelines. This would be focused on cities and conurbations and on the role played by these. I am anxious to point out that by ‘cities’ our Committee on Regional Development means not only cities or urban areas but also, as Mrs Krehl’s report emphasises several times, any territory that includes a city centre, outlying urban areas and all the rural areas that depend on the city, as the city depends on them. All these territories indisputably constitute not only the places where 80% of our populations are concentrated but also places essential to the development of our Europe through the Lisbon and Gothenburg objectives.
Mrs Krehl’s report accords an important place to cities. The objective of my speech at this time is to point out, while regretting that the Presidency-in-Office is not represented, that the members of our committee or intergroup have on several occasions urged the Council to put pressure on the Member States with a view to their all taking account of the urban dimension on the grounds that it will not be possible to achieve the Lisbon and Gothenburg objectives if the urban sectors do not play their full role within the framework of the cohesion policy.
While regretting that the Council is not present, we anticipate your total commitment in this regard. The cohesion policy needs to be able fully to bear fruit as a result of the urban sectors participating fully in it.
. – Mr President, Commissioner, ladies and gentlemen, I am obliged to Mrs Krehl for her constructive cooperation. It has proved possible to orient the guidelines towards the principle of sustainable development. I wish to emphasise this point in particular, because the Commission has now moved away from according due importance to this. Earmarking, which has now been integrated into the general regulation through the back door as a competitor to the guidelines, causes problems in that it destroys the comprehensive approach of the guidelines, which is both horizontal and vertical at the same time.
Separating the Lisbon Strategy from the Gothenburg Strategy means that industrial regions and cities are the winners and rural areas the losers. I do not want to compete with the previous speaker, Mr Beaupuy, in saying that, as he is talking about the problem regions in the cities, in particular, but this separation calls into question cohesion in many regions – with disastrous consequences. I shall simply give the example of the country the Commissioner knows best. Following the earmarking, Riga and the surrounding area will obtain all the money, but the Latvian region fundamentally in need of support is Latgale, the poorest region in the EU at the moment. This will receive only the remainder of the subsidies, which cannot be right.
In my view, these problems of the Commission’s own making can only be solved retrospectively if, in the operational programmes, the Commission ensures that, in all dimensions and for all areas – both urban and rural – sustainable development receives equal attention in the economic, social and environmental approach, that is to say, in a balanced development approach.
Whilst the Commission’s attention is insufficiently focused on this, there can be no real cohesion in Europe.
I want first of all to thank Mrs Krehl for her report and for the open and inclusive way in which it was produced. There are some elements I disagree with, but the report goes some way towards bringing a measure of social and environmental balance into the strategic guidelines.
It is important for the European Parliament to argue strongly for a more balanced set of guidelines and explicitly to reject earmarking and the thinking behind that approach, which would only compound the imbalances inherent now in Lisbon and in the present Commission guidelines. The championing of Lisbon over Gothenburg and of some elements of Lisbon over others in the Commission’s original guidelines is worrying. We must direct the guidelines in a way that reflects the principal function of cohesion policy and the holistic development of Europe’s regions, not just business growth.
I particularly welcome paragraph 9 of Mrs Krehl’s report, with its demand that sound partnership between all parties be enshrined in the regulations and guidelines and its support for the strengthening of civil society. I was particularly glad to hear Commissioner Piebalgs recognise that here this evening. Thanks once again and congratulations to Mrs Krehl on her report.
– Mr President, Commissioner, ladies and gentlemen, I should like to start by saying a word of thanks to Mrs Krehl for her sound report and excellent cooperation on this issue. The economic disparities between the regions of the EU will only increase in the coming programming period – particularly as a result of the forthcoming enlargements – with no increase in Structural Fund appropriations – if we did not know that before today, we do now. In the light of this, it is now necessary to use the scant resources available in an intelligent and efficient manner, always bearing in mind that cohesion policy cannot solve all the structural problems or be a substitute for the efforts of the Member States.
I endorse the critical appraisal of earmarking, for example, which puts us in fetters. There is a danger that the regions will not have the flexibility they need in developing the programmes to meet their local and regional requirements.
I should like to emphasise the particular consideration for the urban dimension, of which the Commission’s proposal takes insufficient account. Owing to their economic and social disparities, conurbations are in particular need of increased assistance. The use of private cofinancing to aid the implementation of all the programmes is very important. This needs to be emphasised time and again, particularly at a time when public funds are scarce – and this opinion is in fact shared by the majority of all the members of our Committee. It is essential to promote private cofinancing at project level. Public-private partnerships are, unfortunately, too little used in connection with the Structural Funds, since they raise a host of legal questions that have to be resolved.
A welcome development is that the negotiations on the Financial Perspective succeeded in largely harmonising the different standards within the framework of cohesion policy for the old and new Member States.
This report is enormously important because it deals with the idea of growth reaching all of our corners of Europe. I support Mrs Krehl’s report and would like to thank her for a truly excellent job and for her constructive cooperation.
I wish to raise a couple of matters and particularly to emphasise the significance of the social economy and the development of the infrastructure for IT.
I also wish to emphasise the development of the infrastructure for IT.
The social economy as a model for sustainable development, with its capacity to reconcile the economic and social fabric in the regions by coupling the spirit of entrepreneurship with social purposes, combating passive dependency on social welfare systems, needs to be recognised and taken into account in social and territorial cohesion policies and frameworks at European, national and local level.
The reason is that a social economy brings entrepreneurship and creates job opportunities at local and regional level. A social economy targets socially excluded goups, for example the long-term unemployed. A social economy means innovative entrepreneurship for minority groups and it increases empowerment and strengthens civil society.
I also wish to emphasise the importance of the development of the infrastructure for IT. IT and its infrastructure have exactly the same importance today as roads and railways have long had and continue to have for growth in Europe. If new companies are to be able to work in all the regions, there must be IT and infrastructure in place to make it possible for them to work effectively. It must not be allowed to be the case that it is not possible to work out in the regions because of an underdeveloped IT infrastructure. I therefore think it good that this is emphasised in the Commission’s document and in Mrs Krehl’s report.
– Mr President, Commissioner, ladies and gentlemen, as regards the issue of rules for the structural funds, there is no time to lose. The process of implementing common rules for these funds is an arduous one, and those of us from the new Member States still have fresh memories of what happened in 2004 when we had to deal with months of delays, time that has been difficult to make up. I would therefore call for an agreement on the directives on the structural funds to be concluded at the earliest opportunity. I feel it would be unfortunate if the agreement were to run aground or be postponed as a result of Parliament insisting on certain requirements right up until the last moment, cost what it may. An agreement needs to be reached as quickly as possible so that adequate time is set aside for operational programmes to be drawn up at national level. The last bone of contention between the Council and Parliament is the issue of the Community reserve. I should like to point out that the Council has agreed that some Member States, including the Czech Republic, will have their structural fund allocations adjusted in 2010 as a result of updated economic growth estimates. It would therefore only be fair to address the issue of the reserve from this point of view, because economic growth in some countries has evidently been underestimated.
The report before us is, to my mind, a well-balanced text that will contribute towards an agreement with the Council. I agree with the criticism that has been levelled at the earmarking of resources for the aims of the Lisbon Strategy. As things stand, and given that the Commission in particular is insisting on the principle of earmarking, I at least welcome the fact that this is not intended to affect the new Member States, which will have to invest mainly in infrastructure and in combating unemployment, in light of the backwardness of many of their regions. I also feel it important to point out that the urban dimension has not been catered for sufficiently. Cities face a range of problems. That being said, I welcome the fact that the Commission is in favour of lifting the current ban on using money from the fund for housing. In the new Member States especially, there are many neglected, run-down high-rise estates, the renovation of which is taking a great deal of time on account of the lack of public resources. I should like to thank the rapporteur for this report and would recommend its adoption.
– Mr President, I would like to begin by congratulating the rapporteur on her excellent and detailed work and by thanking her for her willingness to meet and hold intensive dialogue with national representatives of differing levels of responsibility with regard to structural and cohesion policies. Thank you, Mrs Krehl.
Today, following the approval of the multi-annual budget for the European Union’s challenges for 2007-2013, which come at a time of some stagnation and confusion following the effort of enlargement, these guidelines make more sense than ever, since they represent an effort to focus the scant financial resources effectively and intelligently, in order to achieve the maximum added value, as the rapporteur herself has said.
We are therefore doubly grateful for Mrs Krehl’s great sensitivity towards the diversity of the different needs of the regions and the flexibility of their solutions, with particular attention for regions – from mountain regions to the outermost regions – suffering structural disadvantages, such as depopulation, ageing or difficult access.
We are also grateful for her insistence on actively promoting equal opportunities between men and women as a transversal condition. There can never be too much of that.
Furthermore, we welcome the innovative and modern restoration of the Delors growth and investment approach, with the call for sustainable transport infrastructures – railways, collective transport and maritime transport – their accessibility and the optimisation of traffic management and road safety and, above all, the need to complete the trans-European networks, particularly where there has not been sufficient development at the borders between States, as in the case of the Pyrenees in my country.
We also accept its call for the sustainable use of natural resources, particularly water, and the development of sustainable energy sources combined with savings and efficiency.
I would like to highlight Mrs Krehl’s ability to understand the requirements of the specific relationships between cities and their surrounding areas, taking the approach of an integrated economic area, which in my city, Zaragoza, we call 'the fourth space'.
I would also like to stress Mrs Krehl's argument that we need to reduce the technological gap between regions and Member States, through the enhancement of technological cooperation networks, and her particular sensitivity towards promoting the development of SMEs and innovation potential, in terms of R+D.
I would finally like to thank her for all of her efforts aimed at improving employment and the integration of immigrants, and also her view that the situation of workers must not be worsened under any circumstances.
Mr President, like all my fellow Members who spoke before me, I would pay tribute to the quality of the work done by Mrs Krehl, and I should like to join with her in emphasising the major importance of the objective of territorial cohesion, which I think is crucial to the future of our European Union. In my view, this is not made clear enough in the Commission’s proposal.
What is more, the earmarking of appropriations under the Lisbon Strategy, which has been introduced surreptitiously by means of an annex to the Structural Funds General Regulation, is in danger of further exacerbating inter-regional or sub-regional disparities which, I believe, have in no small measure contributed to the constitutional deadlock in which we at present find ourselves. That would, moreover, particularly be the case in countries and regions in which a premium is placed on the objectives of competitiveness and employment. Indeed, the obstacles to development vary, and are different, according to the geographical situation of the regions.
In particular, I should like to emphasise that accessibility remains an indispensable prior condition of the more or less peripheral or isolated regions becoming competitive and, therefore, of their perhaps subscribing to the Lisbon Strategy. Earmarking, under the terms of the annex I mentioned, would, if applied rigidly, hamper these regions by preventing them, in particular, from funding vital transport infrastructure.
What is more, we are talking here about highly technocratic arrangements which, I believe, would make the EU’s regional policy still less transparent and still more incomprehensible to our fellow citizens. Is that really what we want? Obviously not. That is why, Commissioner, it is important for it to be clearly confirmed to us that there will be acceptance of the necessary flexibility, both in the National Strategic Reference Frameworks and in the regional operational programmes. Having discussed the matter a little with Mrs Hübner, I got the impression that she was alert to this issue, but, really, I should like the Commission to take due account of it.
Mr President, following enlargement, up to 46% more citizens are living in convergence objective regions, while available resources have not increased proportionately. This trend is about to strengthen with the forthcoming accessions of Romania and Bulgaria. It is therefore obvious that the question as to how to spend these resources in the most efficient way is of the utmost importance.
The new Member States, which are the main beneficiaries of cohesion policy, have specific socio-economic needs that need to be appropriately taken into account. Therefore, I warmly welcome this document and the work of our rapporteur, Mrs Krehl, who committed herself to ensuring that the available resources will be used in an intelligent, efficient and concentrated manner.
I particularly welcome the rapporteur’s recommendations on links between the cohesion policy and the Lisbon Strategy, as they will bring sustainable economic growth and lasting, quality employment. I also welcome the links between the partnership principle and the territorial dimension, as well as the emphasis on more environmentally sustainable transport, national resources management, equal opportunities, lifelong learning and urban development.
It is paramount that we ensure that all Member States will be able to adopt their national strategy frameworks in time, so that programmes can start as soon as 1 January 2007. What is at stake here is the Union’s objective of economic, social and territorial cohesion. Despite the legitimate disappointment on the level of available resources for cohesion policy, it will be possible with appropriate rules for spending and programme implementation to achieve a great deal of improvement with regard to helping those regions which are lagging behind to catch up in socio-economic terms.
Finally, I would like to add that I am optimistic and am quite sure that this report will attract broad support during the vote tomorrow.
– Commissioner, ladies and gentlemen, I should also like to congratulate Mrs Krehl on her outstanding report, which expresses Parliament’s concerns regarding the definition of Community strategic guidelines that should govern the application of the economic and social cohesion policy for 2007-2013.
I wish to say a few words on one issue that particularly concerns me, namely the risk that we run of subordinating cohesion policy to the objectives of the Lisbon Strategy. The risk is a real one and should not be overlooked. Otherwise we may to some degree warp the concept of solidarity and of balanced, harmonious development of the territory – concepts that lie at the heart of cohesion policy.
If the predominant factor of the Lisbon Strategy is competitiveness, we run the risk of channelling structural funds as a matter of priority to the least favoured regions with the greatest potential for development, to the detriment of regions with less development potential.
This is particularly true of the nine new Member States, whose territory is made up entirely of convergence objective regions. I therefore call for the necessary balance between competitiveness and solidarity.
. I should like to thank the rapporteur again for an excellent report. The Commission’s final version of the Community’s strategic guidelines for cohesion will be clear and transparent. I assure you that the report and today’s debate will provide valuable input in shaping the strategic guidelines for cohesion.
That concludes this item.
The vote will take place tomorrow at 12.00 noon.